Exhibit 10.2
Execution Version
RECEIVABLES PURCHASE AGREEMENT
dated as of November 4, 2011
among
VWR RECEIVABLES FUNDING, LLC,
as Seller
VWR INTERNATIONAL, LLC,
as Servicer
THE VARIOUS CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE VARIOUS RELATED COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE VARIOUS PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
THE VARIOUS LC PARTICIPANTS FROM TIME TO TIME PARTY HERETO,
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrator and LC Bank

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
        ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES

 
       
Section 1.1 Purchases
    1  
Section 1.2 Making Purchases
    3  
Section 1.3 Purchased Interest Computation
    6  
Section 1.4 Settlement Procedures
    6  
Section 1.5 Fees
    11  
Section 1.6 Payments and Computations, Etc.
    11  
Section 1.7 Increased Costs
    12  
Section 1.8 Requirements of Law
    13  
Section 1.9 Funding Losses
    14  
Section 1.10 Taxes
    15  
Section 1.11 Inability to Determine Euro-Rate or the LIBOR Market Index Rate
    16  
Section 1.12 Letters of Credit
    17  
Section 1.13 Issuance of Letters of Credit
    17  
Section 1.14 Requirements For Issuance of Letters of Credit
    18  
Section 1.15 Disbursements, Reimbursement
    18  
Section 1.16 Repayment of Participation Advances
    19  
Section 1.17 Documentation
    19  
Section 1.18 Determination to Honor Drawing Request
    20  
Section 1.19 Nature of Participation and Reimbursement Obligations
    20  
Section 1.20 Indemnity
    21  
Section 1.21 Liability for Acts and Omissions
    22  
Section 1.22 Extension of Termination Date
    23  
 
        ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

 
       
Section 2.1 Representations and Warranties; Covenants
    24  
Section 2.2 Termination Events
    24  
 
        ARTICLE III
INDEMNIFICATION

 
       
Section 3.1 Indemnities by the Seller
    24  
Section 3.2 Indemnities by the Servicer
    26  

 

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
 
        ARTICLE IV
ADMINISTRATION AND COLLECTIONS

 
       
Section 4.1 Appointment of the Servicer
    27  
Section 4.2 Duties of the Servicer
    28  
Section 4.3 Lock-Box Account Arrangements
    29  
Section 4.4 Enforcement Rights
    30  
Section 4.5 Responsibilities of the Seller
    30  
Section 4.6 Servicing Fee
    31  
 
        ARTICLE V
THE AGENTS

 
       
Section 5.1 Appointment and Authorization
    31  
Section 5.2 Delegation of Duties
    32  
Section 5.3 Exculpatory Provisions
    32  
Section 5.4 Reliance by Agents
    33  
Section 5.5 Notice of Termination Events
    33  
Section 5.6 Non-Reliance on Administrator, Purchaser Agents and Other Purchasers
    34  
Section 5.7 Administrator, Purchasers, Purchaser Agents and Affiliates
    34  
Section 5.8 Indemnification
    34  
Section 5.9 Successor Administrator
    35  
 
        ARTICLE VI
MISCELLANEOUS

 
       
Section 6.1 Amendments, Etc
    35  
Section 6.2 Notices, Etc
    36  
Section 6.3 Successors and Assigns; Participations; Assignments
    36  
Section 6.4 Costs, Expenses and Taxes
    39  
Section 6.5 No Proceedings; Limitation on Payments
    39  
Section 6.6 GOVERNING LAW AND JURISDICTION
    40  
Section 6.7 Confidentiality
    41  
Section 6.8 Execution in Counterparts
    41  
Section 6.9 Survival of Termination
    41  
Section 6.10 WAIVER OF JURY TRIAL
    41  
Section 6.11 Sharing of Recoveries
    42  
Section 6.12 Right of Setoff
    42  
Section 6.13 Entire Agreement
    42  
Section 6.14 Headings
    42  
Section 6.15 Purchaser Groups’ Liabilities
    42  

 

iii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit I
  Definitions
Exhibit II
  Conditions to Purchases
Exhibit III
  Representations and Warranties
Exhibit IV
  Covenants
Exhibit V
  Termination Events

SCHEDULES

     
Schedule I
  Credit and Collection Policy
Schedule II
  Lock-Box Banks and Lock-Box Accounts
Schedule III
  Actions and Proceedings

ANNEXES

     
Annex A-1
  Form of Information Package
Annex A-2
  Form of Weekly Report
Annex A-3
  Form of Daily Report
Annex B
  Form of Purchase Notice
Annex C
  Form of Assumption Agreement
Annex D
  Form of Transfer Supplement
Annex E
  Form of Paydown Notice
Annex F
  Form of Letter of Credit Application

 

iv



--------------------------------------------------------------------------------



 



This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
November 4, 2011, among VWR RECEIVABLES FUNDING, LLC, a Delaware limited
liability company, as seller (the “Seller”), VWR INTERNATIONAL, LLC, a Delaware
limited liability company (together with its successors and permitted assigns,
“VWR”), as servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”), the various Conduit
Purchasers from time to time party hereto, the various Related Committed
Purchasers from time to time party hereto, the various Purchaser Agents from
time to time party hereto, the various LC Participants from time to time party
hereto and PNC BANK, NATIONAL ASSOCIATION, as administrator (in such capacity,
together with its successors and assigns in such capacity, the “Administrator”)
and as issuer of Letters of Credit (in such capacity, together with its
successors and assigns in such capacity, the “LC Bank”).
BACKGROUND
The Seller (i) desires to sell, transfer and assign an undivided variable
percentage ownership interest in a pool of Receivables, and the Purchasers
desire to acquire such undivided variable percentage ownership interest, as such
percentage interest shall be adjusted from time to time based upon, in part,
reinvestment payments that are made by such Purchasers and (ii) may, subject to
the terms and conditions hereof, request that the LC Bank issue or cause the
issuance of one or more Letters of Credit.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
DEFINITIONS
Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I. References in the Exhibits, Schedules and Annexes hereto
to the “Agreement” refer to this Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1 Purchases.
(a) On the terms and subject to the conditions hereof, the Seller may, from time
to time before the Facility Termination Date, (i) ratably (based on each
Purchaser Group’s Ratable Share) request that each Purchaser Group’s Conduit
Purchaser or, only if there is no Conduit Purchaser in such Purchaser Group or a
Conduit Purchaser denies such request or is unable to fund (and provides notice
of such denial or inability to the Seller, the Administrator and its Purchaser
Agent), ratably (based on each Purchaser Group’s Ratable Share) request that its
Related Committed Purchasers, make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date

 

 



--------------------------------------------------------------------------------



 



and (ii) request that the LC Bank issue or cause the issuance of Letters of
Credit, in each case subject to the terms hereof (each such purchase,
reinvestment or issuance is referred to herein as a “Purchase”). Subject to
Section 1.4(b) concerning reinvestments, at no time will a Conduit Purchaser
have any obligation to make a Purchase. Each Related Committed Purchaser
severally hereby agrees, on the terms and subject to the conditions hereof, to
make Purchases of undivided percentage ownership interests with regard to the
Purchased Interest from the Seller from time to time from the date hereof to the
Facility Termination Date, based on the applicable Purchaser Group’s Ratable
Share of each Purchase requested pursuant to Section 1.2(a) (and, in the case of
each Related Committed Purchaser, its Commitment Percentage of its Purchaser
Group’s Ratable Share of such Purchase) and, on the terms of and subject to the
conditions of this Agreement, the LC Bank agrees to issue Letters of Credit in
return for (and each LC Participant hereby severally agrees to make
participation advances in connection with any draws under such Letters of Credit
equal to such LC Participant’s Pro Rata Share of such draws) undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date;
provided, that under no circumstances shall any Purchaser make any Purchase
(including, without limitation, any mandatory deemed Purchases pursuant to
Section 1.1(b)) or issue any Letters of Credit hereunder, as applicable, if,
after giving effect to such Purchase, the (i) aggregate outstanding amount of
the Capital funded by such Purchaser, when added to all other Capital funded by
all other Purchasers in such Purchaser’s Purchaser Group would exceed (A) its
Purchaser Group’s Group Commitment (as the same may be reduced from time to time
pursuant to Section 1.1(c)) minus (B) the LC Bank’s or the related LC
Participant’s, as applicable, Pro Rata Share of the face amount of any
outstanding Letters of Credit, (ii) Aggregate Capital plus the LC Participation
Amount would exceed the lesser of (x) the Purchase Limit and (y) an amount equal
to the Net Receivables Pool Balance plus any amount on deposit in the LC
Collateral Account minus the Total Reserves or (iii) LC Participation Amount
would exceed the aggregate of the Commitments of the LC Bank and the LC
Participants.
The Seller may, subject to the requirements and conditions herein, use the
proceeds of any Purchase by the Purchasers hereunder to satisfy its
Reimbursement Obligation to the LC Bank and the LC Participants (ratably, based
on the outstanding amounts funded by the LC Bank and each such LC Participant)
pursuant to Section 1.15.
(b) In addition, in the event the Seller fails to reimburse the LC Bank for the
full amount of any drawing under any Letter of Credit on the applicable Drawing
Date (out of its own funds available therefor) pursuant to Section 1.15, then
the Seller shall, automatically (and without the requirement of any further
action on the part of any Person hereunder), be deemed to have requested a new
Purchase from the Conduit Purchasers or Related Committed Purchasers, as
applicable, on such date, on the terms and subject to the conditions hereof, in
an amount equal to the amount of such Reimbursement Obligation after giving
effect to the application of funds available in the LC Collateral Account, if
any, at such time without resulting in a Termination Event hereunder. Subject to
the limitations on funding set forth in paragraph (a) above (and the other
requirements and conditions herein), the Conduit Purchasers or Related Committed
Purchasers, as applicable, shall fund such deemed Purchase request and deliver
the proceeds thereof directly to the Administrator to be immediately distributed
to the LC Bank and the applicable LC Participants (ratably, based on the
outstanding amounts funded by the LC Bank and each such LC Participant) in
satisfaction of the Reimbursement Obligation pursuant to Section 1.15.

 

-2-



--------------------------------------------------------------------------------



 



(c) The Seller may, upon 60 days’ written notice to the Administrator and each
Purchaser Agent, terminate the purchase facility in whole or reduce the unfunded
portion of the Purchase Limit in whole or in part (but not below the amount
which would cause the Group Capital of any Purchaser Group plus the LC Bank’s or
the related LC Participant’s, as applicable, Pro Rata Share of the face amount
of any outstanding Letters of Credit to exceed its Group Commitment (after
giving effect to such reduction)); provided that each partial reduction shall be
in the amount of at least $5,000,000, and in integral multiples of $1,000,000 in
excess thereof and that, unless terminated in whole, the Purchase Limit shall in
no event be reduced below $125,000,000. Each reduction in the Commitments
hereunder shall be made ratably among the Purchasers in accordance with their
respective Commitments. The Administrator shall advise the Purchaser Agents of
any notice received by it pursuant to this Section 1.1(c); it being understood
that (in addition to and without limiting any other requirements for
termination, prepayment and/or the funding of the LC Collateral Account
hereunder) no such termination or reduction shall be effective unless and until
(i) in the case of a termination, the amount on deposit in the LC Collateral
Account is at least equal to the then outstanding LC Participation Amount and
(ii) in the case of a partial reduction, the amount on deposit in the LC
Collateral Account is at least equal to the positive difference between the then
outstanding LC Participation Amount and the Purchase Limit as so reduced by such
partial reduction.
Section 1.2 Making Purchases. (a) Each Funded Purchase (but not reinvestment) of
undivided percentage ownership interests with regard to the Purchased Interest
hereunder may be made on any day upon the Seller’s irrevocable written notice in
the form of Annex B (each, a “Purchase Notice”) delivered to the Administrator
and each Purchaser Agent in accordance with Section 6.2 (which notice must be
received by the Administrator and each Purchaser Agent before 2:00 p.m., New
York City time) at least one (1) Business Day before the requested Purchase
Date, which notice shall specify: (A) in the case of a Funded Purchase (other
than one made pursuant to Section 1.15(b)), the amount requested to be paid to
the Seller by each Purchaser Group (such amount, which shall not be less than
$300,000 (or such lesser amount as agreed to by the Administrator) and shall be
in integral multiples of $100,000 in excess thereof, with respect to each
Purchaser Group, (B) the date of such Funded Purchase (which shall be a Business
Day) and (C) the pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Capital. Following receipt of a Purchase
Notice, each Purchaser Agent will determine whether the Conduit Purchasers in
its Purchase Group agree to make the purchase of the Purchaser Group’s Ratable
Share of such Purchase. If the Conduit Purchasers in any Purchaser Group
declines to make a proposed Purchase, the Purchaser Agent for the related
Purchaser Group shall notify Seller and Seller may cancel the Purchase Notice.
In the absence of such a cancellation, the applicable Purchaser Group’s Ratable
Share of the requested Purchase will be made by the Related Committed Purchasers
in such Purchaser Group ratably based on their Ratable Shares. The Committed
Purchasers in a Purchaser Group will not fund any portion of a Purchase unless
the Conduit Purchasers in its Purchase Group have declined to fund such portion.
(b) On the date of each Funded Purchase (but not reinvestment, issuance of a
Letter of Credit or a Funded Purchase pursuant to Section 1.2(e)) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder,
each applicable Conduit Purchaser or Related Committed Purchaser, as the case
may be, shall, upon satisfaction of the applicable conditions set forth in
Exhibit II, make available to the Seller in same day funds, at the
Administration Account an amount equal to the portion of Capital relating to the
undivided percentage ownership interest with regard to the Purchased Interest
then being funded by such Purchaser.

 

-3-



--------------------------------------------------------------------------------



 



(c) Effective on the date of each Funded Purchase or other Purchase pursuant to
this Section 1.2 and each reinvestment pursuant to Section 1.4, the Seller
hereby sells and assigns to the Administrator for the benefit of the Purchasers
(ratably, based on the sum of the Capital plus the LC Participation Amount
outstanding at such time for each such Purchaser) the Purchased Interest.
(d) To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Administrator, for the
benefit of the Purchasers, a security interest in all of the Seller’s right,
title and interest (including any undivided interest of the Seller) in, to and
under all of the following, whether now or hereafter owned, existing or arising:
(i) all Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables,
(iv) the Lock-Box Accounts and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such Lock-Box
Accounts and amounts on deposit therein, (v) all rights (but none of the
obligations) of the Seller under the Sale Agreement, (vi) all proceeds of, and
all amounts received or receivable under any or all of, the foregoing and
(vii) all of its other property (collectively, the “Pool Assets”). The Seller
hereby authorizes the Administrator to file financing statements describing as
the collateral covered thereby as “all of the debtor’s personal property or
assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the collateral described in this Agreement. The
Administrator, for the benefit of the Purchasers, shall have, with respect to
the Pool Assets, and in addition to all the other rights and remedies available
to the Administrator and the Purchasers, all the rights and remedies of a
secured party under any applicable UCC.
(e) Whenever the LC Bank issues a Letter of Credit pursuant to Section 1.12
hereof, in the event that such Letter of Credit is subsequently drawn and such
drawn amount shall not have been reimbursed pursuant to Section 1.15 upon such
draw or through the distribution of such LC Participant’s Pro Rata Share of the
amount on deposit in the LC Collateral Account, each LC Participant shall,
automatically and without further action of any kind have irrevocably been
deemed to have made a Funded Purchase hereunder in an amount equal to such LC
Participant’s Pro Rata Share of such unreimbursed draw and the failure to
reimburse pursuant to Section 1.15 shall not result in a Termination Event
hereunder. If the LC Bank pays a drawing under a Letter of Credit that is not
reimbursed by the Seller on the applicable Drawing Date or through the
distribution of the LC Bank’s Pro Rata Share of the amount on deposit in the LC
Collateral Account, the LC Bank shall be deemed to have made a Funded Purchase
in an amount equal to its Pro Rata Share of such unreimbursed draw. All such
Funded Purchases shall accrue Discount from the date of such draw and such
deemed Funded Purchase shall not result in a Termination Event hereunder. In the
event that any Letter of Credit expires or is surrendered without being drawn
(in whole or in part) then, in such event, the foregoing commitment to make
Funded Purchases shall expire with respect to such Letter of Credit and the LC
Participation Amount shall automatically reduce by the face amount of the Letter
of Credit which is no longer outstanding.

 

-4-



--------------------------------------------------------------------------------



 



(f) The Seller may, with the written consent of the Administrator and each
Purchaser Agent (and, in the case of a new related LC Participant, the LC Bank)
(in each case, such consent not to be unreasonably withheld, delayed or
conditioned), add additional Persons as Purchasers (either to an existing
Purchaser Group or by creating new Purchaser Groups) or with the written consent
of the Administrator and the applicable Purchaser Agent cause an existing
Related Committed Purchaser or related LC Participant to increase its Commitment
in connection with a corresponding increase in the Purchase Limit; provided,
that the Commitment of any Related Committed Purchaser or related LC Participant
may only be increased with the prior written consent of such Purchaser. Each new
Conduit Purchaser, Related Committed Purchaser or related LC Participant (or
Purchaser Group) shall become a party hereto, by executing and delivering to the
Administrator and the Seller, an Assumption Agreement in the form of Annex C
hereto (which Assumption Agreement shall, in the case of any new Purchaser
Group, be executed by each Person in such new Purchaser Group).
(g) Each Related Committed Purchaser’s and related LC Participant’s obligations
hereunder shall be several, such that the failure of any Related Committed
Purchaser or related LC Participant to make any Purchase hereunder or a payment
in connection with drawing under a Letter of Credit hereunder, as the case may
be, shall not relieve any other Related Committed Purchaser or related LC
Participant of its obligation hereunder to make payment for any Funded Purchase
or such drawing. Further, in the event any Related Committed Purchaser or
related LC Participant fails to satisfy its obligation to make a Purchase or
payment with respect to such drawing as required hereunder, upon receipt of
notice of such failure from the Administrator (or any relevant Purchaser Agent),
subject to the limitations set forth herein, (i) (A) the non-defaulting Related
Committed Purchasers in such defaulting Related Committed Purchaser’s Purchaser
Group shall fund the defaulting Related Committed Purchaser’s Commitment
Percentage of its Purchaser Group’s Ratable Share of the related Purchase (based
on their relative Commitment Percentages (determined without regard to the
Commitment Percentage of the defaulting Related Committed Purchaser)) or (B) the
non-defaulting related LC Participants in such defaulting related LC
Participant’s Purchaser Group shall fund the defaulting related LC Participant’s
Pro Rata Share of the related drawing (based on their relative Pro Rata Shares
(determined without regard to the Pro Rata Share of the defaulting related LC
Participant)); and (ii) (A) if there are no other Related Committed Purchasers
in such Purchaser Group or if such other Related Committed Purchasers are also
defaulting Related Committed Purchasers, then such defaulting Related Committed
Purchaser’s Commitment Percentage of its Purchaser Group’s Ratable Share of such
Purchase shall be funded by each other Purchaser Group ratably (based on their
relative Purchaser Group Ratable Shares) and applied in accordance with this
paragraph (g) or (B) if there are no other related LC Participants in such
Purchaser Group or if such other related LC Participants are also defaulting
related LC Participants, then such defaulting related LC Participant’s Pro Rata
Share of such drawing shall be funded by each other Purchaser Group ratably
(based on their relative Pro Rata Shares) and applied in accordance with this
paragraph (g). Notwithstanding anything in this paragraph (g) to the contrary,
no Related Committed Purchaser or related LC Participant shall be required to
make a Purchase or payment with respect to such drawing pursuant to this
paragraph (g) for an amount which would cause the aggregate Capital of such
Related Committed Purchaser or Pro Rata Share of the face amount of any
outstanding Letter of Credit of such related LC Participant (after giving effect
to such Purchase or payment with respect to such drawing) to exceed its
Commitment.

 

-5-



--------------------------------------------------------------------------------



 



Section 1.3 Purchased Interest Computation. The Purchased Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter,
until the Facility Termination Date, such Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence of any Termination Day,
the Purchased Interest shall (until the event(s) giving rise to such Termination
Day are cured or are waived by the Administrator in accordance with Section 2.2)
be deemed to be 100%. The Purchased Interest shall become zero when (a) the
Aggregate Capital thereof and Aggregate Discount thereon shall have been paid in
full, (b) an amount equal to 100% of the LC Participation Amount shall have been
deposited in the LC Collateral Account, or all Letters of Credit shall have
expired and (c) all the amounts owed by the Seller and the Servicer hereunder to
each Purchaser, the Administrator and any other Indemnified Party or Affected
Person are paid in full.
Section 1.4 Settlement Procedures.
(a) The collection of the Pool Receivables shall be administered by the Servicer
in accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Interest.
(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:
(i) set aside and hold (or cause the Seller to set aside and hold) in trust (and
shall, at the request of the Administrator, segregate in a separate account
reasonably approved by the Administrator) for the benefit of each Purchaser
Group, out of such Collections, first, to the extent of such Collections, an
amount equal to the Servicing Fee accrued through such day and not previously
paid or set aside, second, to the extent of such Collections as reduced by any
allocations pursuant to clause first, an amount equal to the Aggregate Discount
accrued through such day and not previously paid or set aside, and third, to the
extent of such Collections as reduced by any allocations pursuant to clauses
first and second, an amount equal to the Fees accrued and unpaid through such
day and not previously set aside,
(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of such
Collections. Such remainder shall, to the extent representing a return on the
Aggregate Capital, ratably, according to each Purchaser’s Capital, be
automatically reinvested in Pool Receivables and the Related Rights; provided,
that if the Purchased Interest would exceed 100%, then the Servicer shall not
remit such remainder to the Seller or reinvest it, but shall set aside and hold
(or cause the Seller to set aside and hold) in trust for the benefit of the
Purchasers (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) a portion of such Collections
that,

 

-6-



--------------------------------------------------------------------------------



 



together with the other Collections set aside pursuant to this clause (ii),
shall equal the amount necessary to reduce the Purchased Interest to 100%
(determined as if such Collections set aside had been applied to reduce the
Aggregate Capital and to cash collateralize the LC Participation Amount at such
time), which amount shall be deposited first, ratably to each Purchaser Agent’s
account (for the benefit of its related Purchasers) on the next Settlement Date
in accordance with Section 1.4(c); and second, to the LC Collateral Account;
provided, further, that if, as of any date following the date on which any
amounts have been set aside due to a shortfall pursuant to the immediately
preceding proviso (such amount, a “Purchased Interest Shortfall”) but prior to
the Settlement Date on which such amounts are to be remitted to each Purchaser
Agent’s Account or the LC Collateral Account, the Purchased Interest Shortfall
is reduced (without giving effect to any funds set aside pursuant to such
proviso), the Servicer shall remit to the Seller from amounts set aside pursuant
to such proviso, an amount equal to the lesser of (1) the amount so set aside
during the current Calculation Period, and (2) an amount necessary to reduce the
Purchased Interest to 100%, promptly following notice to the Administrator
including reasonable supporting information; provided, further, that in the case
of any Purchaser that has provided notice (an “Exiting Notice”) to its Purchaser
Agent of its refusal, pursuant to Section 1.22, to extend its Commitment
hereunder (an “Exiting Purchaser”), then, such Collections shall not be
reinvested and shall instead be held in trust for the benefit of such Purchaser
and applied in accordance with clause (iii) below,
(iii) if such day is a Termination Day (or a day on which the Commitment of an
Exiting Purchaser terminates), set aside and hold (or cause the Seller to set
aside and hold) in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the benefit
of each Purchaser Group the entire remainder of such Collections (or, in the
case of an Exiting Purchaser, an amount equal to such Purchaser’s ratable share
of such Collections based on its Capital; provided, that solely for the purpose
of determining such Purchaser’s ratable share of such Collections, such
Purchaser’s Capital shall be deemed to remain constant from the day on which the
Commitment of such Exiting Purchaser terminates, until the date such Purchaser’s
Capital has been paid in full; it being understood that if such day is also a
Termination Day, such Exiting Purchaser’s Capital shall be recalculated taking
into account amounts received by such Purchaser in respect of this parenthetical
and thereafter Collections shall be set aside for such Purchaser ratably in
respect of its Capital (as recalculated); provided, further, that if amounts are
set aside and held in trust on any Termination Day of the type described in
clause (a) of the definition of “Termination Day” (or any day on which the
Commitment of such Exiting Purchaser terminates) and, thereafter, the conditions
set forth in Section 2 of Exhibit II are satisfied or waived by the
Administrator and the Majority Purchaser Agents (or in the case of an Exiting
Notice, such Exiting Notice has been revoked by the related Exiting Purchaser
and written notice thereof has been provided to the Administrator, the related
Purchaser Agent and the Servicer), such previously set-aside amounts shall, to
the extent representing a return on Aggregate Capital (or the Capital of the
Exiting Purchaser) and ratably in accordance with each Purchaser’s Capital, be
reinvested in accordance with clause (ii) above on the day of such subsequent
satisfaction or waiver of conditions or revocation of Exiting Notice, as the
case may be, and

 

-7-



--------------------------------------------------------------------------------



 



(iv) subject to Section 1.4(f), release to the Seller for its own account any
Collections in excess of: (x) the amounts that are required to be set aside or
reinvested pursuant to clauses (i), (ii) and (iii) above plus (y) all reasonable
and appropriate out-of-pocket costs and expenses of the Servicer for servicing,
collecting and administering the Pool Receivables plus (z) all other amounts
then due and payable by the Seller under this Agreement to the Purchasers, the
LC Bank, the Administrator and any other Indemnified Party or Affected Person.
(c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d) below, deposit into each applicable Purchaser Agent’s account (or
such other account designated by such applicable Purchaser or its Purchaser
Agent), on each Settlement Date (for any Portion of Capital), Collections held
for each Purchaser pursuant to Sections 1.4(b)(i), (ii) and (iii) and
Section 1.4(f); provided, that if VWR or an Affiliate thereof is the Servicer,
VWR (or such Affiliate) may retain the portion of the Collections set aside
pursuant to Section 1.4(b)(i) that represents the Servicing Fee. On or prior to
the last day of each Calculation Period, each Purchaser Agent will notify the
Servicer by email communications or other electronic delivery of the amount of
Discount accrued with respect to its Portion of Capital during such Calculation
Period or portion thereof.
(d) The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), in each case, to the extent of funds available
therefor, as follows:
(i) if such distribution occurs on a day that is not a Termination Day, that is
not a day on which the Commitment of an Exiting Purchaser terminates and on
which the Purchased Interest does not exceed 100%, first if the Servicer has set
aside amounts in respect of the Servicing Fee pursuant to Section 1.4(b)(i) and
has not retained such amounts pursuant to Section 1.4(c), to the Servicer’s own
account (payable in arrears on each Settlement Date) in payment in full of the
accrued and unpaid Servicing Fees so set aside, and second, to each Purchaser
Agent ratably (based on the Discount and Fees accrued during such Yield Period)
(for the benefit of the relevant Purchasers within such Purchaser Agent’s
Purchaser Group) in payment in full of all accrued Discount and Fees with
respect to each Portion of Capital maintained by the Purchasers within such
Purchaser Agent’s Purchaser Group; it being understood that each Purchaser Agent
shall distribute such amounts to the Purchasers within its Purchaser Group
ratably according to Discount and Fees, and
(ii) if such distribution occurs on a Termination Day, on a day on which the
Commitment of an Exiting Purchaser terminates or on a day when the Purchased
Interest exceeds 100%, first to the Servicer’s own account in payment in full of
all accrued and unpaid Servicing Fees, second to each Purchaser Agent ratably
(based on the Discount and Fees accrued during such Yield Period) (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount and Fees with respect to each
Portion of Capital funded or maintained by the Purchasers within such Purchaser
Agent’s Purchaser Group, third to each Purchaser Agent ratably (based on the
aggregate of the Capital of each Purchaser in each such Purchaser Agent’s
Purchaser Group) (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser

 

-8-



--------------------------------------------------------------------------------



 



Group) in payment in full of (x) if such day is a Termination Day, each
Purchaser’s Capital, (y) if such day is not a Termination Day, the amount
necessary to reduce the Purchased Interest to 100%, or (z) if such day is a day
on which the Commitment of an Exiting Purchaser terminates, an amount equal to
the Exiting Purchaser’s ratable share of the Collections set aside pursuant to
Section 1.4(b)(iii) based on its Capital (determined as if such Collections had
been applied to reduce the Aggregate Capital); it being understood that each
Purchaser Agent shall distribute the amounts described in the second and third
clauses of this clause (ii) to the Purchasers within its Purchaser Group ratably
(based on Discount and Fees and Capital, respectively), fourth, to the LC
Collateral Account for the benefit of the LC Bank and the LC Participants, the
amount necessary to cash collateralize the LC Participation Amount until the
amount of cash collateral held in such LC Collateral Account equals 100% of the
LC Participation Amount and fifth, if the Aggregate Capital and accrued
Aggregate Discount with respect to each Portion of Capital for all Purchaser
Groups have been reduced to zero, the Fees have been paid in full and all
accrued Servicing Fees payable to the Servicer have been paid in full, to each
Purchaser Group ratably (based on the amounts payable to each) (for the benefit
of the Purchasers within such Purchaser Group), the Administrator and any other
Indemnified Party or Affected Person in payment in full of any other amounts
owed thereto by the Seller hereunder.
After the Capital (on any day when the Purchased Interest exceeds 100% or any
day on which the Commitment of an Exiting Purchaser terminates), Aggregate
Discount, Fees and Servicing Fees with respect to the Purchased Interest, and
any other amounts payable by the Seller and the Servicer to each Purchaser
Group, the Administrator or any other Indemnified Party or Affected Person
hereunder have been paid in full, and (on and after a Termination Day) after
Aggregate Capital and an amount equal to 100% of the LC Participation Amount has
been deposited in the LC Collateral Account, all additional Collections with
respect to the Purchased Interest shall be paid to the Seller for its own
account.
(e) For the purposes of this Section 1.4:
(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or the Servicer or any Affiliate of the Servicer, or any setoff or dispute
between the Seller or any Affiliate of the Seller, or the Servicer or any
Affiliate of the Servicer and an Obligor, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment and shall, subject to Section 1.4(e)(v), immediately pay
any and all such amounts in respect thereof to a Lock-Box Account for the
benefit of the Purchasers and their assigns and for application pursuant to
Section 1.4(b);
(ii) if on any day any of the representations or warranties in Sections 1(j) or
3(a) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of the full
Outstanding Balance of such Pool Receivable and shall, subject to
Section 1.4(e)(v), immediately pay any and all such amounts in respect thereof
to a Lock-Box Account (or as otherwise directed by the Administrator at such
time) for the benefit of the Purchasers and their assigns and for application
pursuant to Section 1.4(b) (Collections deemed to have been received pursuant to
Sections 1.4(e)(i) or (ii) are hereinafter sometimes referred to as “Deemed
Collections”);

 

-9-



--------------------------------------------------------------------------------



 



(iii) except as provided in Sections 1.4(e)(i) or (ii) or as otherwise required
by applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor specified an applicable Receivable;
(iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof; and
(v) if at any time before the Facility Termination Date the Seller is deemed to
have received any Deemed Collection under Sections 1.4(e)(i) and (ii), so long
as no Termination Day then exists, the Seller may satisfy its obligation to
deliver the amount of such Deemed Collections to a Lock-Box Account by instead
recalculating (or being deemed to have recalculated) the Purchased Interest by
decreasing the Net Receivables Pool Balance by the amount of such Deemed
Collections, so long as such adjustment does not cause the Purchased Interest to
exceed 100%.
(f) If at any time the Seller wishes to cause the reduction of Aggregate Capital
(but not to commence the liquidation, or reduction to zero, of the entire
Aggregate Capital) the Seller may do so as follows:
(i) the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in the form of Annex E (each, a “Paydown Notice”) at
least two (2) Business Days prior to the date of such reduction, and each such
Paydown Notice shall include, among other things, the amount of such proposed
reduction and the proposed date on which such reduction will commence;
(ii) on the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and
(iii) the Seller shall set aside (or cause to be set aside) and hold such
Collections in trust for the benefit of each Purchaser ratably according to its
Capital, for payment to each such Purchaser (or its related Purchaser Agent for
the benefit of such Purchaser) on the date specified in the Paydown Notice (or
such other date as agreed to by the Administrator) with respect to any Portions
of Capital maintained by such Purchaser immediately following the related
current Yield Period, and the Aggregate Capital (together with the Capital of
any related Purchaser) shall be deemed reduced in the amount to be paid to such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser)
only when in fact finally so paid;

 

-10-



--------------------------------------------------------------------------------



 



provided, that:
(A) the amount of any such reduction shall not be less than $100,000 for each
Purchaser Group and shall be an integral multiple of $100,000; and
(B) with respect to any Portion of Capital, the Seller shall choose a reduction
amount, and the date of commencement thereof, so that to the extent practicable
such reduction shall commence and conclude in the same Yield Period.
Section 1.5 Fees. The Seller shall pay, or cause to be paid, to each Purchaser
Agent for the benefit of the Purchasers and Liquidity Providers in the related
Purchaser Group in accordance with the provisions set forth in Section 1.4(d)
certain fees in the amounts and on the dates set forth in one or more fee letter
agreements, dated the Closing Date (or dated the date any such Purchaser and
member of its related Purchaser Group become a party hereto pursuant to an
Assumption Agreement, a Transfer Supplement or otherwise), among the Seller, and
the applicable Purchaser Agent, respectively (as any such fee letter agreement
may be amended, restated, supplemented or otherwise modified from time to time,
each, a “Purchaser Group Fee Letter” and each of the Purchaser Group Fee Letters
may be referred to collectively as, the “Fee Letters”).
Section 1.6 Payments and Computations, Etc.
(a) All amounts to be paid or deposited by the Seller or the Servicer hereunder
or under any other Transaction Document shall be made without reduction for
offset or counterclaim and shall be paid or deposited no later than 2:00 p.m.
(New York City time) on the day when due in same day funds to the account for
each Purchaser maintained by the applicable Purchaser Agent (or such other
account as may be designated from time to time by such Purchaser Agent to the
Seller and the Servicer) or such other account as specifically identified
herein. All amounts received after 2:00 p.m. (New York City time) will be deemed
to have been received on the next Business Day.
(b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
(c) All computations of interest under Section 1.6(b) and all computations of
Discount, Fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

 

-11-



--------------------------------------------------------------------------------



 



Section 1.7 Increased Costs. (a) If, after the date hereof, the Administrator,
any Purchaser, any Purchaser Agent, any Liquidity Provider or any Program
Support Provider or any of their respective Affiliates (each an “Affected
Person”) reasonably determines that the existence of or compliance with: (i) the
introduction of or change in any law, rule, regulation, generally accepted
accounting principle or in the interpretation or application thereof, or
(ii) any request, guideline or directive from any central bank or other
Governmental Authority (whether or not having the force of law) issued or
adopted or occurring after the date hereof affects or would affect the amount of
capital required to be maintained by such Affected Person, and such Affected
Person determines that the amount of such capital is increased by or based upon
the existence of any Commitment to make Purchases of (or otherwise to maintain
the investment in) Pool Receivables or issue any Letter of Credit or any related
liquidity facility, credit enhancement facility and other commitments of the
same type, then, upon demand by such Affected Person (with a copy to the
Administrator), the Seller shall within ten (10) Business Days pay such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for both increased costs
and maintenance of bargained for yield in the light of such circumstances, to
the extent that such Affected Person reasonably determines such increase in
capital to be allocable to the existence of any of such commitments. A
certificate as to such amounts providing reasonable detail submitted to the
Seller and the Administrator by such Affected Person shall be conclusive and
binding for all purposes, absent manifest error.
(b) If, after the date hereof, due to either: (i) the introduction of or any
change in or in the interpretation of any law, rule, regulation or generally
accepted accounting principle or (ii) compliance with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law) issued or adopted or occurring after the date hereof, there shall
be any increase in the cost to any Affected Person of agreeing to purchase or
purchasing, or maintaining the ownership of, the Purchased Interest (or its
portion thereof) in respect of which Discount is computed by reference to the
Euro-Rate or the LIBOR Market Index Rate, as applicable, then, upon demand by
such Affected Person, the Seller shall within ten (10) Business Days pay to such
Affected Person, from time to time as specified by such Affected Person,
additional amounts sufficient to compensate such Affected Person for both
increased costs and maintenance of bargained for yield. A certificate as to such
amounts providing reasonable detail submitted to the Seller and the
Administrator by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.
(c) Promptly after any Affected Person has actual knowledge that it is subject
to increased capital requirements or incurs other increased costs pursuant to
this Section 1.7, such Affected Person shall use reasonable efforts to notify
the Servicer of such fact; provided, that any failure to give such notice shall
not preclude such Affected Person from asserting any claim for compensation at
any time or relieve the Seller from its obligations under this Section 1.7;
provided, further, that if such increased costs affect the related Affected
Person’s portfolio of financing transactions, such Affected Person shall use
reasonable averaging and attribution methods to allocate such increased capital
requirements or increased costs to the transactions contemplated by this
Agreement.

 

-12-



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything in this Section 1.7 to the contrary, (i) if any
Affected Person fails to give demand for amounts or losses incurred in
connection with this Section 1.7 within 180 days after it becomes subject to
increased capital requirements or has incurred other increased costs, such
Affected Person shall, with respect to amounts payable pursuant to this
Section 1.7, only be entitled to payment under this Section 1.7 for amounts or
losses incurred from and after the date 180 days prior to the date that such
Affected Person does give such demand and (ii) the Seller shall not be required
to pay to any Affected Person (x) any amount that has been fully and finally
paid in cash to such Affected Person pursuant to any other provision of this
Agreement or any other Transaction Document, (y) any amount, if the payment of
such amount is expressly excluded by any provision of this Agreement or any
other Transaction Document or (z) any amount, if such amount constitutes Taxes
(which shall be governed by Section 1.10).
(e) For the avoidance of doubt, any increase in cost and/or reduction in yield
caused by regulatory capital allocation adjustments caused by implementation of
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and any
request, rule, regulation, guideline or directive thereunder or issued in
connection therewith or (ii) any request, rule, guideline or directive
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, in each
case shall be covered by this Section 1.7 regardless of the date enacted,
adopted or issued.
Section 1.8 Requirements of Law. (a) If, after the date hereof, any Affected
Person reasonably determines that the existence of or compliance with: (x) the
introduction of or change in any law, regulation or rule or in the
interpretation or application thereof, or (y) any request, guideline or
directive from any central bank or other Governmental Authority (whether or not
having the force of law) issued or adopted or occurring after the date hereof:
(i) does or shall subject such Affected Person to any increase in the Purchased
Interest (or its portion thereof) or in the amount of Capital relating thereto,
(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the LIBOR Market Index Rate, as applicable,
hereunder, or
(iii) does or shall impose on such Affected Person any other condition,
and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of agreeing to Purchase or Purchasing or maintaining the
ownership of undivided percentage ownership interests with regard to the
Purchased Interest or any Portion of Capital or issuing any Letter of Credit, or
(B) to reduce any amount receivable hereunder (whether directly or indirectly),
then, in any such case, upon demand by such Affected Person, the Seller shall
within ten (10) Business Days pay to such Affected Person additional amounts
necessary to compensate such Affected Person for such additional cost or reduced
amount receivable. All such amounts shall be payable as incurred. A certificate
as to such amounts providing reasonable detail submitted to the Seller and the
Administrator by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.

 

-13-



--------------------------------------------------------------------------------



 



(b) Promptly after any Affected Person becomes aware that it is subject to
increased costs pursuant to this Section 1.8, such Affected Person shall use
reasonable efforts to notify the Servicer of such fact; provided, that any
failure to give such notice shall not preclude such Affected Person from
asserting any claim for compensation at any time or relieve the Seller from its
obligations under this Section 1.8; provided, further, that if such increased
costs affect the related Affected Person’s portfolio of financing transactions,
such Affected Person shall use reasonable averaging and attribution methods to
allocate such increased capital requirements or increased costs to the
transactions contemplated by this Agreement.
(c) Notwithstanding anything in this Section 1.8 to the contrary, (i) if any
Affected Person fails to give demand for amounts or losses incurred in
connection with this Section 1.8 within 180 days after it becomes subject to
increased costs, such Affected Person shall, with respect to amounts payable
pursuant to this Section 1.8, only be entitled to payment under this Section 1.8
for amounts or losses incurred from and after the date 180 days prior to the
date that such Affected Person does give such demand and (ii) the Seller shall
not be required to pay to any Affected Person (x) any amount that has been fully
and finally paid in cash to such Affected Person pursuant to any other provision
of this Agreement or any other Transaction Document, (y) any amount, if the
payment of such amount is expressly excluded by any provision of this Agreement
or any other Transaction Document or (z) any amount, if such amount constitutes
Taxes (which shall be governed by Section 1.10).
Section 1.9 Funding Losses. If, for any reason (other than a breach of this
Agreement by an Affected Person), funding or maintaining any Portion of Capital
hereunder at an interest rate determined by reference to the Euro-Rate or the
LIBOR Market Index Rate, as applicable, does not occur on a date specified
therefore, the Seller shall compensate such Affected Person, within ten
(10) Business Days written request by such Person, for the difference, if any,
between the rate to be paid by such Affected Person for such Euro-Rate or LIBOR
Market Index Rate, as applicable, and the rate of any replacement Euro-Rate or
LIBOR Market Index Rate, as applicable. Notwithstanding anything in this
Section 1.9 to the contrary, (i) if any Affected Person fails to give demand for
amounts or losses incurred in connection with this Section 1.9 within 180 days
after it becomes subject to funding losses, such Affected Person shall, with
respect to amounts payable pursuant to this Section 1.9, only be entitled to
payment under this Section 1.9 for amounts or losses incurred from and after the
date 180 days prior to the date that such Affected Person does give such demand
and (ii) the Seller shall not be required to pay to any Affected Person (x) any
amount that has been fully and finally paid in cash to such Affected Person
pursuant to any other provision of this Agreement or any other Transaction
Document, or (y) any amount, if the payment of such amount is expressly excluded
by any provision of this Agreement or any other Transaction Document.

 

-14-



--------------------------------------------------------------------------------



 



Section 1.10 Taxes. The Seller agrees that:
(a) Any and all payments by the Seller under this Agreement and any other
Transaction Document shall be made free and clear of and without deduction for
any Taxes or Other Taxes; provided, however that such payments shall not include
overall income or franchise taxes, in either case, imposed on the Person
receiving such payment by the Seller hereunder by the jurisdiction under whose
laws such Person is organized, the jurisdiction of such Person’s principal place
of business or the jurisdiction in which such Person holds its undivided
percentage ownership interest with regard to the Purchased Interest, or any
political subdivision thereof (all such Taxes other than those referred to in
the proviso above shall hereinafter be referred to as “Indemnified Taxes”). If
the Seller shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder to any Affected Person, then (A) the sum
payable shall be increased by the amount necessary to yield to such Person
(after payment of all Taxes) an amount equal to the sum it would have received
had no such deductions been made, (B) the Seller shall make such deductions, and
(C) the Seller shall pay the amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. Further, if Seller is
required by law to deduct any Taxes other than Indemnified Taxes from or in
respect of any sum payable hereunder to any Affected Person, then (A) Seller
shall make such deductions, (B) the Seller shall pay the amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, and (C) the amounts so deducted and paid to the relevant taxation authority
shall be treated under this Agreement as made to such Affected Person.
(b) Whenever any Indemnified Taxes are payable by the Seller, within a
reasonable period of time thereafter, the Seller shall send to the Administrator
for its own account or for the account of the related Affected Person, a
certified copy of an original official receipt showing payment thereof or such
other evidence of such payment as may be available to the Seller and acceptable
to the taxing authorities having jurisdiction over such Person. If the Seller
fails to pay any Indemnified Taxes when due to the appropriate taxing authority
or fails to remit to the Administrator the required receipts or other required
documentary evidence, the Seller shall indemnify the Administrator and/or any
other Affected Person, as applicable, for any incremental Taxes, interest or
penalties that may become payable by such party as a result of any such failure.
(c) The Seller shall indemnify each Affected Person, within ten (10) Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
paid by such Affected Party on or with respect to any payment by or on account
of any obligation of the Seller hereunder (including Indemnified Taxes imposed
or asserted on or attributable to amounts payable under this Section 1.10) and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that the Borrower shall not be required to indemnify any Affected Person
pursuant to this Section 1.10 for any amounts incurred more than six months
prior to the date such Affected Person, as applicable, notifies the Seller of
its intention to claim compensation therefor. None of Sections 1.7, 1.8, 3.1,
3.2 or 6.4(a) shall apply to Taxes, which shall be governed exclusively by this
Section 1.10.
(d) If an Affected Person determines, in its reasonable discretion, that it has
received a refund or credit of any Taxes or Other Taxes as to which it has been
indemnified by the Seller, it shall pay over such refund or credit to the Seller
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Seller under this Section 1.10 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of
such Affected Person and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund net of any
applicable Taxes payable in respect of such interest); provided, that the Seller
agrees to repay each such Affected Person, within ten (10) Business Days after
the request of such Affected Person, the amount paid over to the Seller (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Affected Person is required to repay such refund to
such Governmental Authority. This Section 1.10 shall not be construed to require
any Affected Person to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to the Seller or any other
Person.

 

-15-



--------------------------------------------------------------------------------



 



(e) If an Affected Person requests indemnification or repayment under this
Section 1.10, a certificate describing in reasonable detail such amounts and the
basis for such Affected Person’s demand for such amounts shall be submitted to
the Seller and the applicable Purchaser Agent by such Affected Person and shall
be conclusive and binding for all purposes, absent manifest error.
Section 1.11 Inability to Determine Euro-Rate or LIBOR Market Index Rate. (a) If
the Administrator (or any Purchaser Agent) determines before the first day of
any Yield Period (which determination shall be final and conclusive) that, by
reason of circumstances affecting the interbank eurodollar market generally
(i) deposits in Dollars (in the relevant amounts for such Yield Period) are not
being offered to banks in the interbank eurodollar market for such Yield Period,
(ii) adequate means do not exist for ascertaining the Euro-Rate or the LIBOR
Market Index Rate, as applicable, for such Yield Period or (iii) the Euro-Rate
or the LIBOR Market Index Rate, as applicable, does not accurately reflect the
cost to any Purchaser (as determined by the related Purchaser or the applicable
Purchaser Agent) of maintaining any Portion of Capital during such Yield Period,
then the Administrator or such Purchaser Agent shall give notice thereof to the
Seller. Thereafter, until the Administrator or such Purchaser Agent notifies the
Seller that the circumstances giving rise to such suspension no longer exist,
(a) no Portion of Capital with respect to any affected Purchaser shall be funded
at the Alternate Rate determined by reference to the Euro-Rate or the LIBOR
Market Index Rate, as applicable, and (b) the Discount for any outstanding
Portions of Capital with respect to any affected Purchaser then funded at the
Alternate Rate determined by reference to the Euro-Rate or the LIBOR Market
Index Rate, as applicable, shall, on the last day of the then current Yield
Period, be converted to the Alternate Rate determined by reference to the Base
Rate.
(b) If, on or before the first day of any Yield Period, the Administrator shall
have been notified by any Affected Person that such Affected Person has
determined (which determination shall be final and conclusive) that any
enactment, promulgation or adoption of or any change in any applicable law, rule
or regulation, or any change in the interpretation or administration thereof by
a Governmental Authority charged with the interpretation or administration
thereof, or compliance by such Affected Person with any guideline, request or
directive (whether or not having the force of law) of any such Governmental
Authority shall make it unlawful or impossible for such Affected Person to fund
or maintain any Portion of Capital at the Alternate Rate and based upon the
Euro-Rate or the LIBOR Market Index Rate, as applicable, the Administrator shall
notify the Seller thereof. Upon receipt of such notice, until the Administrator
notifies the Seller that the circumstances giving rise to such determination no
longer apply, (a) no Portion of Capital with respect to any affected Purchaser
shall be funded at the Alternate Rate determined by reference to the Euro-Rate
or the LIBOR Market Index Rate, as applicable, and (b) the Discount for any
outstanding Portions of Capital with respect to any affected Purchaser then
funded at the Alternate Rate determined by reference to the Euro-Rate or the
LIBOR Market Index Rate, as applicable, shall be converted to the Alternate Rate
determined by reference to the Base Rate either (i) on the last day of the then
current Yield Period if such Affected Person may lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate or the LIBOR Market Index Rate, as applicable, to such day, or
(ii) immediately, if such Affected Person may not lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate or the LIBOR Market Index Rate, as applicable, to such day.

 

-16-



--------------------------------------------------------------------------------



 



Section 1.12 Letters of Credit. On the terms and subject to the conditions
hereof, the LC Bank shall issue or cause the issuance of Letters of Credit on
behalf of Seller (and, if applicable, on behalf of, or for the account of, any
Originator in favor of such beneficiaries as such Originator may elect);
provided, that the LC Bank will not be required to issue or cause to be issued
any Letters of Credit to the extent that after giving effect thereto the
issuance of such Letters of Credit would then cause (a) the sum of (i) the
Aggregate Capital plus (ii) the LC Participation Amount to exceed the Purchase
Limit or (b) the LC Participation Amount to exceed the aggregate of the
Commitments of the LC Bank and the LC Participants. All amounts drawn upon
Letters of Credit shall accrue Discount. Letters of Credit that have not been
drawn upon shall not accrue Discount.
Section 1.13 Issuance of Letters of Credit.
(a) The Seller may request the LC Bank, upon two (2) Business Days’ prior
written notice submitted on or before 11:00 a.m., New York time, to issue a
Letter of Credit by delivering to the Administrator a Letter of Credit
Application (the “Letter of Credit Application”), substantially in the form of
Annex F hereto and a Purchase Notice, in the form of Annex B hereto, in each
case completed to the satisfaction of the Administrator and the LC Bank and,
such other certificates, documents and other papers and information as the
Administrator may reasonably request. The Seller also has the right to give
instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with the
Administrator upon any amendment, extension or renewal of any Letter of Credit.
(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than the date that is twelve
(12) months after the date in clause (a) of the definition of “Facility
Termination Date.” The terms of each Letter of Credit may include customary
“evergreen” provisions providing that such Letter of Credit’s expiry date shall
automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Facility Termination Date or
(y) the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Section 1.1(a) or Exhibit II) to issuing such
Letter of Credit hereunder (as if such Letter of Credit were then being first

 

-17-



--------------------------------------------------------------------------------



 



issued) are not satisfied (other than any such condition requiring the Seller to
submit a Purchase Notice or Letter of Credit Application in respect thereof),
then the LC Bank, in the case of clause (x) above, may (or, at the written
direction of any LC Participant, shall) or, in the case of clause (y) above,
shall, use reasonable efforts in accordance with (and to the extent permitted
by) the terms of such Letter of Credit to prevent the extension of such expiry
date (including notifying the Seller and the beneficiary of such Letter of
Credit in writing prior to the Notice Date that such expiry date will not be so
extended). Each Letter of Credit shall be subject either to the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank.
(c) The Administrator shall promptly notify the LC Bank and LC Participants, at
such Person’s respective address for notices hereunder, of the request by the
Seller for a Letter of Credit hereunder, and shall provide the LC Bank and LC
Participants with the Letter of Credit Application delivered to the
Administrator by the Seller pursuant to Section 1.13(a) above, by the close of
business on the day received or if received on a day that is not a Business Day
or on any Business Day after 11:00 a.m. New York time on such day, on the next
Business Day.
Section 1.14 Requirements For Issuance of Letters of Credit. The Seller shall
authorize and direct the LC Bank to name the Seller or any Originator as the
“Applicant” or “Account Party” of each Letter of Credit.
Section 1.15 Disbursements, Reimbursement.
(a) Immediately upon the issuance of each Letter of Credit, each LC Participant
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the LC Bank a participation in such Letter of Credit and each
drawing thereunder in an amount equal to such LC Participant’s Pro Rata Share of
the face amount of such Letter of Credit and the amount of such drawing,
respectively.
(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrator and the Seller of such request. Provided that it shall have
received such notice, the Seller shall reimburse (such obligation to reimburse
the LC Bank shall sometimes be referred to as a “Reimbursement Obligation”) the
LC Bank prior to 2:00 p.m., New York time on each date that an amount is paid by
the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in an
amount equal to the amount so paid by the LC Bank. In the event the Seller fails
to reimburse the LC Bank for the full amount of any drawing under any Letter of
Credit by 2:00 p.m., New York time, on the Drawing Date, the LC Bank will
promptly notify each LC Participant thereof, and the Seller shall be deemed to
have requested that a Funded Purchase be made by the Purchasers in the Purchaser
Group for the LC Bank and the LC Participants to be disbursed on the Drawing
Date under such Letter of Credit in accordance with Section 1.1(b). Any notice
given by the LC Bank pursuant to this Section 1.15(b) may be oral if immediately
confirmed in writing; provided that the lack of any such written confirmation
shall not affect the conclusiveness or binding effect of the oral notice.

 

-18-



--------------------------------------------------------------------------------



 



(c) Each LC Participant shall upon any notice pursuant to Section 1.15(b) above
make available to the LC Bank an amount in immediately available funds equal to
its Pro Rata Share of the amount of the drawing. If any LC Participant so
notified fails to make available to the LC Bank the amount of such LC
Participant’s Pro Rata Share of such amount by no later than 2:00 p.m., New York
time on the Drawing Date, then interest shall accrue on such LC Participant’s
obligation to make such payment, from the Drawing Date to the date on which such
LC Participant makes such payment (i) at a rate per annum equal to the Federal
Funds Rate during the first three days following the Drawing Date and (ii) at a
rate per annum equal to the rate applicable to Capital on and after the fourth
day following the Drawing Date. The LC Bank will promptly give notice of the
occurrence of the Drawing Date, but failure of the LC Bank to give any such
notice on the Drawing Date or in sufficient time to enable any LC Participant to
effect such payment on such date shall not relieve such LC Participant from its
obligation under this Section 1.15(c); provided that such LC Participant shall
not be obligated to pay interest as provided in clauses (i) and (ii) above until
and commencing from the date of receipt of notice from the LC Bank or the
Administrator of a drawing. Each LC Participant’s Commitment shall continue
until the last to occur of any of the following events: (A) the LC Bank ceases
to be obligated to issue or cause to be issued Letters of Credit hereunder; (B)
no Letter of Credit issued hereunder remains outstanding and uncancelled; or
(C) all Persons (other than the Seller) have been fully reimbursed for all
payments made under or relating to Letters of Credit.
Section 1.16 Repayment of Participation Advances.
(a) Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the Seller in reimbursement of any
payment made by the LC Bank under a Letter of Credit with respect to which any
LC Participant has made a participation advance to the LC Bank, the LC Bank (or
the Administrator on its behalf) will pay to each LC Participant, ratably (based
on the outstanding drawn amounts funded by each such LC Participant in respect
of such Letter of Credit), in the same funds as those received by the LC Bank;
it being understood, that the LC Bank shall retain a ratable amount of such
funds that were not the subject of any payment in respect of such Letter of
Credit by any LC Participant.
(b) If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each LC Participant shall, on demand of
the LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of
any amounts so returned by the LC Bank plus interest at the Federal Funds Rate,
from the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.
Section 1.17 Documentation. The Seller agrees to be bound by (i) the terms of
the Letter of Credit Application, (ii) the LC Bank’s reasonable interpretations
of any Letter of Credit issued for the Seller and (iii) the LC Bank’s written
regulations and customary practices relating to letters of credit, though the LC
Bank’s reasonable interpretation of such regulations and practices may be
different from the Seller’s own. In the event of a conflict between the Letter
of Credit Application and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct by the LC Bank, the LC Bank shall not be liable for any error,
negligence and/or mistakes, whether of omission or commission, in following the
Seller’s instructions or those contained in the Letters of Credit or any
modifications, amendments or supplements thereto.

 

-19-



--------------------------------------------------------------------------------



 



Section 1.18 Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
Section 1.19 Nature of Participation and Reimbursement Obligations. Each LC
Participant’s obligation in accordance with this Agreement to make participation
advances as a result of a drawing under a Letter of Credit, and the obligations
of the Seller to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Article I under all circumstances,
including the following circumstances:
(a) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the Administrator, the Purchasers, the
Purchaser Agents, the Seller or any other Person for any reason whatsoever;
(b) the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of Purchases, reinvestments, requests
for Letters of Credit or otherwise, it being acknowledged that such conditions
are not required for the making of participation advances hereunder;
(c) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which Seller or any
Originator on behalf of which a Letter of Credit has been issued may have
against the LC Bank, the Administrator, any Purchaser, or any other Person for
any reason whatsoever;
(d) any claim of breach of warranty that might be made by the Seller, the LC
Bank or any LC Participant against the beneficiary of a Letter of Credit, or the
existence of any claim, set-off, defense or other right which the Seller, the LC
Bank or any LC Participant may have at any time against a beneficiary, any
successor beneficiary or any transferee of any Letter of Credit or the proceeds
thereof (or any Persons for whom any such transferee may be acting), the LC
Bank, any LC Participant, the Purchasers or Purchaser Agents or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Seller or any Subsidiaries of the Seller or any Affiliates of the
Seller and the beneficiary for which any Letter of Credit was procured);
(e) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the LC Bank has been notified thereof;

 

-20-



--------------------------------------------------------------------------------



 



(f) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the LC Bank;
(g) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;
(h) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue any
Letter of Credit in the form requested by the Seller, unless the LC Bank has
received written notice from the Seller of such failure within three
(3) Business Days after the LC Bank shall have furnished the Seller a copy of
such Letter of Credit and such error is material and no drawing has been made
thereon prior to receipt of such notice and, in any case, other than as a result
of the gross negligence or willful misconduct of the LC Bank;
(i) any Material Adverse Effect on the Seller, any Originator or any Affiliates
thereof;
(j) any breach of this Agreement or any Transaction Document by any party
thereto;
(k) the occurrence or continuance of an Insolvency Proceeding with respect to
the Seller, any Originator or any Affiliate thereof;
(l) the fact that a Termination Event or an Unmatured Termination Event shall
have occurred and be continuing;
(m) the fact that this Agreement or the obligations of the Seller or the
Servicer hereunder shall have been terminated; and
(n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
Section 1.20 Indemnity. In addition to other amounts payable hereunder, the
Seller hereby agrees to protect, indemnify, pay and save harmless the
Administrator, the LC Bank, each LC Participant and any of the LC Bank’s
Affiliates that have issued a Letter of Credit from and against any and all
claims, demands, liabilities, damages, taxes, penalties, interest, judgments,
losses, costs, charges and reasonable expenses (including Attorney Costs) which
the Administrator, the LC Bank, any LC Participant or any of their respective
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (a) the gross
negligence or willful misconduct of, or the breach of this Agreement by, the
party to be indemnified as determined by a final judgment of a court of
competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto Governmental Authority (all such acts or omissions
herein called “Governmental Acts”).

 

-21-



--------------------------------------------------------------------------------



 



Section 1.21 Liability for Acts and Omissions. As between the Seller, on the one
hand, and the Administrator, the LC Bank, the LC Participants, the Purchasers
and the Purchaser Agents, on the other, the Seller assumes all risks of the acts
and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the respective foregoing, none of the Administrator, the LC Bank, the LC
Participants, the Purchasers or the Purchaser Agents shall be responsible for:
(i) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for an
issuance of any such Letter of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Seller against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Seller and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrator, the LC Bank, the LC Participants, the Purchasers and the
Purchaser Agents, including any Governmental Acts, and none of the above shall
affect or impair, or prevent the vesting of, any of the LC Bank’s rights or
powers hereunder. Nothing in the preceding sentence shall relieve the LC Bank
from liability for its gross negligence or willful misconduct, as determined by
a final non-appealable judgment of a court of competent jurisdiction, in
connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Administrator, the LC Bank, the
LC Participants, the Purchasers or the Purchaser Agents or their respective
Affiliates, be liable to the Seller or any other Person for any indirect,
consequential, incidental, punitive, exemplary or special damages or expenses
(including without limitation Attorney Costs), or for any damages resulting from
any change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Administrator, the LC
Bank, the LC Participants, the Purchasers and the Purchaser Agents and each of
its Affiliates: (i) may rely on any written communication believed in good faith
by such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any

 

-22-



--------------------------------------------------------------------------------



 



claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by the LC Bank or its Affiliates; (iv) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on the Administrator, the LC Bank, the LC Participants, the
Purchasers or the Purchaser Agents or their respective Affiliates, in any way
related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and may honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any LC Participant or any other Person.
Section 1.22 Extension of Termination Date. Seller may request the extension of
the then current Facility Termination Date by providing written notice to the
Administrator and each Purchaser Agent; provided such request is made not more
than 180 days prior to, and not less than 60 days prior to, the then current
Facility Termination Date. In the event that the Purchasers are all agreeable to
such extension, the Administrator shall so notify the Seller and the Servicer
(it being understood that the Purchasers may accept or decline such a request in
their sole discretion and on such terms as they may elect) not less than 30 days
following such request and the Seller, the Servicer, the Administrator, the
Purchaser Agents and the Purchasers shall enter into such documents as the
Purchasers may reasonably deem necessary or appropriate to reflect such
extension, and all reasonable costs and expenses incurred by the Purchasers, the
Administrator and the Purchaser Agents in connection therewith (including
Attorney Costs) shall be paid by the Seller. In the event any Purchaser declines
the request for such extension, such Purchaser (or the applicable Purchaser
Agent on its behalf) shall so notify the Administrator and the Administrator
shall so notify the Seller of such determination; provided, that the failure of
the Administrator to notify the Seller of the determination to decline such
extension shall not affect the understanding and agreement that the applicable
Purchasers shall be deemed to have refused to grant the requested extension in
the event the Administrator fails to affirmatively notify the Seller of their
agreement to accept the requested extension, and either (a) the Purchase Limit
shall be reduced by an amount equal to the Commitment of such Purchaser, or
(b) with the consent of the Administrator (such consent not to be unreasonably
withheld), the Seller may appoint a new Purchaser to assume such non-renewing
Purchaser’s Commitment Percentage of the Purchase Limit and the Commitment, and
such new Purchaser and the Seller shall enter into such documents as the other
Purchasers may reasonably deem necessary or appropriate to reflect the new
Purchaser.

 

-23-



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1 Representations and Warranties; Covenants. Each of the Seller and
the Servicer hereby makes the representations and warranties, and hereby agrees
to perform and observe the covenants, applicable to it set forth in Exhibits III
and IV, respectively.
Section 2.2 Termination Events. If any of the Termination Events set forth in
Exhibit V shall occur, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (at the direction of the Majority Purchaser Agents),
by notice to the Seller, declare the Facility Termination Date to have occurred
(in which case the Facility Termination Date shall be deemed to have occurred);
provided, that upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (e) of
Exhibit V, the Facility Termination Date shall automatically occur. Upon any
such declaration, occurrence or deemed occurrence of the Facility Termination
Date, the Administrator, each Purchaser Agent and each Purchaser shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.
ARTICLE III
INDEMNIFICATION
Section 3.1 Indemnities by the Seller. Without limiting any other rights any
such Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-tax basis, the Administrator, each
Purchaser Agent, each Liquidity Provider, each Program Support Provider and each
Purchaser and their respective officers, directors, agents and employees (each
an “Indemnified Party”) from and against any and all damages, losses, claims,
liabilities, penalties, Taxes, reasonable costs and expenses (including Attorney
Costs) (all of the foregoing collectively, the “Indemnified Amounts”) at any
time imposed on or incurred by any Indemnified Party arising out of or in
connection with any Transaction Document, the transactions contemplated thereby
or the acquisition of any portion of the Purchased Interest, or any action taken
or omitted by any of the Indemnified Parties (including any action taken by the
Administrator as attorney-in-fact for the Seller or any Originator hereunder or
under any other Transaction Document), whether arising by reason of the acts to
be performed by the Seller hereunder or otherwise, excluding only Indemnified
Amounts to the extent (a) a final judgment of a court of competent jurisdiction
holds that such Indemnified Amounts resulted from a breach of law, breach of
this Agreement, bad faith, negligence or willful misconduct of the Indemnified
Party seeking indemnification, (b) due to the credit risk of the Obligor and for
which reimbursement would constitute recourse to any Originator, the Seller or
the Servicer for uncollectible Receivables or (c) such Indemnified Amounts
include Taxes imposed or based on, or measured by, the gross or net income or
receipts of such Indemnified Party by the jurisdiction under the laws of which
such Indemnified Party is organized (or any political subdivision thereof);
provided, that nothing contained in this sentence shall limit the liability of
the Seller or the

 

-24-



--------------------------------------------------------------------------------



 



Servicer or limit the recourse of any Indemnified Party to the Seller or the
Servicer for any amounts otherwise specifically provided to be paid by the
Seller or the Servicer hereunder. Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a), (b)
and (c) of the previous sentence, the Seller shall indemnify each Indemnified
Party for amounts (including losses in respect of uncollectible Receivables,
regardless, for purposes of these specific matters, whether reimbursement
therefor would constitute recourse to the Seller or the Servicer) relating to or
resulting from:
(a) the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in any Information Package to be true
and correct, or the failure of any other information provided to any Purchaser
or the Administrator with respect to the Receivables or this Agreement to be
true and correct;
(b) the failure of any representation, warranty or statement made or deemed made
by the Seller (or any employee, officer or agent of the Seller) under or in
connection with this Agreement, any other Transaction Document, or any
Information Package or any other information or report delivered by or on behalf
of the Seller pursuant hereto to have been true and correct as of the date made
or deemed made in all respects;
(c) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Receivable or the related Contract, or the
nonconformity of any Receivable or related Contract with any such applicable
law, rule or regulation;
(d) the failure of the Seller to vest and maintain vested in the Administrator,
for the benefit of the Purchasers, a first priority perfected ownership or
security interest in the Purchased Interest and the property conveyed hereunder,
free and clear of any Adverse Claim (other than Permitted Liens) ;
(e) any commingling of funds to which the Administrator, any Purchaser Agent or
any Purchaser is entitled hereunder with any other funds;
(f) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any Purchase or at any subsequent time;
(g) any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Agreement;

 

-25-



--------------------------------------------------------------------------------



 



(h) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale or lease
of goods or the rendering of services related to such Receivable or the
furnishing or failure to furnish any such goods or services or relating to
collection activities (if such collection activities were performed by the
Seller or any of its Affiliates acting as the Servicer or by any agent or
independent contractor retained by the Seller or any of its Affiliates) with
respect to such Receivable;
(i) any failure of the Seller to perform its duties or obligations in accordance
with the provisions of this Agreement, any Contract or any other Transaction
Document to which it is a party;
(j) any action taken by the Administrator as attorney-in-fact for the Seller or
any Originator pursuant to this Agreement or any other Transaction Document;
(k) any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason;
(l) the use of proceeds of Purchase or reinvestment or the issuance of any
Letter of Credit on behalf of Seller (and, if applicable, on behalf of, or for
the account of, any Originator); or
(m) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents.
Section 3.2 Indemnities by the Servicer. Without limiting any other rights that
any Indemnified Party may have hereunder or under applicable law, rules or
regulations, the Servicer hereby agrees to indemnify each Indemnified Party from
and against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly): (a) the failure of any information contained
in any Information Package to be true and correct, or the failure of any other
information provided to such Indemnified Party by, or on behalf of, the Servicer
to be true and correct, (b) the failure of any representation, warranty or
statement made or deemed made by the Servicer (or any of its officers) under or
in connection with this Agreement or any other Transaction Document to which it
is a party to have been true and correct as of the date made or deemed made in
all respects when made, (c) the failure by the Servicer to comply with any
applicable law, rule or regulation with respect to any Pool Receivable or the
related Contract, (d) any dispute, claim, offset or defense of the Obligor
(other than as a result of discharge in bankruptcy with respect to such Obligor)
to the payment of any Receivable in, or purporting to be in, the Receivables
Pool resulting from or related to the collection activities with respect to such
Receivable or (e) any failure of the Servicer to perform its duties or
obligations in accordance with the provisions hereof or any other Transaction
Document to which it is a party.

 

-26-



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION AND COLLECTIONS
Section 4.1 Appointment of the Servicer.
(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 4.1. Until the Administrator gives notice to VWR
(in accordance with this Section 4.1) of the designation of a new Servicer, VWR
is hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Upon the occurrence of a
Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (at the direction of the Majority Purchaser Agents)
terminate VWR as Servicer and designate as Servicer any Person (including
itself) to succeed VWR or any successor Servicer, on the condition in each case
that any such Person so designated shall agree to perform the duties and
obligations of the Servicer pursuant to the terms hereof.
(b) Upon the designation of a successor Servicer as set forth in Section 4.1(a),
VWR agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator reasonably determines will facilitate the
transition of the performance of such activities to the new Servicer, and VWR
shall reasonably cooperate with and assist such new Servicer. Such cooperation
shall include access to and transfer of related records (including all
Contracts) and use by the new Servicer of all licenses (or the obtaining of new
licenses), hardware or software (or the obtaining of new hardware or software)
reasonably necessary or desirable to collect the Pool Receivables and the
Related Security.
(c) VWR acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrator and each member in each Purchaser Group have relied
on VWR’s agreement to act as Servicer hereunder. Accordingly, VWR agrees that it
will not voluntarily resign as Servicer except upon the determination that the
performance of its duties under this Agreement and the other Transaction
Documents is no longer permissible under applicable law.
(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrator and each Purchaser Group shall
have the right to look solely to the Servicer for performance, (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) if
such Sub-Servicer is not an Affiliate of VWR, the Administrator shall have
consented in writing in advance to such delegation (such consent not to be
unreasonably withheld or delayed). For the avoidance of doubt, this
Section 4.1(d) shall not apply to any third party collection agency collecting
Defaulted Receivables or other third party servicer provider assisting in the
servicing of the Defaulted Receivables.

 

-27-



--------------------------------------------------------------------------------



 



Section 4.2 Duties of the Servicer.
(a) The Servicer shall take or cause to be taken all such action as may be
reasonably necessary or advisable to administer and collect each Pool Receivable
from time to time, all in accordance with this Agreement and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. The Servicer shall set aside
and hold in trust (or cause the Seller to set aside and hold) for the accounts
of the Seller and each Purchaser Group the amount of Collections to which each
such Purchaser Group is entitled in accordance with Article I hereof. The
Servicer may, in accordance with the applicable Credit and Collection Policy,
extend the maturity of any Pool Receivable and extend the maturity or adjust the
Outstanding Balance of any Defaulted Receivable, as the Servicer may reasonably
determine to be appropriate to maximize Collections thereof or reflect
adjustments expressly permitted under the Credit and Collection Policy or as
expressly required under applicable laws, rules or regulations or the applicable
Contract; provided, that for purposes of this Agreement: (i) such extension
shall not, and shall not be deemed to, change the number of days such Pool
Receivable has remained unpaid from the date of the original due date related to
such Pool Receivable, (ii) such extension or adjustment shall not alter the
status of such Pool Receivable as a Delinquent Receivable or a Defaulted
Receivable or limit the rights of any Purchaser, any Purchaser Agent or the
Administrator under this Agreement or any other Transaction Document and
(iii) if a Termination Event has occurred and is continuing and VWR or an
Affiliate thereof is serving as the Servicer, VWR or such Affiliate may take
such action only upon the prior approval of the Administrator. The Seller shall
deliver to the Servicer (or the applicable Sub-Servicer) and the Servicer or
such Sub-Servicer, as applicable, shall hold for the benefit of the Seller and
the Administrator (individually and for the benefit of each Purchaser Group, in
accordance with their respective interests), all records and documents
(including computer tapes or disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, if a Termination
Event has occurred and is continuing, the Administrator may direct the Servicer
(whether the Servicer is VWR or any other Person) to commence or settle any
legal action to enforce collection of any Pool Receivable or to foreclose upon
or repossess any Related Security.
(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
owed to the Seller that is not a Pool Receivable, less, if VWR or an Affiliate
thereof is not the Servicer, all reasonable and appropriate out-of-pocket costs
and expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than VWR or an Affiliate thereof, shall, as
soon as practicable upon demand, deliver to the Seller all records in its
possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.
(c) The Servicer’s obligations hereunder shall terminate on the latest of:
(i) the Facility Termination Date, (ii) the date on which no Capital or Discount
in respect of the Purchased Interest shall be outstanding, (iii) the date on
which an amount equal to 100% of the LC Participation Amount has been deposited
in the LC Collateral Account or all Letters of Credit have expired, and (iv) the
date on which all amounts required to be paid to each Purchaser Agent, each
Purchaser, the Administrator and any other Indemnified Party or Affected Person
hereunder shall have been paid in full.
After such termination, if VWR or an Affiliate thereof was not the Servicer on
the date of such termination, the Servicer shall promptly deliver to the Seller
all books, records and related materials that the Seller previously provided to
the Servicer, or that have been obtained by the Servicer, in connection with
this Agreement.

 

-28-



--------------------------------------------------------------------------------



 



Section 4.3 Lock-Box Account Arrangements. On or before the Closing Date, the
Seller shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrator;
provided, however, that, notwithstanding anything to the contrary herein or in
the Sale Agreement with respect to any Pool Receivables the Originator thereof
is AMRESCO, LLC or BioExpress, LLC, amounts receivable from Obligors of such
Pool Receivables may be directed and paid into one or more lock-boxes or other
deposit accounts held in the name of AMRESCO, LLC or BioExpress, LLC, as
applicable (each, an “Originator Account”) (it being understood that (1) such
Person shall agree to hold any funds on deposit in such Originator Account in
trust for the benefit of the Seller and its assigns, (2) any funds received in
such Originator Account shall be required to be remitted to a Lock-Box Account
in the name of the Seller promptly following the establishment of such Lock-Box
Account with respect to such Originator, and (3) such funds shall be applied
pursuant to this Agreement and the Sale Agreement as if such funds were remitted
to a Lock-Box Account) and, in each case, subject to the conditions that (i) the
Seller or such Originator shall have established a Lock-Box Account with respect
to such Originator in the name of the Seller no later than 90 days from the
Closing Date (ii) the Seller shall have entered into and delivered to the
Administrator, no later than 90 days from the Closing Date, executed
counterparts of the Lock-Box Agreements with the Lock-Box Banks holding or
maintaining the Lock-Box Accounts to which payments on such Pool Receivables
with respect to such Originator are remitted and (iii) at all times prior to the
establishment of such Lock-Box Accounts with respect to such Originators and
such delivery of such Lock-Box Agreements, the aggregate Outstanding Balance of
all such Pool Receivables shall not exceed 5% of the aggregate Outstanding
Balance of all Pool Receivables, the representations, warranties, covenants and
other agreements of the Seller with respect to the deposit of such funds and the
related Originator Accounts shall not apply. Upon the occurrence and during the
continuation of a Termination Event, the Administrator may (with the consent of
the Majority Purchaser Agents) or shall (upon the direction of the Majority
Purchaser Agents) at any time thereafter give notice to each Lock-Box Bank that
the Administrator is exercising its rights under the Lock-Box Agreements to do
any or all of the following: (a) to have the exclusive ownership and control of
the Lock-Box Accounts transferred to the Administrator (for the benefit of the
Purchasers) and to exercise exclusive dominion and control over the funds
deposited therein, (b) to have the proceeds that are sent to the respective
Lock-Box Accounts redirected pursuant to the Administrator’s instructions rather
than deposited in the applicable Lock-Box Account, and (c) to take any or all
other actions permitted under the applicable Lock-Box Agreement. The Seller
hereby agrees that if the Administrator at any time takes any action set forth
in the preceding sentence, the Administrator may elect to have exclusive control
(for the benefit of the Purchasers) of the proceeds (including Collections) of
all Pool Receivables and the Seller hereby further agrees to take any other
action that the Administrator or any Purchaser Agent may reasonably request to
transfer such control. Any proceeds of Pool Receivables received by the Seller
or the Servicer thereafter shall be sent immediately to, or as otherwise
instructed by, the Administrator. The parties hereto hereby acknowledge that if
at any time the Administrator takes control of any Lock-Box Account, the
Administrator shall not have any rights to the funds therein in excess of the
unpaid amounts due to the Administrator, any member of any Purchaser Group, any
Indemnified Party or Affected Person or any other Person hereunder, and the
Administrator shall distribute or cause to be distributed such funds in
accordance with Section 4.2(b) and Article I (in each case as if such funds were
held by the Servicer thereunder).

 

-29-



--------------------------------------------------------------------------------



 



Section 4.4 Enforcement Rights.
(a) At any time following the occurrence and during the continuation of a
Termination Event:
(i) the Administrator may instruct the Seller or the Servicer to give notice of
the Purchaser Groups’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of such Purchaser Groups), and the Seller or the Servicer, as the
case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor within two (2) Business Days of
the Administrator’s instruction, then the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors,
(ii) the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner reasonably acceptable to the Administrator and, promptly
upon receipt, remit all such cash, checks and instruments, duly endorsed or with
duly executed instruments of transfer, to the Administrator or its designee, and
(iii) the Administrator may collect any amounts due from any Originator under
the Sale Agreement.
(b) The Seller hereby authorizes the Administrator (on behalf of each Purchaser
Group), and irrevocably appoints the Administrator as its attorney-in-fact with
full power of substitution and with full authority in the place and stead of the
Seller, which appointment is coupled with an interest, to take any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the reasonable determination of the Administrator, after the occurrence and
during the continuation of a Termination Event, to collect any and all amounts
or portions thereof due under any and all Pool Assets, including endorsing the
name of the Seller on checks and other instruments representing Collections and
enforcing such Pool Assets. Notwithstanding anything to the contrary contained
in this Section 4.4(b), none of the powers conferred upon such attorney-in-fact
pursuant to the preceding sentence shall subject such attorney-in-fact to any
liability if any action taken by it shall prove to be inadequate or invalid, nor
shall they confer any obligations upon such attorney-in-fact in any manner
whatsoever.
Section 4.5 Responsibilities of the Seller.
(a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) pay when due any Taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. None of the Administrator, the Purchaser Agents
or any of the Purchasers shall have any obligation or liability with respect to
any Pool Asset, nor shall any of them be obligated to perform any of the
obligations of the Seller, the Servicer, VWR or the Originators thereunder.

 

-30-



--------------------------------------------------------------------------------



 



(b) VWR hereby irrevocably agrees that if at any time it shall cease to be the
Servicer hereunder, it shall act (if the then-current Servicer so requests) as
the data-processing agent of the Servicer and, in such capacity, VWR shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that VWR conducted
such data-processing functions while it acted as the Servicer. In connection
with any such data-processing functions, VWR shall be entitled to be reimbursed
for its reasonable costs and expenses of the Seller.
Section 4.6 Servicing Fee. (a) Subject to clause (b), the Servicer shall be paid
a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”)
of the daily average aggregate Outstanding Balance of the Pool Receivables.
(b) If the Servicer ceases to be VWR or an Affiliate thereof, the Servicing Fee
shall be the greater of: (i) the amount calculated pursuant to clause (a), and
(ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer.
ARTICLE V
THE AGENTS
Section 5.1 Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints PNC Bank, National Association,
as the “Administrator” hereunder and authorizes the Administrator to take such
actions and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.
(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

-31-



--------------------------------------------------------------------------------



 



(c) Except as otherwise specifically provided in this Agreement, the provisions
of this Article V are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or the Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article V, except that this Article V shall not affect any
obligations which any Purchaser Agent, the Administrator or any Purchaser may
have to the Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.
(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or the Servicer or any of their
successors and assigns. In performing its functions and duties hereunder, each
Purchaser Agent shall act solely as the agent of its respective Purchaser and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, the Servicer, any other
Purchaser, any other Purchaser Agent or the Administrator, or any of their
respective successors and assigns.
Section 5.2 Delegation of Duties. The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
Section 5.3 Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitments of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct. The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Servicer, any Originator or any of their Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (iii) any failure of the Seller, the Servicer, any
Originator or any of their Affiliates to perform any obligation hereunder or
under the other Transaction Documents to which it is a party (or under any
Contract), or (iv) the satisfaction of any condition specified in Exhibit II.
The Administrator shall not have any obligation to any Purchaser or Purchaser
Agent to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Servicer, any Originator or any of their
respective Affiliates.

 

-32-



--------------------------------------------------------------------------------



 



Section 5.4 Reliance by Agents. (a) Each Purchaser Agent and the Administrator
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Administrator. Each
Purchaser Agent and the Administrator shall in all cases be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall first receive such advice or concurrence of the Majority Purchaser Agents
(or in the case of any Purchaser Agent, the Purchasers within its Purchaser
Group that have a majority of the aggregate Commitment of such Purchaser Group),
and assurance of its indemnification, as it deems appropriate.
(b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.
(c) The Purchasers within each Purchaser Group with a majority of the
Commitments of such Purchaser Group shall be entitled to request or direct the
related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of such Majority Purchaser Agents, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of such Purchaser Agent’s Purchasers.
(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.
Section 5.5 Notice of Termination Events. Neither any Purchaser Agent nor the
Administrator shall be deemed to have knowledge or notice of the occurrence of
any Termination Event or Unmatured Termination Event unless the Administrator
and the Purchaser Agents have received notice from any Purchaser, the Servicer
or the Seller stating that a Termination Event or an Unmatured Termination Event
has occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its related
Purchasers. In the event that a Purchaser Agent receives such a notice (other
than from the Administrator), it shall promptly give notice thereof to the
Administrator. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of all
Purchasers, the LC Bank and/or the Required LC Participants), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
the Purchaser Agents.

 

-33-



--------------------------------------------------------------------------------



 



Section 5.6 Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, VWR, the Servicer or any Originator, shall be deemed to constitute any
representation or warranty by the Administrator or such Purchaser Agent, as
applicable. Each Purchaser represents and warrants to the Administrator and the
Purchaser Agents that, independently and without reliance upon the
Administrator, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, VWR, the Servicer or the Originators, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items specifically
required to be delivered hereunder, the Administrator shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, VWR, the Servicer or the Originators or any of their Affiliates that
comes into the possession of the Administrator or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
Section 5.7 Administrator, Purchasers, Purchaser Agents and Affiliates. Each of
the Administrator, the Purchasers and the Purchaser Agents and any of their
respective Affiliates may extend credit to, accept deposits from and generally
engage in any kind of banking, trust, debt, equity or other business with the
Seller, VWR, the Servicer or any Originator or any of their Affiliates. With
respect to the acquisition of the Eligible Receivables pursuant to this
Agreement, each of the Purchaser Agents and the Administrator shall have the
same rights and powers under this Agreement as any Purchaser and may exercise
the same as though it were not such an agent, and the terms “Purchaser” and
“Purchasers” shall include, to the extent applicable, each of the Purchaser
Agents and the Administrator in their individual capacities.
Section 5.8 Indemnification. Each LC Participant and Related Committed Purchaser
shall indemnify and hold harmless the Administrator (but solely in its capacity
as Administrator) and the LC Bank and their respective officers, directors,
employees, representatives and agents (to the extent not reimbursed by the
Seller, the Servicer or any Originator and without limiting the obligation of
the Seller, the Servicer, or any Originator to do so), ratably (based on its
Commitment) from and against any and all liabilities, obligations, losses,
damages, penalties, judgments, settlements, costs, expenses and disbursements of
any kind whatsoever (including in connection with any investigative or
threatened proceeding, whether or not the Administrator, the LC Bank or such
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrator, the LC Bank or such Person as
a result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Administrator, the LC Bank or
such Person as finally determined by a court of competent jurisdiction). Without
limiting the generality of the foregoing, each LC Participant agrees to
reimburse the Administrator and the LC Bank, ratably according to its Pro Rata
Shares, promptly upon demand, for any out of pocket expenses (including Attorney
Costs) incurred by the Administrator or the LC Bank in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of,
its rights and responsibilities under this Agreement.

 

-34-



--------------------------------------------------------------------------------



 



Section 5.9 Successor Administrator. The Administrator may, upon at least thirty
(30) days’ prior written notice to the Seller, each Purchaser and Purchaser
Agent, resign as Administrator. Such resignation shall not become effective
until (x) a successor Administrator is appointed by the Majority Purchaser
Agents and has accepted such appointment and (y) so long as no Termination Event
or Unmatured Termination Event has occurred and is continuing, the Seller and
the Servicer shall have consented to such successor Administrator (such consent
not to be unreasonably withheld or delayed). Upon such acceptance of its
appointment as Administrator hereunder by a successor Administrator, such
successor Administrator shall succeed to and become vested with all the rights
and duties of the retiring Administrator, and the retiring Administrator shall
be discharged from its duties and obligations under the Transaction Documents.
After any retiring Administrator’s resignation hereunder, the provisions of
Sections 3.1 and 3.2 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrator.
ARTICLE VI
MISCELLANEOUS
Section 6.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator, the LC Bank and each of the Majority LC Participants and
Majority Purchaser Agents, and, in the case of any amendment, by the other
parties thereto; and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, that no such amendment or waiver shall, without the consent of each
affected Purchaser, (A) extend the date of any payment or deposit of Collections
by the Seller or the Servicer, (B) reduce the rate or extend the time of payment
of Discount, (C) reduce any fees payable to the Administrator, any Purchaser
Agent or any Purchaser pursuant to the applicable Purchaser Group Fee Letter,
(D) change the amount of Capital of any Purchaser, any Purchaser’s pro rata
share of the Purchased Interest or any Related Committed Purchaser’s or LC
Participant’s Commitment, (E) amend, modify or waive any provision of the
definition of “Majority Purchaser Agents” or this Section 6.1, (F) consent to or
permit the assignment or transfer by the Seller of any of its rights and
obligations under this Agreement, (G) change the definition of “Eligible
Receivable,” “Facility Termination Date” other than an extension of such date in
accordance with clause (H) or Section 1.22), “Loss Reserve,” “Loss Reserve
Percentage,” “Dilution Reserve,” “Dilution Reserve Percentage” or “Termination
Event,” (provided that a waiver of any Termination Event shall not constitute a
“change” for purposes of this clause (G)) (H) extend the “Facility Termination
Date” or (I) amend or modify any defined term (or any defined term used directly
or indirectly in such defined term) used in clauses (A) through (I) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses. No failure on the part of the Purchasers, the Purchaser Agents or the
Administrator to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 

-35-



--------------------------------------------------------------------------------



 



Section 6.2 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communications) and shall be personally delivered or sent by
facsimile or email, or by overnight mail, to the intended party at the mailing
or email address or facsimile number of such party set forth under its name on
the signature pages hereof (or in any other document or agreement pursuant to
which it is or became a party hereto), or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or email, when sent, receipt confirmed by telephone or electronic means.
Section 6.3 Successors and Assigns; Participations; Assignments.
(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided in Section 4.1(d), neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior consent of the
Administrator, the LC Bank, the Required LC Participants and the Purchaser
Agents.
(b) Participations. (i) Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided, that no
Purchaser shall grant any participation under which the Participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, the Servicer, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto, except amendments that
require the consent of all Purchasers.
(ii) Notwithstanding anything contained in paragraph (a) or clause (i) of
paragraph (b) of this Section 6.3, each of the LC Bank and each LC Participant
may sell participations in all or any part of any Funded Purchase made by such
LC Participant to another bank or other entity so long as (x) no such grant of a
participation shall, without the consent of the Seller, require the Seller to
file a registration statement with the SEC and (y) no holder of any such
participation shall be entitled to require such LC Participant to take or omit
to take any action hereunder except that such LC Participant may agree with such
participant that, without such Participant’s consent, such LC Participant will
not consent to an amendment, modification or waiver referred to in Section 6.1.
Any such Participant shall not have any rights hereunder or under the
Transaction Documents.

 

-36-



--------------------------------------------------------------------------------



 



(c) Assignments by Certain Related Committed Purchasers. Any Related Committed
Purchaser may assign to one or more Persons (each a “Purchasing Related
Committed Purchaser”), reasonably acceptable to the Administrator, the LC Bank
and the related Purchaser Agent in its sole discretion, any portion of its
Commitment (which shall be inclusive of its Commitment as an LC Participant)
pursuant to a supplement hereto, substantially in the form of Annex D with any
changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Related Committed Purchaser, such
selling Related Committed Purchaser, such related Purchaser Agent and the
Administrator and with the consent of the Seller (provided, that the consent of
the Seller shall not be unreasonably withheld or delayed and that no such
consent shall be required if a Termination Event has occurred and is continuing;
provided, further, that no consent of the Seller shall be required if the
assignment is made by any Related Committed Purchaser to the Administrator, to
any other Related Committed Purchaser, to any Affiliate of the Administrator or
any Related Committed Purchaser, to any Program Support Provider or any Person
which (i) is in the business of issuing commercial paper notes and (ii) is
associated with or administered by the Administrator or any Affiliate of the
Administrator). Any such assignment by a Related Committed Purchaser cannot be
for an amount less than $10,000,000. Upon (i) the execution of the Transfer
Supplement, (ii) delivery of an executed copy thereof to the Seller, the
Servicer, such related Purchaser Agent and the Administrator and (iii) payment
by the Purchasing Related Committed Purchaser to the selling Related Committed
Purchaser of the agreed purchase price, if any, such selling Related Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Related Committed Purchaser shall for all
purposes be a Related Committed Purchaser party hereto and shall have all the
rights and obligations of a Related Committed Purchaser hereunder to the same
extent as if it were an original party hereto. The amount of the Commitment of
the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor. The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and a related “LC
Participant” and any resulting adjustment of the selling Related Committed
Purchaser’s Commitment.
(d) Assignments to Liquidity Providers and other Program Support Providers. Any
Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers, participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider of any Conduit Purchaser
hereunder shall be entitled to the benefits of Section 1.7.

 

-37-



--------------------------------------------------------------------------------



 



(e) Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, that such Conduit Purchaser may not,
without the prior consent of its Related Committed Purchasers, make any such
transfer of its rights hereunder unless the assignee (i) is principally engaged
in the purchase of assets similar to the assets being purchased hereunder,
(ii) has as its Purchaser Agent the Purchaser Agent of the assigning Conduit
Purchaser and (iii) issues commercial paper or other Notes with credit ratings
substantially comparable to the ratings of the assigning Conduit Purchaser. Any
assigning Conduit Purchaser shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Purchaser, assigning any portion of its interest in the Purchased
Interest to its assignee. Such Conduit Purchaser shall promptly (i) notify each
of the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).
(f) Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of the Notes of any Conduit
Purchaser, each Transfer Supplement or other assignment and acceptance agreement
must be accompanied by an opinion of counsel of the assignee as to such matters
as the Administrator or such Purchaser Agent may reasonably request.
(g) Assignments to Federal Reserve Banks. Notwithstanding any other provision of
this Section 6.3, any Purchaser may at any time assign, as collateral or
otherwise, all or any portion of its rights (including, without limitation,
rights to payment of interest and repayment of the Purchased Interest) under
this Agreement to any Federal Reserve Bank, without notice to or consent of the
Seller, Administrator or any other Person; provided that no such assignment
shall release a Purchaser from any of its obligations hereunder, or substitute
any such assignee for such Purchaser as a party hereto. In connection with such
pledge, such Purchaser shall be entitled to receive a physical note evidencing
such Purchased Interest.

 

-38-



--------------------------------------------------------------------------------



 



Section 6.4 Costs, Expenses and Taxes. (a) By way of clarification, and not of
limitation, of Sections 1.7, 1.20 or 3.1, the Seller shall pay to the
Administrator, each Purchaser Agent and/or any Purchaser within ten
(10) Business Days following demand all reasonable costs and expenses in
connection with (i) the preparation, execution, delivery and administration of
this Agreement or the other Transaction Documents and the other documents and
agreements to be delivered hereunder and thereunder (and all reasonable costs
and expenses in connection with any amendment, waiver or modification of any
thereof), (ii) the sale of the Purchased Interest (or any portion thereof)
(iii) the perfection (and continuation) of the Administrator’s rights in the
Receivables, Collections and other Pool Assets, (iv) the enforcement by the
Administrator, any Purchaser Agent or any member of any Purchaser Group of the
obligations of the Seller, the Servicer or the Originators under the Transaction
Documents or of any Obligor under a Receivable and (v) the maintenance by the
Administrator of the Lock-Box Accounts (and any related lock-box or post office
box), including Attorney Costs for the Administrator, the Purchaser Agents and
the Purchasers and Rating Agency fees incurred by the Administrator relating to
any of the foregoing or to advising the Administrator or any member of any
Purchaser Group (including, any related Liquidity Provider or any other related
Program Support Provider) about its rights and remedies under any Transaction
Document or any other document, agreement or instrument related thereto and all
reasonable costs and expenses (including Attorney Costs) of the Administrator,
any Purchaser Agent and any Purchaser in connection with the enforcement or
administration of the Transaction Documents or any other document, agreement or
instrument related thereto. The Administrator and each member of each Purchaser
Group agree, however, that unless a Termination Event has occurred and is
continuing, all of such entities will be represented by a single law firm. The
Seller shall, subject to the provisos in clause (e) of each of Sections 1 and 2
of Exhibit IV, reimburse the Administrator, each Purchaser Agent and each
Purchaser for the cost of such Person’s auditors (which may be employees of such
Person) auditing the books, records and procedures of the Seller or the
Servicer. The Seller shall reimburse each Conduit Purchaser for any amounts such
Conduit Purchaser must pay to any related Liquidity Provider or other related
Program Support Provider pursuant to any Program Support Agreement on account of
any Tax. The Seller shall reimburse each Purchaser on demand for all reasonable
out of pocket costs and expenses incurred by such Purchaser in connection with
the Transaction Documents or the transactions contemplated thereby.
(b) In addition, the Seller shall pay on demand any and all stamp, franchise and
other taxes and fees payable in connection with the execution, delivery, filing
and recording of this Agreement or the other documents or agreements to be
delivered hereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.
Section 6.5 No Proceedings; Limitation on Payments. (a) Each of the Seller, VWR,
the Servicer, the Administrator, the Purchaser Agents, the Purchasers, each
assignee of the Purchased Interest or any interest therein, and each Person that
enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such Conduit Purchaser is
paid in full. The provisions of this paragraph shall survive any termination of
this Agreement. Each party hereto, each assignee of the Purchased Interest or
any interest therein, and each Person that enters into a commitment to purchase
the Purchased Interest or interests therein, agrees that it will not institute
against, or join any Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or any other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after which all other indebtedness and other obligations of the
Seller hereunder and under each other Transaction Document shall have been paid
in full; provided that the Administrator may take any such action with the prior
written consent of the Majority Purchaser Agents and the LC Bank.

 

-39-



--------------------------------------------------------------------------------



 



(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such Conduit Purchaser has received funds which may be used to make
such payment and which funds are not required to repay the Notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue Notes to refinance all outstanding Notes (assuming such outstanding
Notes matured at such time) in accordance with the program documents governing
such Conduit Purchaser’s securitization program or (y) all Notes are paid in
full. Any amount which such Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above; provided, however, that
if any Conduit Purchaser is unable to pay its full portion of the Purchase Price
for any Purchased Interest, such Conduit Purchaser’s Related Committed
Purchasers shall make that portion of the applicable Purchase. The provisions of
this paragraph shall survive any termination of this Agreement.
Section 6.6 GOVERNING LAW AND JURISDICTION.
(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE
PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR
OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW
YORK LAW.

 

-40-



--------------------------------------------------------------------------------



 



Section 6.7 Confidentiality. Unless otherwise required by applicable law, each
of the Seller and the Servicer agrees to maintain the confidentiality of this
Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided, that this Agreement
may be disclosed (a) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator and each Purchaser Agent and (b) to
the Seller’s and Servicer’s legal counsel and auditors if they agree to hold it
confidential. Unless otherwise required by applicable law, rules or regulations,
the Administrator, the Purchaser Agents and the Purchasers agree to maintain the
confidentiality of non-public financial information regarding the Seller, the
Servicer and the Originators; provided, that such information may be disclosed
(i) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance satisfactory to, and with the
consent of the Servicer (in its sole discretion), (ii) to legal counsel and
auditors of the Purchasers, the Purchaser Agents or the Administrator if they
agree to hold it confidential, (iii) to the rating agencies rating the Notes of
any Conduit Purchaser, (iv) to any Program Support Provider or potential Program
Support Provider (if they agree to hold it confidential), (v) to any placement
agency placing the Notes, (vi) to the extent requested by any regulatory
authorities having jurisdiction over the Administrator, the Purchaser Agents,
any Purchaser, any Program Support Provider or any Liquidity Provider and
(vii) to any Rating Agency or any non-hired nationally recognized statistical
rating organization that provides to a Conduit Purchaser or its agent the
certification required by subsection (e) of Rule 17g-5, and who agrees to keep
such information confidential as contemplated by Rule 17g-5, by posting such
information to a password protected internet website accessible to each such
nationally recognized statistical rating organization in connection with, and
subject to the terms of Rule 17g-5.
Section 6.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.
Section 6.9 Survival of Termination. The provisions of Sections 1.7, 1.8, 1.9,
1.10, 1.19, 1.20, 3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive any
termination of this Agreement.
Section 6.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

-41-



--------------------------------------------------------------------------------



 



Section 6.11 Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Capital or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim (other than Permitted Liens) created or granted by such other
Purchaser, in the amount necessary to create proportional participation by the
Purchaser in such recovery. If all or any portion of such amount is thereafter
recovered from the recipient, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
Section 6.12 Right of Setoff. Each Purchaser is hereby authorized (in addition
to any other rights it may have) to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured).
Section 6.13 Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.
Section 6.14 Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.
Section 6.15 Purchaser Groups’ Liabilities. The obligations of each Purchaser
Agent and each Purchaser under the Transaction Documents are solely the
corporate obligations of such Person. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrator, any
Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

-42-



--------------------------------------------------------------------------------



 



Section 6.16 Tax Treatment. Notwithstanding any other express or implied
agreement to the contrary, the parties hereto agree and acknowledge that each of
them and each of their employees, representatives, and other agents may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to any of them
relating to such tax treatment and tax structure, except to the extent that
confidentiality is reasonably necessary to comply with U.S. federal or state
securities laws. For purposes of this paragraph, the terms “tax treatment” and
“tax structure” have the meanings specified in Treasury Regulation section
1.6011-4(c).
Section 6.17 USA Patriot Act. The Purchasers, each Liquidity Provider and each
Program Support Provider that is subject to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act") hereby notifies the Seller that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify, and record information that
identifies the Seller, which information includes the name and address of the
Seller and other information that will allow such Purchaser, Liquidity Provider
or Program Support Provider to identify the Seller in accordance with the
Patriot Act.
Section 6.18 Severability. If any provision of this Agreement is held to be in
conflict with any applicable statute or rule of law or is otherwise held to be
unenforceable for any reason whatsoever, such circumstances shall not have the
effect of rendering the provision in question inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision or
provisions herein contained invalid, inoperative, or unenforceable to any extent
whatsoever.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-43-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

                      VWR RECEIVABLES FUNDING, LLC, as Seller    
 
               
 
  By:   /s/ James M. Kalinovich                   
 
      Name:   James M. Kalinovich     
 
      Title:   Vice President    
 
                    Address:   VWR Receivables Funding, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com    

 

 



--------------------------------------------------------------------------------



 



                      VWR INTERNATIONAL, LLC, as Servicer    
 
               
 
  By:   /s/ James M. Kalinovich                   
 
      Name:   James M. Kalinovich    
 
      Title:   Vice President and Corporate Treasurer    
 
                    Address:   VWR International, LLC
Radnor Corporate Center
Building One, Suite 200
P.O. Box 6660
100 Matsonford Road
Radnor, Pennsylvania 19087
Attention: Mahaveer Jain
Telephone: 610-386-1652
Facsimile: 474-881-5638
Email: mahaveer_jain@vwr.com    

Receivables Purchase Agreement
(VWR Receivables Funding, LLC)

 

S-2



--------------------------------------------------------------------------------



 



                      THE PURCHASER GROUPS:    
 
                    PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the
Market Street Purchaser Group    
 
               
 
  By:   /s/ William Falcon                  
 
      Name:   William Falcon    
 
      Title:   Vice President    
 
                    Address:   PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2724
Attention: William Falcon
Telephone: (412) 762-5442
Facsimile: (412)705-1225

Email: william.falcon@pnc.com
Market Street Group Commitment: $200,000,000    

Receivables Purchase Agreement
(VWR Receivables Funding, LLC)

 

S-3



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION,
as a Related Committed Purchaser    
 
               
 
  By:   /s/ William Falcon                   
 
      Name:   William Falcon    
 
      Title:   Vice President    
 
                    Address:   PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2724
Attention: William Falcon
Telephone: (412) 762-5442
Facsimile: (412) 705-1225
Email: william.falcon@pnc.com
Commitment: $200,000,000    

Receivables Purchase Agreement
(VWR Receivables Funding, LLC)

 

S-4



--------------------------------------------------------------------------------



 



                      MARKET STREET FUNDING LLC,
as Conduit Purchaser    
 
               
 
  By:   /s/ Doris J. Hearn                  
 
      Name:   Doris J. Hearn    
 
      Title:   Vice President    
 
                    Address:   c/o AMACAR Group, L.L.C.
6525 Morrison Blvd., Suite 318
Charlotte, North Carolina 28211
Attention: Doris J. Hearn
Telephone: (704) 365-0569
Facsimile: (704) 365-1362
Email: djhearn@amacar.com    

Receivables Purchase Agreement
(VWR Receivables Funding, LLC)

 

S-5



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION, as the LC Bank    
 
               
 
  By:   /s/ Denise DiSimone Killen                      
 
      Name:   Denise DiSimone Killen    
 
      Title:   Senior Vice President    
 
                    Address:   PNC Bank, National Association
1600 Market Street, 22nd Floor
Philadelphia, Pennsylvania 19103
Attention: Denise Killen
Telephone: (215) 585-5348
Facsimile: (215) 585-6987
Email: denise.killen@pnc.com
Commitment: $70,000,000    

Receivables Purchase Agreement
(VWR Receivables Funding, LLC)

 

S-6



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION, as Administrator    
 
               
 
  By:   /s/ William Falcon                  
 
      Name:   William Falcon    
 
      Title:   Vice President    
 
                    Address:   PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2724
Attention: William Falcon
Telephone: (412) 762-5442
Facsimile: (412) 705-1225
Email: william.falcon@pnc.com    

Receivables Purchase Agreement
(VWR Receivables Funding, LLC)

 

S-7



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
1. Definitions. As used in this Agreement (including its Exhibits, Schedules and
Annexes), the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined). Unless otherwise indicated, all Section, Annex, Exhibit and Schedule
references in this Exhibit are to Sections of and Annexes, Exhibits and
Schedules to this Agreement.
“Administration Account” means the account designated as the Administration
Account established and maintained by the Seller with PNC Bank, National
Association having account number 8616156712 and ABA number 031-000-053, or such
other account as may be so designated as such by the Seller with notice to the
Administrator and each Purchaser Agent.
“Administrator” has the meaning set forth in the preamble to this Agreement.
“Adjusted LC Participation Amount” means, at any time, the LC Participation
Amount minus the amount on deposit in the LC Collateral Account.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers) or the
Seller as contemplated in the Sale Agreement shall not constitute an Adverse
Claim.
“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.
“Aggregate Capital” means the amount paid to the Seller in respect of the
Purchased Interest or portion thereof by each Purchaser pursuant to this
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Capital pursuant to Section 1.4(d) of this
Agreement or otherwise repaid pursuant to this Agreement; provided, that if such
Aggregate Capital shall have been reduced by any distribution, and thereafter
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason, such Aggregate Capital shall be increased by the amount of such
rescinded or returned distribution as though it had not been made.

 





--------------------------------------------------------------------------------



 



“Aggregate Discount” means at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
“Agreement” has the meaning set forth in the preamble hereto.
“Alternate Rate” for any Yield Period for any Portion of Capital funded by any
Purchaser other than through the issuance of Notes, means an interest rate per
annum equal to (a) solely with respect to a Purchaser in a Purchaser Group for
which there is no Conduit Purchaser, the LIBOR Market Index Rate for such Yield
Period or (b) otherwise, the Seller’s choice of: (i) 1.5% per annum above the
Euro-Rate for such Yield Period, and (ii) the Base Rate for such Yield Period;
provided, that the “Alternate Rate” for any day while a Termination Event exists
shall be an interest rate equal to 2.0% per annum above the applicable
“Alternate Rate” as calculated above.
“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to this Agreement.
“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.
“Available Liquidity” means, on any date of determination, the sum of (a) the
Maximum Incremental Purchase, (b) the amount of borrowing availability under the
Credit Agreement and (c) cash balances and liquid investments held by VWR and
its Affiliates.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:
(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Purchaser Agent (or applicable Related Committed
Purchaser) as its “prime rate”. Such “prime rate” is set by the applicable
Purchaser Agent based upon various factors, including the applicable Purchaser
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate, and
(b) 0.50% per annum above the latest Federal Funds Rate.
“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Dallas, Texas, Atlanta,
Georgia, Pittsburgh, Pennsylvania, or New York, New York, and (b) if this
definition of “Business Day” is utilized in connection with the Euro-Rate or the
LIBOR Market Index Rate, as applicable, dealings are carried out in the London
interbank market.

 

I-2



--------------------------------------------------------------------------------



 



“Calculation Period” means with respect to any Portion of Capital (a) initially
the period commencing on (and including) the date of the initial Purchase or
funding of such Portion of Capital and ending on (but not including) the next
occurring Settlement Date, and (b) thereafter, each period commencing on (and
including) the first day after the last day included in the immediately
preceding Calculation Period for such Portion of Capital and ending on (but not
including) the next occurring Settlement Date.
“Capital” means with respect to any Purchaser, (a) the amount paid to the Seller
by such Purchaser pursuant to Section 1.1(a) or (b) of this Agreement or
(b) such Purchaser’s Pro Rata Share of the aggregate amount of all unreimbursed
draws deemed to be Funded Purchases pursuant to Section 1.2(e) of this
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Capital pursuant to Section 1.4(d) of this Agreement or
otherwise repaid pursuant to this Agreement; provided, that if such Capital
shall have been reduced by any distribution and thereafter all or a portion of
such distribution is rescinded or must otherwise be returned for any reason,
such Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.
“Change in Control” means (a) that VWR ceases to own, directly or indirectly,
(i) 100% of the membership interests of the Seller free and clear of Adverse
Claims (other than Permitted Liens and the Adverse Claim resulting from the
pledge of such membership interests pursuant to the Credit Agreement) or
(ii) 100% of the voting stock of any Originator (other than VWR) or (b) any
Person, or group of Persons (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) acquire beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) in excess of 51% of the
outstanding shares of voting stock of VWR.
“Closing Date” means November 4, 2011.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, VWR, the Seller or the Servicer in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
Deemed Collections and (c) all other proceeds of such Pool Receivable.
“Commitment” means, with respect to any Related Committed Purchaser, LC
Participant or LC Bank, as applicable, the maximum aggregate amount which such
Purchaser is obligated to pay hereunder on account of all Funded Purchases and
all drawings under all Letters of Credit, on a combined basis as of any time, as
set forth below its signature to this Agreement or in the Assumption Agreement
or Transfer Supplement pursuant to which it became a Purchaser, as such amount
may be modified in connection with any subsequent assignment pursuant to
Section 6.3(c) or in connection with a change in the Purchase Limit pursuant to
Section 1.1(c).
“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, the Commitment of such Related Committed Purchaser, divided by
the total of all Commitments of all Related Committed Purchasers in such
Purchaser Group.

 

I-3



--------------------------------------------------------------------------------



 



“Company Notes” has the meaning set forth in Section 3.1 of the Sale Agreement.
“Concentration Percentage” means, at any time: (a) for any Group A Obligor,
10.00%, (b) for any Group B Obligor, 7.50%, (c) for any Group C Obligor, 4.00%
and (d) for any Group D Obligor, 2.50%;
“Concentration Reserve” means at any time, the product of (a) the sum of (i) the
Aggregate Capital plus (ii) the Adjusted LC Participation Amount, multiplied by
(b)(i) the Concentration Reserve Percentage divided by (ii) 100% minus the
Concentration Reserve Percentage.
“Concentration Reserve Percentage” means, at any time, the ratio (expressed as a
percentage) (a) the largest of the following (i) the sum of the five (5) largest
Group D Obligor Receivables balances (up to the Concentration Percentage for
each such Obligor), (ii) the sum of the three (3) largest Group C Obligor
Receivables balances (up to the Concentration Percentage for each such Obligor),
(iii) the sum of the two (2) largest Group B Obligor Receivables balances (up to
the Concentration Percentage for such Obligor), and (iv) the largest Group A
Obligor Receivables balance (up to the Concentration Percentage for such
Obligor), divided by (b) the sum of the aggregate Outstanding Balances of all
Eligible Receivables in the Receivables Pool.
“Conduit Purchaser” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement, Transfer Supplement or otherwise.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings (including
electronic or other forms of writings consistent with standard industry billing
practices) pursuant to which such Receivable arises or that evidence such
Receivable or under which an Obligor becomes or is obligated to make payment in
respect of such Receivable.
“CP Rate” means, for any Conduit Purchaser and for any Yield Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Purchaser
Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such Portion of Capital for such Yield Period, the applicable
Purchaser Agent shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum; provided,
further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to the Purchasers in respect of Discount for any Yield Period with
respect to any Portion of Capital funded by such Purchaser at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or

 

I-4



--------------------------------------------------------------------------------



 



maintain such Portion of Capital that corresponds to the portion of the proceeds
of such Notes that was used to pay the interest component of maturing Notes
issued to fund or maintain such Portion of Capital, to the extent that such
Purchaser had not received payments of interest in respect of such interest
component prior to the maturity date of such maturing Notes (for purposes of the
foregoing, the “interest component” of Notes equals the excess of the face
amount thereof over the net proceeds received by such Purchaser from the
issuance of Notes, except that if such Notes are issued on an interest-bearing
basis its “interest component” will equal the amount of interest accruing on
such Notes through maturity) or (b) any other rate designated as the “CP Rate”
for such Conduit Purchaser in an Assumption Agreement or Transfer Supplement
pursuant to which such Person becomes a party as a Conduit Purchaser to this
Agreement, or any other writing or agreement provided by such Conduit Purchaser
to the Seller, the Servicer and the applicable Purchaser Agent from time to
time. The “CP Rate” for any day while a Termination Event exists shall be an
interest rate equal to the Alternate Rate as calculated in the definition
thereof.
“Credit Agreement” means that certain Credit Agreement, dated as of June 29,
2007, among Varietal Distribution Merger Sub, Inc. (n/k/a VWR Funding, Inc.), as
Parent Borrower, the Foreign Subsidiary Borrowers party thereto, Bank of
America, N.A., as Administrative Agent and Collateral Agent, Banc of America
Securities LLC, Goldman Sachs Credit Partners L.P. and J.P. Morgan Securities
Inc., as Joint Lead Arrangers and Joint Bookrunners, Goldman Sachs Credit
Partners L.P., as Syndication Agent, JPMorgan Chase Bank, N.A., Deutsche Bank
Securities Inc. and PNC Bank, National Association, as Co-Documentation Agents
and the other Lenders party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time).
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of VWR in effect on the date of this Agreement and described in Schedule I to
this Agreement, as modified in compliance with this Agreement.
“Credit Sales” means, for any period, the aggregate initial principal balance of
Receivables originated by the Originators during such period.
“Cut-off Date” has the meaning set forth in Section 1.1(a) the Sale Agreement.
“Daily Report” means each report, in substantially the form of Annex A-3 to this
Agreement, furnished by or on behalf of the Servicer to the Administrator and
each Purchase Agent pursuant to this Agreement.
“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month divided by
(b)(i) the aggregate Credit Sales during the three Fiscal Months ended on the
last day of such Fiscal Month divided by (ii) 90.

 

I-5



--------------------------------------------------------------------------------



 



“Debt” of any Person shall mean, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than current trade liabilities and current intercompany liabilities (but not any
refinancings, extensions, renewals or replacements thereof) incurred in the
ordinary course of business, (e) all guarantees by such Person of Debt of
others, (f) all capital lease obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Debt of such Person is being determined, in respect of outstanding swap
agreements, (h) the principal component of all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and (i) the principal component of all obligations of such person in respect of
bankers’ acceptances. The Debt of any person shall include the Debt of any
partnership in which such Person is a general partner, other than to the extent
that the instrument or agreement evidencing such Debt expressly limits the
liability of such person in respect thereof.
“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.
“Default Ratio” means the ratio (expressed as a percentage) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that became Defaulted Receivables during such month
(other than Receivables that became Defaulted Receivables as a result of an
Insolvency Proceeding with respect to the Obligor thereof during such month) by
(b) the Credit Sales during the month that is five (5) Fiscal Months before such
month.
“Defaulted Receivable” means a Receivable:
(a) other than any Receivable the Obligor of which is an Affiliate of VWR, as to
which any payment, or part thereof, remains unpaid for more than 120 days from
the due date for such payment, or
(b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto (other than the
Seller or any Purchaser), or (ii) as to which any payment, or part thereof, has
been written off the Seller’s books as uncollectible.
“Delinquency Ratio” means the ratio (expressed as a percentage) computed as of
the last day of each Fiscal Month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the due date for such
payment.
“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage) computed as of the last day of such Fiscal Month by dividing:
(a) the aggregate Credit Sales during the most recent Fiscal Month and one half
of the second most recent Fiscal Month (or such other Fiscal Month as may be
determined by the Administrator following a Review), by (b) the Net Receivables
Pool Balance at the last day of such Fiscal Month.

 

I-6



--------------------------------------------------------------------------------



 



“Dilution Ratio” means the ratio (expressed as a percentage), computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate amount of payments
made or owed by the Seller pursuant to Section 1.4(e)(i) of this Agreement,
other than payments related to the Specifically Reserved Dilution Amount, during
such Fiscal Month by (b) the aggregate Credit Sales during the Fiscal Month that
is two months prior to such Fiscal Month.
“Dilution Reserve” means, on any day, an amount equal to the product of: (a) the
sum of (i) the Aggregate Capital plus (ii) the Adjusted LC Participation Amount
multiplied by (b) (i) the Dilution Reserve Percentage on such day, divided by
(ii) 100% minus the Dilution Reserve Percentage on such day.
“Dilution Reserve Percentage” means on any day, the product (expressed as a
percentage) of (a) the Dilution Horizon Ratio multiplied by (b) the sum of
(i) 2.25 times the average of the Dilution Ratios for the twelve most recent
Fiscal Months and (ii) the Dilution Volatility Component.
“Dilution Volatility Component” means, for any Fiscal Month, the product of
(a) the positive difference, if any, between: (i) the highest Dilution Ratio for
any Fiscal Month during the twelve most recent Fiscal Months and (ii) the
arithmetic average of the two month rolling average of the Dilution Ratios as of
the last day of each of the twelve most recent twelve Fiscal Months times (b)
(i) the highest Dilution Ratio for any Fiscal Month during the twelve most
recent Fiscal Months, divided by (ii) the arithmetic average of the two month
rolling average of the Dilution Ratios as of the last day of each of the twelve
most recent twelve Fiscal Months.
“Discount” means with respect to any Purchaser:
(a) for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Yield Period through the issuance of Notes:
CPR x C x ED/360 + YPF
(b) for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Yield Period through the issuance of Notes or, if the LC
Bank and/or any LC Participant has deemed to have made a Funded Purchase in
connection with any drawing under a Letter of Credit which accrues Discount
pursuant to Section 1.2(e) of this Agreement:
AR x C x ED/Year + YPF
where:

             
 
  AR   =   the Alternate Rate for such Portion of Capital for such Yield Period
with respect to such Purchaser,
 
           
 
  C   =   the daily average Capital with respect to such Portion of Capital
during such Yield Period with respect to such Purchaser,

 

I-7



--------------------------------------------------------------------------------



 



             
 
  CPR   =   the CP Rate for the Portion of Capital for such Yield Period with
respect to such Purchaser,
 
           
 
  ED   =   the actual number of days during such Yield Period,
 
           
 
  Year   =   if such Portion of Capital is funded based upon: (i) the Euro-Rate
or the LIBOR Market Index Rate, as applicable, 360 days, and (ii) the Base Rate,
365 or 366 days, as applicable, and
 
           
 
  YPF   =   the Yield Protection Fee, if any, for the Portion of Capital for
such Yield Period with respect to such Purchaser;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided further, that Discount for any Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.
“Dollar” or “$” means lawful currency of the United States of America.
“Drawing Date” has the meaning set forth in Section 1.15(b) of this Agreement.
“Eligible Receivable” means, at any time, a Pool Receivable:
(a) the Obligor of which is (i) a resident of the United States (including its
territories) or, subject to the limitations in the definition of “Excess
Concentrations”, a Governmental Authority, or a resident of a country other than
the United States (including its territories), (ii) not subject to an Insolvency
Proceeding, and (iii) not an Affiliate of VWR;
(b) that is denominated and payable in U.S. dollars to a Lock-Box Account in the
United States and the Obligor with respect to which has been instructed on or
prior to the Closing Date to remit Collections in respect thereof to a Lock-Box
Account in the United States; provided, however, that with respect to any
Receivable the Obligor with respect to which is not remitting to a Lock-Box
Account or is remitting to a Lock-Box Account that is not subject to a Lock-Box
Agreement, such Receivable shall not be an Eligible Receivable, unless otherwise
consented to by the Administrator;
(c) that does not have a stated maturity which is more than 90 days after the
invoice date of such Receivable;
(d) that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of an Originator’s business;
(e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms;

 

I-8



--------------------------------------------------------------------------------



 



(f) that conforms in all material respects with all applicable laws, rulings and
regulations in effect;
(g) that is not the subject of any asserted dispute, offset, hold back, defense,
Adverse Claim or other claim (other than Permitted Liens arising after the date
it became a Pool Receivable), but any such Pool Receivable shall be ineligible
only to the extent of the amount of such asserted dispute, offset, hold back,
defense, Adverse Claim or other claim (the “Ineligible Amount") and only such
Ineligible Amounts shall be excluded to the extent the aggregate of all
Ineligible Amounts exceeds $1,000,000; provided, that a fixed amount of
$1,000,000 shall be deducted from Eligible Receivables on a monthly basis and
adjusted annually, as reasonably determined by the Administrator;
(h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy;
(i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of this Agreement;
(j) in which the Seller has good and marketable title, free and clear of any
Adverse Claims (other than Permitted Liens arising after the date it became a
Pool Receivable), and that is freely assignable by the Seller (including without
any consent of the related Obligor unless such consent has already been
obtained);
(k) for which the Administrator (for the benefit of each Purchaser) shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim (other
than Permitted Liens arising after the date it became a Pool Receivable and any
Adverse Claim that constitutes Ineligible Amounts);
(l) that constitutes an “account” or “general intangible” (each, as defined in
the UCC), and that is not evidenced by “instruments” or “chattel paper” (each,
defined in the UCC);
(m) that is not a Defaulted Receivable or a Delinquent Receivable;
(n) for which none of the Originator thereof, the Seller and the Servicer has
established any offset arrangements (other than any cash rebates or early pay
discounts as disclosed to the Administrator and the Purchaser Agents) with the
related Obligor;
(o) for which Delinquent Receivables of the related Obligor do not exceed 50% of
the Outstanding Balance of all such Obligor’s Receivables;
(p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof
(other than any obligations of the Originator that relates to standard
warranties related to the goods sold that gave rise to such Receivable) or by
the Seller and such Receivable shall have been billed or invoiced by the
Servicer, and

 

I-9



--------------------------------------------------------------------------------



 



(q) solely with respect to the Receivables originated by a Restricted
Originator, such Receivable, when sold to the Seller, would not result in the
Outstanding Balance of all Receivables sold by such Restricted Originator to
exceed the Restricted Originator Concentration Limit.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the rulings and regulations thereunder, in each case as in effect from time to
time. References to sections of ERISA also refer to any successor sections.
“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or VWR, (b) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Internal Revenue Code) with the Seller, any Originator
or VWR, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Internal Revenue Code) as the Seller, any Originator,
any corporation described in clause (a) or any trade or business described in
clause (b).
“Euro-Rate” means with respect to any Yield Period, the interest rate per annum
determined by the applicable Purchaser Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum, rounded
to the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward) (a) the rate
of interest determined by such Purchaser Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the rate per annum for deposits in Dollars as reported by Bloomberg Finance L.P.
and shown on US0001M Screen as the composite offered rate for London interbank
deposits for such period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by such Purchaser Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such Yield Period
for an amount comparable to the Portion of Capital to be funded at the Alternate
Rate and based upon the Euro-Rate during such Yield Period by (b) a number equal
to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate may also be
expressed by the following formula:

             
 
  Euro-Rate =   Composite of London interbank offered rates shown on
Bloomberg Finance L.P. Screen US0001M

or appropriate successor
1.00 — Euro-Rate Reserve Percentage    

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Federal Reserve Board for determining
the reserve requirements (including without limitation, supplemental, marginal,
and emergency reserve requirements) with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”). The Euro-Rate shall be
adjusted with respect to any Portion of Capital funded at the Alternate Rate and
based upon the Euro-Rate that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The applicable
Purchaser Agent shall give prompt notice to the Seller of the Euro-Rate as
determined or adjusted in accordance herewith (which determination shall be
conclusive absent manifest error).

 

I-10



--------------------------------------------------------------------------------



 



“Excess Concentration” means, for any day, the sum of, without duplication, (a)
the sum of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool of each Obligor exceeds an
amount equal to (i) the applicable Concentration Percentage for such Obligor
multiplied by (ii) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool, plus (b) the amount by which the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool the
Obligor of which is a resident of any country other than the United States
(including its territories) exceeds an amount equal to (i) 5% multiplied by (ii)
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, plus (c) the amount by which the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool the Obligor of which is
a Governmental Authority exceeds an amount equal to (i) 5.0% multiplied by
(ii) the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, plus (d) the amount by which the aggregate Outstanding Balance
of all Eligible Receivables then in the Receivables Pool that have a stated
maturity which is more than 60 days and less than or equal to 90 days exceeds an
amount equal to (i) 10.0% (or such other percentage requested in writing by the
Seller and consented to by the Administrator in its sole discretion in writing)
multiplied by (ii) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool. For the avoidance of doubt, Excess Concentrations
shall not include amounts that are excluded pursuant to clause (q) of the
definition of Eligible Receivables.
“Excluded Receivable” means any account receivable arising in connection with
the sale of goods by VWR to Abengoa Bioenergy Corporation sold by VWR to
Citibank, N.A. pursuant to that certain Supplier Agreement between VWR and
Citibank, N.A.; provided, however, that upon the termination of such Supplier
Agreement and the filing of a UCC-3 termination statement in connection
therewith such account receivable shall no longer be an Excluded Receivable.
“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
“Facility Termination Date” means the earliest to occur of: (a) November 4,
2014, (b) the date determined pursuant to Section 2.2 of this Agreement, (c) the
date the Purchase Limit reduces to zero pursuant to Section 1.1(c) of this
Agreement, (d) with respect to any Conduit Purchaser, the date that the
commitments of all of the Liquidity Providers of such Conduit Purchaser
terminate under the related Liquidity Agreement (it being understood and agreed
that the date set forth in the related Liquidity Agreement as the scheduled
“purchase termination date” (or other similar term) shall not be amended by the
applicable Purchasers and the related Liquidity Providers to be a date earlier
than November 4, 2014), and (e) with respect to any Purchaser Group, the date
that the Commitment of all of the Related Committed Purchasers of such Purchaser
Group terminate pursuant to Section 1.22.

 

I-11



--------------------------------------------------------------------------------



 



“Fair Market Value Discount” has the meaning set forth in Section 2.2 of the
Sale Agreement.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
Time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letters” has the meaning set forth in Section 1.5 of this Agreement.
“Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Purchasers Group Fee Letter.
“Fiscal Month” means each calendar month.
“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.
“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2011 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.
“Fitch” means Fitch, Inc.
“Funded Purchase” means a Purchase or deemed Purchase of undivided percentage
ownership interests in the Purchased Interest under this Agreement which (a) is
paid for in cash, including pursuant to Section 1.1(b) (other than through
reinvestment of Collections pursuant to Section 1.4(b)) or (b) is treated as a
Funded Purchase pursuant to Section 1.2(e).
“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

 

I-12



--------------------------------------------------------------------------------



 



“Governmental Acts” has the meaning given such term in Section 1.20.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A-1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A1” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities. If both a short-term and long-term rating
exist for an Obligor, the short-term rating will be used and if Standard &
Poor’s and Moody’s ratings for an Obligor indicate a different group for such
Obligor, the lower of such ratings shall be used. If an Obligor is a
Governmental Authority, such Obligor shall be deemed to have the ratings
assigned to the relevant governmental unit, if any.
“Group B Obligor” means an Obligor, other than a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB+” Standard & Poor’s on its long-term senior unsecured and uncredit-enhanced
debt securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa1” by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities. If both a short-term and
long-term rating exist for an Obligor, the short-term rating will be used and if
Standard & Poor’s and Moody’s ratings for an Obligor indicate a different group
for such Obligor, the lower of such ratings shall be used. If an Obligor is a
Governmental Authority, such Obligor shall be deemed to have the ratings
assigned to the relevant governmental unit, if any.
“Group C Obligor” means an Obligor, other than a Group A Obligor or Group B
Obligor, with a short-term rating of at least: (a) “A-3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities. If both a
short-term and long-term rating exist for an Obligor, the short-term rating will
be used and if Standard & Poor’s and Moody’s ratings for an Obligor indicate a
different group for such Obligor, the lower of such ratings shall be used. If an
Obligor is a Governmental Authority, such Obligor shall be deemed to have the
ratings assigned to the relevant governmental unit, if any.
“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.
“Group Commitment” means with respect to any Purchaser Group, the aggregate of
the Commitments of each Purchaser within such Purchaser Group, which amount is
set forth on the signature pages hereto.

 

I-13



--------------------------------------------------------------------------------



 



“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.
“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.
“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.
“Indemnified Taxes” has the meaning set forth in Section 1.10 of this Agreement.
“Independent Manager” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.
“Ineligible Amount” has the meaning set forth in clause (g) of the definition of
Eligible Receivable.
“Information Package” means each report, in substantially the form of Annex A-1
to this Agreement, furnished by or on behalf of the Servicer to the
Administrator and each Purchaser Agent pursuant to this Agreement.
“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.
“LC Bank” has the meaning set forth in the preamble to this Agreement.
“LC Collateral Account” means the account designated as the LC Collateral
Account established and maintained by the Administrator (for the benefit of the
LC Bank and the LC Participants), or such other account as may be so designated
as such by the Administrator with notice to the Seller and the Servicer.
“LC Participant” means each financial institution that is a party to this
Agreement, as a LC Participant, or that becomes a party to this Agreement, as a
LC Participant pursuant to an Assumption Agreement or otherwise.
“LC Participation Amount” means, at any time, the then sum of the undrawn
amounts of all outstanding Letters of Credits.
“Letter of Credit” means any stand-by letter of credit issued by the LC Bank for
the account of the Seller pursuant to this Agreement.

 

I-14



--------------------------------------------------------------------------------



 



“Letter of Credit Application” has the meaning set forth in Section 1.13(a) of
this Agreement.
“LIBOR Market Index Rate” means, for any day, the three-month Eurodollar Rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such date, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the applicable Purchaser Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as amended from time to time) and maintained, in each case in the name of the
Seller and maintained by the Seller at a bank or other financial institution
acting as a Lock-Box Bank pursuant to a Lock-Box Agreement (subject to the
proviso to Section 4.3 of this Agreement regarding the delivery of an executed
Lock-Box Agreement for the Lock-Box Accounts that receive Collections for Pool
Receivables the Originator of which is AMRESCO, LLC or BioExpress, LLC) for the
purpose of receiving Collections.
“Lock-Box Agreement” means an agreement, among the Seller, the Servicer, a
Lock-Box Bank and the Administrator, governing the terms of the related Lock-Box
Accounts, in each case acceptable to the Administrator.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
“Loss Reserve” means, on any day, an amount equal to (a) the sum of (i) the
Aggregate Capital plus (ii) the Adjusted LC Participation Amount multiplied by
(b)(i) the Loss Reserve Percentage on such date divided by (ii) 100%, minus the
Loss Reserve Percentage on such date.
“Loss Reserve Percentage” means, on any day, an amount (expressed as a
percentage) equal to (a) the product of (i) 2.25 times the highest three month
rolling average of the Default Ratios during the twelve most recent Fiscal
Months multiplied by (ii) the aggregate Credit Sales during the five most recent
Fiscal Months and one half of the sixth most recent Fiscal Month divided by
(b) the Net Receivables Pool Balance as of such date.
“Majority LC Participants” shall mean LC Participants whose Pro Rata Shares
aggregate more than 50%.

 

I-15



--------------------------------------------------------------------------------



 



“Majority Purchaser Agents” means, at any time, the Purchaser Agents which in
their related Purchaser Group have Related Committed Purchasers whose
Commitments aggregate more than 50% of the aggregate of the Commitments of all
Related Committed Purchasers in all Purchaser Groups.
“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:
(a) the assets, operations, business or financial condition of an Originator,
the Seller and the Servicer, taken as a whole.
(b) the ability of any of an Originator, the Seller or Servicer to perform its
obligations under this Agreement or any other Transaction Document to which it
is a party,
(c) the validity or enforceability of any of the Transaction Documents, or the
validity, enforceability or collectability of the Pool Receivables, taken as a
whole, or
(d) the status, perfection, enforceability or priority of the Administrator’s,
any Purchaser’s or the Seller’s interest in the Pool Assets, taken as a whole.
“Maximum Incremental Purchase” means, on any date, the additional incremental
increase in the Aggregate Capital that would cause the Aggregate Capital plus
the Total Reserves to equal the Net Receivables Pool Balance.
“Minimum Dilution Reserve” means, on any day, the product of (a) the sum of
(i) the Aggregate Capital plus (ii) the Adjusted LC Participation Amount, and
(b)(i) the Minimum Dilution Reserve Percentage on such date divided by (ii) 100%
minus the Minimum Dilution Reserve Percentage on such date.
“Minimum Dilution Reserve Percentage” means, at any time, the product (expressed
as a percentage) of (a) the 12-month rolling average of the Dilution Ratio at
such time multiplied by (b) the Dilution Horizon Ratio as of such date.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the sum of
(i) the Excess Concentration and (ii) the Specifically Reserved Dilution Amount.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Order” has the meaning set forth in Section 1.21 of this Agreement.

 

I-16



--------------------------------------------------------------------------------



 



“Originator” means each Person from time to time party to the Sale Agreement as
an Originator.
“Originator Account” has the meaning set forth in Section 4.3 of this Agreement.
“Originator Review” has the meaning set forth in Section 6.1(c) of the Sale
Agreement.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Transaction Document.
“Outstanding Balance” means, for any Receivable at any time, the then
outstanding principal balance thereof.
“Parent” means VWR Funding, Inc., a Delaware corporation.
“Participant” has the meaning set forth in Section 6.3(b) of this Agreement.
“Patriot Act” has the meaning set forth in Section 6.17 of this Agreement.
“Payment Date” means (a) the Closing Date and (b) each Business Day thereafter
that the Originators are open for business.
“Performance Guaranty” means that certain Performance Guaranty, dated as of the
date hereof, made by VWR in favor of the Administrator with respect to certain
obligations of the Originators.
“Permitted Liens” shall mean the following encumbrances but only to the extent
the holders of such encumbrances have not commenced a foreclosure or other
enforcement action with respect thereto: (a) Adverse Claims for taxes or
assessments or other governmental charges not yet due and payable or that are
being contested in accordance with the terms and conditions of the Transaction
Documents (but only to the extent that any Adverse Claim to secure payment of
such taxes or assessments or other governmental charges is an inchoate tax
lien); (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) inchoate and unperfected workers’, mechanics’,
suppliers’ or similar Adverse Claims arising in the ordinary course of business;
(d) carriers’, warehousemen’s or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $1,000,000 at any one time; and (e) currently existing
or hereinafter created liens in favor of Seller, the Purchasers or the
Administrator.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” means PNC Bank, National Association.

 

I-17



--------------------------------------------------------------------------------



 



“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
“Prime Rate” means a per annum rate equal to the “Prime Rate” as published in
the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrator.
“Pro Rata Share” means, for each LC Participant or the LC Bank, the Commitment
of such LC Participant or LC Bank, as the case may be, divided by the aggregate
of the Commitments of all LC Participants and the LC Bank at such time.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes with respect to each Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.
“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.
“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.
“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.
“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

 

I-18



--------------------------------------------------------------------------------



 



“Purchase Date” means the date on which a Purchase or a reinvestment is made
pursuant to this Agreement.
“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.
“Purchase Limit” means $200,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or otherwise in connection with any Exiting Purchaser, or
increased pursuant to Section 1.1(f). References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the sum of the
then outstanding Aggregate Capital plus the LC Participation Amount.
“Purchase Notice” has the meaning set forth in Section 1.2(a) to this Agreement.
“Purchase Price” has the meaning set forth in Section 2.2 of the Sale Agreement.
“Purchased Interest” means, at any time, the undivided percentage ownership
interest of the Purchasers in: (a) each and every Pool Receivable now existing
or hereafter arising, (b) all Related Security with respect to such Pool
Receivables and (c) all Collections with respect to, and other proceeds of, such
Pool Receivables and Related Security. Such undivided percentage ownership
interest shall be computed as:
Aggregate Capital + Adjusted LC Participation Amount + Total Reserves
Net Receivables Pool Balance
The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.
“Purchaser” means each Conduit Purchaser, each Related Committed Purchaser, each
LC Participant and/or the LC Bank, as applicable.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.
“Purchaser Group” means, (a) for any Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchaser, related Purchaser Agent, related LC
Participants and, in the case of Market Street Funding LLC as a Conduit
Purchaser, the LC Bank or (b) with respect to any other Person, such Person’s
roles as Related Committed Purchaser, Purchaser Agent and LC Participant.
“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of this
Agreement.
“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.
“Purchasing Related Committed Purchaser” has the meaning set forth in Section
6.3(c) of this Agreement.

 

I-19



--------------------------------------------------------------------------------



 



“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.
“Rating Agency” means Fitch, Moody’s, Standard & Poor’s or any other rating
agency a Conduit Purchaser chooses to rate its Notes.
“Receivable” means any accounts or notes receivable representing or evidencing
any indebtedness and other obligations owed to any Originator or the Seller or
any right of the Seller or any Originator to payment from or on behalf of an
Obligor or any right to reimbursement for funds paid or advanced by the Seller
or any Originator on behalf of an Obligor, whether constituting an “account,”
“chattel paper,” “payment intangible,” “instrument” or “general intangible,”
(each, as defined in the UCC) arising in connection with the sale of goods or
services by the applicable Originator, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including, without limitation, indebtedness and other obligations represented by
an individual invoice or agreement, shall constitute a Receivable separate from
a Receivable consisting of the indebtedness and other obligations arising from
any other transaction. The term “Receivable” shall not include any Excluded
Receivable.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.
“Reimbursement Obligation” has the meaning set forth in Section 1.15(b) of this
Agreement.
“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) as set forth on the signature pages of this Agreement or
in any Assumption Agreement or Transfer Supplement.
“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a) all of the Seller’s and the Originator thereof’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable,
(b) all instruments and chattel paper that may evidence such Receivable,
(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,
(d) solely to the extent applicable to such Receivable, all of the Seller’s and
the Originator thereof’s rights, interests and claims under the Contracts giving
rise to or securing payment of such Receivable, and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time securing payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise, and

 

I-20



--------------------------------------------------------------------------------



 



(e) all of the Seller’s rights, interests and claims under the Sale Agreement
and the other Transaction Documents.
“Reporting Trigger” means any time the Available Liquidity is less than
$150,000,000.
“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (i) the Net Receivables Pool Balance as of the close of
business at such time and (ii) an amount (expressed as a percentage) equal to
(a) the product of (x) 1.5 times the highest three month rolling average of the
Default Ratios during the twelve most recent Fiscal Months multiplied by (y) the
aggregate Credit Sales during the five most recent Fiscal Months and one half of
the sixth most recent Fiscal Month divided by (b) the Net Receivables Pool
Balance as of such date.
“Required LC Participants” means the LC Participants whose Pro Rata Shares
aggregate 662/3% or more.
“Restricted Originator” has the meaning set forth in Section 4.3(b) of the Sale
Agreement.
“Restricted Originator Concentration Limit” means, for any Restricted
Originator, the difference (not to be less than zero) of (a) the lesser of
(i) 5% of the Outstanding Balance of the Receivables Pool as of the date such
Restricted Originator became an Originator, and (ii) $35,000,000, minus, (b) the
aggregate Outstanding Balance of the Receivables sold by each other Restricted
Originator that became an Originator prior to the addition of such Restricted
Originator, in each case, as of the date such Restricted Originator became an
Originator.
“Restricted Payments” has the meaning set forth in Section 1(m) of Exhibit IV to
this Agreement.
“Review” means an Originator Review, a Seller Review or a Servicer Review, as
applicable.
“Sale Agreement” means the Purchase and Sale Agreement, dated as of the Closing
Date between the Seller and the Originators, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
“SEC” means the U.S. Securities and Exchange Commission.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller Review” has the meaning set forth in Section 1(e) of Exhibit IV to this
Agreement.

 

I-21



--------------------------------------------------------------------------------



 



“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Review” has the meaning set forth in Section 2(e) of Exhibit IV to
this Agreement.
“Servicing Fee” means the fee referred to in Section 4.6 of this Agreement.
“Servicing Fee Rate” has the meaning set forth in Section 4.6 of this Agreement.
“Settlement Date” means the 20th day of each calendar month (or if such day is
not a Business Day, the next occurring Business Day); provided, that during a
Reporting Trigger, the Settlement Date shall be the third day of each week;
provided, further, that on and after the occurrence and continuation of any
Termination Event, the Settlement Date shall be the date selected as such by the
Administrator (with the consent or at the direction of the Majority Purchaser
Agents) from time to time (it being understood that the Administrator (with the
consent or at the direction of the Majority Purchaser Agents) and only on and
after the occurrence and continuation of any Termination Event may select such
Settlement Date to occur as frequently as daily) or, in the absence of any such
selection, the date which would be the Settlement Date pursuant to this
definition.
“Solvent” means, with respect to any Person at any time, a condition under
which:
(a) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;
(b) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);
(c) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and
(d) such Person does not have unreasonably small capital with which to engage in
its current and in its anticipated business.
For purposes of this definition:
(i) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

 

I-22



--------------------------------------------------------------------------------



 



(ii) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;
(iii) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to purchase such asset under ordinary selling conditions;
and
(iv) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.
“Specifically Reserved Dilution Amount” means for any Fiscal Month, an amount
(expressed as a positive value) computed on the last day of such Fiscal Month,
equal to the product of (a) two (2) (or such other amount as determined by the
Administrator) and (b) the greater of (i) the sum of the credits accrued for as
a liability on the Servicer’s books and records in the ordinary course of
business according to policies consistently applied related to customer rebates
during the most recent Fiscal Month, (ii) the sum of debits applied against the
liability on the Servicer’s books and records in the ordinary course of business
according to policies consistently applied related to customer rebates during
the most recent Fiscal Month and (iii) the monthly average of amounts calculated
in clause (i) above during the twelve (12) most recent Fiscal Months.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business.
“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having more than 50% of the outstanding ordinary voting power
(other than stock or other interests having such power only by reason of the
happening of a contingency) are at the time owned, or management of which is
otherwise controlled: (a) by such Person, (b) by one or more Subsidiaries of
such Person or (c) by such Person and one or more Subsidiaries of such Person.
“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.
“Taxes” means, with respect to any Person, any and all present or future taxes,
charges, fees, levies or other assessments (including income, gross receipts,
profits, withholding, excise, property, sales, use, value added, license,
occupation and franchise taxes and including any related interest, penalties or
other additions) imposed by any jurisdiction or taxing authority (whether
foreign or domestic) under the laws of which such Person is organized.
“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

 

I-23



--------------------------------------------------------------------------------



 



“Termination Event” has the meaning specified in Exhibit V to this Agreement.
“Total Reserves” means, on any day, an amount equal to the sum of: (a) the Yield
Reserve, plus (b) the greater of (i) the sum of the Loss Reserve plus the
Dilution Reserve and (ii) the sum of the Concentration Reserve plus the Minimum
Dilution Reserve.
“Transaction Documents” means this Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Sale Agreement, the Performance Guaranty, the
Company Notes and all other certificates, instruments, reports, notices,
agreements and documents executed, delivered or filed under or in connection
with this Agreement, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event (other than a Purchase and Sale Termination Event that would
occur solely as a result of an occurrence described in clauses (a), (c), (d) or
(e) of the definition of Facility Termination Date).
“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event (other than a
Purchase and Sale Termination Event occurring solely as a result of the
occurrence of an event as described in clause (a), (c), (d) or (e) of the
definition of Facility Termination Date).
“VWR” has the meaning set forth in the preamble to this Agreement.
“Weekly Report” means each report, in substantially the form of Annex A-2 to
this Agreement, furnished by or on behalf of the Servicer to the Administrator
and each Purchase Agent pursuant to this Agreement.
“Yield Period” means (a) with respect to any Portion of Capital funded by the
issuance of Notes, (i) initially the period commencing on (and including) the
date of the initial Purchase or funding of such Portion of Capital and ending on
(but not including) the next occurring Settlement Date, and (ii) thereafter,
each period commencing on (and including) the first day after the last day
included in the immediately preceding Yield Period for such Portion of Capital
and ending on (but not including) the next occurring Settlement Date; and
(b) with respect to any Portion of Capital not funded by the issuance of Notes,
(i) initially the period commencing on (and including) the date of the initial
Purchase or funding of such Portion of Capital and ending such number of days
later (including a period of one day) as the Administrator (with the consent or
at the direction of the applicable Purchaser Agent) shall select, and
(ii) thereafter, each period commencing on the last day of the immediately
preceding Yield Period for such Portion of Capital and ending such number of
days later (including a period of one day) as the Administrator (with the
consent or at the direction of the applicable Purchaser Agent) shall select;
provided, that

 

I-24



--------------------------------------------------------------------------------



 



(i) any Yield Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day; provided, if Discount in respect of such Yield Period is computed by
reference to the Euro-Rate or the LIBOR Market Index Rate and such Yield Period
would otherwise end on a day which is not a Business Day, and there is no
subsequent Business Day in the same calendar month as such day, such Yield
Period shall end on the next preceding Business Day;
(ii) in the case of any Yield Period of one day, (A) if such Yield Period is the
initial Yield Period for a Purchase hereunder (other than a reinvestment), such
Yield Period shall be the day of such Purchase; (B) any subsequently occurring
Yield Period which is one day shall, if the immediately preceding Yield Period
is more than one day, be the last day of such immediately preceding Yield
Period, and, if the immediately preceding Yield Period is one day, be the day
next following such immediately preceding Yield Period; and (C) if such Yield
Period occurs on a day immediately preceding a day which is not a Business Day,
such Yield Period shall be extended to the next succeeding Business Day; and
(iii) in the case of any Yield Period for any Portion of Capital which commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Yield Period shall end on such
Facility Termination Date and the duration of each Yield Period which commences
on or after the Facility Termination Date shall be of such duration as shall be
selected by the Administrator (with the consent or at the direction of the
applicable Purchaser Agent).
“Yield Protection Fee” means, for any Yield Period, with respect to any Portion
of Capital, to the extent that (i) any payments are made by the Seller to the
related Purchaser in respect of such Capital hereunder prior to the applicable
maturity date of any Notes or other instruments or obligations used or incurred
by such Purchaser to fund or maintain such Portion of Capital or (ii) any
failure by the Seller to borrow, continue or prepay any Portion of Capital on
the date specified in any Purchase Notice delivered pursuant to Section 1.2 of
this Agreement, the amount, if any, by which: (a) the additional Discount
related to such Portion of Capital that would have accrued through the maturity
date of such Notes or other instruments on the portion thereof for which
payments were received from the Seller (or with respect to which the Seller
failed to borrow such amounts), exceeds (b) the income, if any, received by such
Purchaser from investing the proceeds so received in respect of such Portion of
Capital, as determined by the applicable Purchaser Agent, which determination
shall be binding and conclusive for all purposes, absent manifest error.
“Yield Reserve” means, on any date, an amount (expressed as a percentage) equal
to the product of (a) the sum of (i) the Aggregate Capital plus (ii) the
Adjusted LC Participation Amount multiplied by (b)(i) the Yield Reserve
Percentage on such date divided by (b) 100%, minus the Yield Reserve Percentage
on such date.
“Yield Reserve Percentage” means, at any time the following amount:

 

I-25



--------------------------------------------------------------------------------



 



              {(BR + SFR) x 1.5(DSO)}         360                        

where:

             
 
  BR   =   the Base Rate in effect at such time,
 
           
 
  DSO   =   the Days’ Sales Outstanding, and
 
           
 
  SFR   =   the Servicing Fee Rate.

2. Other Terms; Usage. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. Unless the context otherwise requires, “or”
means “and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.

 

I-26



--------------------------------------------------------------------------------



 



EXHIBIT II
CONDITIONS TO PURCHASES
1. Conditions Precedent to Initial Purchase. The initial Purchase under this
Agreement is subject to the conditions precedent that the Administrator and each
Purchaser Agent shall have received on or before the date of such Purchase, each
in form and substance (including the date thereof) reasonable satisfactory to
the Administrator and each Purchaser Agent the following:
(a) A counterpart of this Agreement and the other Transaction Documents duly
executed by the parties thereto.
(b) Copies of: (i) the resolutions of the board of directors or board of
managers of each of the Seller, the Originators and the Servicer authorizing the
execution, delivery and performance by the Seller, such Originator and the
Servicer, as the case may be, of this Agreement and the other Transaction
Documents to which it is a party; (ii) all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the other Transaction Documents; and (iii) the organizational
documents of the Seller, each Originator and the Servicer, in each case,
certified by the Secretary or Assistant Secretary of the applicable party and,
in the case of good standing certificates, certificates of qualification,
certificate of formation or similar documents, the applicable secretary of
state.
(c) A certificate of the Secretary or Assistant Secretary of the Seller, the
Originators and the Servicer certifying the names and true signatures of its
officers who are authorized to sign this Agreement and the other Transaction
Documents to which it is a party. Until the Administrator and each Purchaser
Agent receives a subsequent incumbency certificate from the Seller, an
Originator or the Servicer, as the case may be, the Administrator and each
Purchaser Agent shall be entitled to rely on the last such certificate delivered
to it by the Seller, such Originator or the Servicer, as the case may be.
(d) Proper financing statements that have been duly authorized and suitable for
filing under the UCC of all jurisdictions that the Administrator may deem
reasonably necessary or desirable in order to perfect the interests of the
Seller and the Administrator (for the benefit of the Purchasers) contemplated by
this Agreement and the Sale Agreement.
(e) Acknowledgment copies, or time stamped receipt copies, of proper financing
statements, if any, duly filed on or before the Closing Date under the UCC of
all jurisdictions that the Administrator may deem reasonably necessary or
desirable in order to terminate or release all security interests and other
rights of any Person in the Receivables, Contracts or Related Security
previously granted by the Originators or the Seller in any applicable secretary
of state UCC filing office; other than the UCC-3 financing statements to be
filed with respect to the Credit Agreement on the Closing Date, with respect to
which copies in a form suitable for filing shall be sufficient.

 

 



--------------------------------------------------------------------------------



 



(f) Completed UCC search reports from all applicable state jurisdictions, dated
on or shortly before the Closing Date, listing all financing statements filed
with the secretary of state in the applicable jurisdictions of organization, and
that name VWR, the Originators or the Seller as debtor, and similar search
reports from all applicable jurisdictions with respect to judgment, tax, ERISA
and other liens as the Administrator may request, showing no Adverse Claims on
any Pool Assets (other than those which have been released as described in the
preceding clause (e)).
(g) Favorable opinions, addressed to each Rating Agency, the Administrator, each
Purchaser, each Purchaser Agent and each Liquidity Provider, in form and
substance reasonably satisfactory to the Administrator and each Purchaser Agent,
of Kirkland & Ellis LLP, counsel for the Seller, the Originators and the
Servicer, and/or in-house counsel for the Seller, the Originators and the
Servicer, covering such matters as the Administrator or any Purchaser Agent may
reasonably request, including, without limitation, organizational and
enforceability matters, certain bankruptcy matters, and certain UCC perfection
and priority matters (based on the search results referred to in clause (f)
above and the officer’s certificate referred to in clause (d) above).
(h) Satisfactory results of a review, field examination and audit (performed by
representatives of the Administrator) of the Servicer’s collection, operating
and reporting systems, the Credit and Collection Policy of each Originator,
historical receivables data and accounts, including satisfactory results of a
review of the Servicer’s operating location(s) and satisfactory review and
approval of the Eligible Receivables in existence on the date of the initial
Purchase under this Agreement.
(i) A pro forma Information Package representing the performance of the
Receivables Pool for the Fiscal Month before closing.
(j) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by each Purchaser Group Fee Letter), costs and expenses to
the extent then due and payable on the date thereof, including any such costs,
fees and expenses arising under or referenced in Section 6.4 of this Agreement
and the applicable Purchaser Group Fee Letters.
(k) Good standing certificates with respect to each of the Seller, the
Originators and the Servicer issued by the Secretary of State (or similar
official) of the state of each such Person’s organization or formation and
principal place of business.
(l) To the extent required by each Conduit Purchaser’s commercial paper program,
letters from each of the rating agencies then rating such Conduit Purchaser’s
Notes confirming the rating of such Notes after giving effect to the transaction
contemplated by this Agreement.
(m) A computer file containing all information with respect to the Receivables
as the Administrator or any Purchaser Agent may reasonably request.
(n) Such other approvals, opinions or documents as the Administrator or any
Purchaser Agent may reasonably request.

 

II-2



--------------------------------------------------------------------------------



 



2. Conditions Precedent to All Funded Purchases, Reinvestments and Issuance of
Letters of Credit. Each Funded Purchase, including the initial Funded Purchase
(but excluding any deemed Funded Purchase pursuant to Section 1.2(e)),
reinvestment and issuance of any Letters of Credit shall be subject to the
further conditions precedent that:
(a) in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such Purchase or issuance, as the case may be, in
form and substance reasonably satisfactory to the Administrator and each
Purchaser Agent, the most recent Weekly Report (if applicable) and Information
Package to reflect the level of the Aggregate Capital, the LC Participation
Amount and Total Reserves and the calculation of the Purchased Interest after
such subsequent Purchase or issuance, as the case may be, and a completed
Purchase Notice in the form of Annex B; and
(b) on the date of such Funded Purchase, reinvestment or issuance, as the case
may be, the following statements shall be true (and acceptance of the proceeds
of such Funded Purchase, reinvestment or issuance shall be deemed a
representation and warranty by the Seller that such statements are then true):
(i) the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects (unless such
representation or warranty contains a material qualification and, in such case,
such representation and warranty shall be true and correct as made) on and as of
the date of such Funded Purchase, reinvestment or issuance, as the case may be,
as though made on and as of such date except for representations and warranties
which apply as to an earlier date (in which case such representations and
warranties shall be true and correct as of such earlier date);
(ii) no event has occurred and is continuing, or would result from such Funded
Purchase, reinvestment or issuance, as the case may be, that constitutes a
Termination Event or an Unmatured Termination Event;
(iii) the sum of the Aggregate Capital plus the LC Participation Amount, after
giving effect to any such Funded Purchase, reinvestment or issuance, as the case
may be, shall not be greater than the Purchase Limit, and the Purchased Interest
shall not exceed 100%; and
(iv) the Facility Termination Date has not occurred.

 

II-3



--------------------------------------------------------------------------------



 



EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1. Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
date of execution of this Agreement that:
(a) Existence and Power. The Seller is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware, and has all
organizational power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted unless the failure to have such power, authority,
licenses, authorizations consents of approvals could not be reasonably expected
to have a Material Adverse Effect.
(b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party including the use of the proceeds of
purchases and reinvestments: (i) are within the Seller’s organizational powers,
(ii) have been duly authorized by all necessary organizational action,
(iii) require no authorization, approval or other action by or in respect of,
and no notice to or filing with (other than the filing of UCC financing
statements and continuation statements and any authorizations, approvals or
other actions made or obtained on or prior to the date hereof), any Governmental
Authority or other Person, and (iv) do not (A) contravene, or constitute a
default under, any provision of (1) applicable law or regulation or (2) the
organizational documents of the Seller or (3) any agreement, judgment, award,
injunction, order, writ, decree or other instrument binding upon the Seller or
its property except as would not be reasonably expected to result in a Material
Adverse Effect or (B) result in the creation or imposition of any lien (other
than liens in favor of the Seller and the Administrator under the Transaction
Documents) on assets of the Seller. This Agreement and the other Transaction
Documents to which the Seller is a party have been duly executed and delivered
by the Seller.
(c) Binding Effect of Agreement. Each of this Agreement and each other
Transaction Document to which it is a party constitutes the legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
(d) Accuracy of Information. All written information (other than projections,
forward looking statements, budgets, estimates and general market data)
heretofore furnished by the Seller to the Administrator or any Purchaser Agent
pursuant to or in connection with this Agreement or any other Transaction
Document or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by the Seller to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified (when taken as a whole and as modified or
supplemented by other information provided or publicly available in periodic and
other reports, proxy statements and other materials filed by the Originators and
their Affiliates with the Securities and Exchange Commission) and will not
contain any material misstatement of fact or omit to state a material fact
necessary to make the statements contained therein, in the light of the
circumstances in which they were made not materially misleading (when taken as a
whole and as modified or supplemented by other information provided or publicly
available in period and other reports, proxy statements and other materials
filed by the Originators and their Affiliates with the Securities and Exchange
Commission).

 

 



--------------------------------------------------------------------------------



 



(e) Actions, Suits and Proceedings. There are no actions, suits or proceedings
pending or, to the best of the Seller’s knowledge, threatened against the Seller
or its properties, in or before any court, arbitrator or governmental body. The
Seller is not in default with respect to any order of any court, arbitrator or
governmental body.
(f) Accuracy of Exhibits; Lock-Box Arrangements. The names and addresses of all
the Lock-Box Banks together with the account numbers of the Lock-Box Accounts at
such Lock-Box Banks, are specified in Schedule II to this Agreement (or at such
other Lock-Box Banks and/or with such other Lock-Box Accounts as have been
notified to the Administrator), and all Lock-Box Accounts are subject to
Lock-Box Agreements (subject to the proviso to Section 4.3 of this Agreement
regarding the delivery of an executed Lock-Box Agreement for the Lock-Box
Accounts that receive Collections for Pool Receivables the Originator of which
is AMRESCO, LLC or BioExpress, LLC). All information on each Exhibit, Schedule
or Annex to this Agreement or the other Transaction Documents (as updated by the
Seller from time to time) is true and complete. The Seller has delivered a copy
of all Lock-Box Agreements to the Administrator (subject to the proviso to
Section 4.3 of this Agreement regarding the delivery of an executed Lock-Box
Agreement for the Lock-Box Accounts that receive Collections for Pool
Receivables the Originator of which is AMRESCO, LLC or BioExpress, LLC). The
Seller has not granted any interest in any Lock-Box Account (or any related
lock-box or post office box) to any Person other than the Administrator and,
upon delivery to a Lock-Box Bank of the related Lock-Box Agreement, the
Administrator will have exclusive ownership and control of the Lock-Box Account
at such Lock-Box Bank.
(g) No Material Adverse Effect, Unmatured Termination Event or Termination
Event. Since the date of organization of the Seller as set forth in its
certificate of formation, there has been no Material Adverse Effect with respect
to the Seller. No event has occurred and is continuing or would be reasonably
likely to result from a Purchase in respect of the Purchased Interest or from
the application of the proceeds therefrom, that constitutes a Termination Event
or an Unmatured Termination Event.
(h) Names and Location. The Seller has not used any company names, trade names
or assumed names other than its name set forth on the signature pages of this
Agreement. The Seller is “located” (as defined in the UCC) in Delaware. The
office where the Seller keeps its records concerning the Receivables is at the
address set forth below its signature to this Agreement.

 

III-2



--------------------------------------------------------------------------------



 



(i) Margin Stock, No Fraudulent Conveyance. The Seller is not engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulations T, U and X, as issued by the Federal
Reserve Board), and no proceeds of any Purchase will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock. No Purchase hereunder constitutes a
fraudulent transfer or conveyance under any United States federal or applicable
state bankruptcy of insolvency laws or is otherwise void or voidable under such
or similar laws or principles or for any other reason.
(j) Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is, as of the
date of such calculation, an Eligible Receivable.
(k) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy of each Originator with regard to
each Receivable originated by such Originator and the related Contract.
(l) Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
(m) Compliance with Transaction Documents. The Seller has complied in all
material respects with all of the terms, covenants and agreements contained in
this Agreement and the other Transaction Documents to which it is a party and
that are applicable to it.
(n) Taxes. The Seller has filed or caused to be filed all U.S. federal income
tax returns and all other material returns, statements, forms and reports for
taxes, domestic or foreign, required to be filed by it and has paid or has made
adequate provision for payment of all taxes payable by it which have become due
or any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority other than, in each case, (i) any taxes or assessments
that are being contested in good faith and by appropriate proceedings diligently
conducted, and for which adequate reserves have been set aside in accordance
with GAAP, or (ii) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
(o) Compliance with Applicable Laws. The Seller is in compliance with the
requirements of all applicable laws, rules, regulations and orders of all
Governmental Authorities except to the extent that the failure to comply could
not be reasonably expected to have a Material Adverse Effect.
2. Representations and Warranties of the Servicer. The Servicer represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
date of execution of this Agreement that:
(a) Existence and Power. The Servicer is a limited liability company duly
formed, validly existing and in good standing under the laws of its state of
organization, and has all limited liability company power and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted unless
the failure to have such power, authority, licenses, authorizations consents of
approvals would not be reasonably expected to have a Material Adverse Effect.

 

III-3



--------------------------------------------------------------------------------



 



(b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party including the use of the proceeds of
purchase and reinvestment: (i) are within the Servicer’s organizational powers,
(ii) have been duly authorized by all necessary organizational action,
(iii) require no authorization, approval or other action by or in respect of,
and no notice to or filing with, any Governmental Authority or other Person
(other than any authorizations, approvals or other actions made or obtained on
or prior to the date hereof), and (iv) do not (A) contravene, or constitute a
default under, any provision of (1) applicable law or regulation, (2) the
organizational documents of the Servicer or (3) any judgment, award, injunction,
order, writ, or decree or agreement or other instrument binding upon the
Servicer or its property except as would not be reasonably expected to result in
a Material Adverse Effect or (B) result in the creation or imposition of any
lien (other than in favor of the Seller and the Administrator under the
Transaction Documents) on assets of the Servicer or any of its Subsidiaries.
This Agreement and the other Transaction Documents to which the Servicer is a
party have been duly executed and delivered by the Servicer.
(c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligations of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(d) Accuracy of Information. All written information (other than projections,
forward looking statements, budgets, estimates and general market data)
heretofore furnished by the Servicer to the Administrator or any Purchaser Agent
pursuant to or in connection with this Agreement or any other Transaction
Document or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by the Servicer to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any other Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified (when taken as a whole and as modified or
supplemented by other information provided or publicly available in periodic and
other reports, proxy statements and other materials filed by the Servicer or its
Affiliates with the Securities and Exchange Commission) and will not contain any
material misstatement of fact or omit to state a material fact necessary to make
the statements contained therein, in the light of the circumstances in which
they were made not materially misleading (when taken as a whole and as modified
or supplemented by other information provided or publicly available in periodic
and other reports, proxy statements and other materials filed by the Servicer or
its Affiliates with the Securities and Exchange Commission).
(e) Actions, Suits and Proceedings. Except as set forth in Schedule III or as
otherwise disclosed in its publicly available SEC filings, there are no actions,
suits or proceedings pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer or its properties, in or before any court,
arbitrator or governmental body, which is reasonably likely to be adversely
determined and would reasonably be expected to have a Material Adverse Effect
upon the ability of the Servicer to perform its obligations under this Agreement
or any other Transaction Document to which it is a party.

 

III-4



--------------------------------------------------------------------------------



 



(f) No Material Adverse Effect, Unmatured Termination Event or Termination
Event. Since the date of the financial statements described in Section 2(i)
below, there has been no Material Adverse Effect with respect to the Servicer.
No event has occurred and is continuing or would be reasonably likely to result
from a Purchase in respect of the Purchased Interest or from the application of
the proceeds therefrom, that constitutes a Termination Event or an Unmatured
Termination Event.
(g) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy of each Originator with regard to
each Receivable originated by such Originator and the related Contract.
(h) Investment Company Act. The Servicer is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.
(i) Financial Information. The balance sheets of the Parent and its consolidated
Subsidiaries at June 30, 2011, and the related statements of income and retained
earnings for the Fiscal Quarter then ended, copies of which have been made
publicly available, fairly present in all material respects the financial
condition of the Parent and its consolidated Subsidiaries at such date and the
results of the operations of the Parent and its consolidated Subsidiaries for
the period ended on such date, all in accordance with GAAP.
(j) Compliance with Transaction Documents. The Servicer has complied in all
material respects with all terms, covenants and agreements contained in this
Agreement and the other Transaction Documents to which it is a party and that
are applicable to it.
(k) Taxes. The Servicer has filed or caused to be filed all U.S. federal income
tax returns and all other material returns, statements, forms and reports for
taxes, domestic or foreign, required to be filed by it and has paid or has made
adequate provision for payment of all taxes payable by it which have become due
or any assessments made against it or any of its property and all other material
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority other than, in each case, (i) any taxes or assessments
that are being contested in good faith and by appropriate proceedings diligently
conducted, and for which adequate reserves have been set aside in accordance
with GAAP, or (ii) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.
(l) Compliance with Applicable Laws. The Servicer is in compliance with the
requirements of all applicable laws, rules, regulations and orders of all
Governmental Authorities except to the extent that the failure to comply could
not be reasonably expected to have a Material Adverse Effect.
3. Representations, Warranties and Agreements Relating to the Security Interest.
The Seller hereby makes the following representations, warranties and agreements
with respect to the Receivables and Related Security as of the date of execution
of this Agreement:
(a) The Receivables.
(i) Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Pool Receivables in favor of the
Administrator (for the benefit of the Purchasers), which security interest is
prior to all other Adverse Claims (other than Permitted Liens), and is
enforceable as such as against creditors of and purchasers from the Seller.

 

III-5



--------------------------------------------------------------------------------



 



(ii) Nature of Receivables. The Pool Receivables constitute either “accounts”,
“general intangibles” or “tangible chattel paper” within the meaning of the
applicable UCC.
(iii) Ownership of Receivables. The Seller owns and has good and marketable
title to the Pool Receivables that are Eligible Receivables and Related Security
free and clear of any Adverse Claim (other than Permitted Liens arising after
the date such Pool Receivables became Pool Receivables and any Adverse Claims
that constitute Ineligible Amounts).
(iv) Perfection and Related Security. The Seller has caused the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables and Related Security from the applicable Originator to the Seller
pursuant to the Sale Agreement, and the sale and security interest therein from
the Seller to the Administrator under this Agreement, to the extent that such
collateral constitutes “accounts,” “general intangibles,” or “tangible chattel
paper” each within the meaning of the applicable UCC.
(v) Tangible Chattel Paper. With respect to any Pool Receivables that constitute
“tangible chattel paper” (within the meaning of the applicable UCC), if any, the
Seller (or the Servicer on its behalf) has in its possession the original copies
of such tangible chattel paper that constitute or evidence such Receivables, and
the Seller has caused (and will cause the applicable Originator to cause),
within ten (10) days after the Closing Date, the filing of financing statements
described in clause (iv) above, each of which will contain a statement that: “A
purchase of, or security interest in, any collateral described in this financing
statement will violate the rights of the Administrator” or similar words to that
effect. The Receivables to the extent they are evidenced by “tangible chattel
paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrator.
(b) The Lock-Box Accounts.
(i) Nature of Accounts. Each Lock-Box Account constitutes a “deposit account”
within the meaning of the applicable UCC.
(ii) Ownership. The Seller owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim (other than the Liens
created pursuant to the Transaction Documents).
(iii) Perfection. The Seller has delivered to the Administrator a fully executed
Lock-Box Agreement (subject to the proviso to Section 4.3 of this Agreement
regarding the delivery of an executed Lock-Box Agreement for the Lock-Box
Accounts that receive Collections for Pool Receivables the Originator of which
is AMRESCO, LLC or BioExpress, LLC) relating to each Lock-Box Account, pursuant
to which each applicable Lock-Box Bank, respectively, has agreed, following the
delivery of a notice of control by the Administrator, to comply with all
instructions originated by the Administrator (on behalf of the Purchasers)
directing the disposition of funds in such Lock-Box Account without further
consent by the Seller or the Servicer.

 

III-6



--------------------------------------------------------------------------------



 



(c) Priority.
(i) Other than the transfer of the Receivables to the Seller and the
Administrator under the Sale Agreement and this Agreement, respectively, and/or
the security interest granted to the Seller and the Administrator pursuant to
the Sale Agreement and this Agreement, respectively, neither the Seller nor any
Originator has pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, except for any such pledge, grant or other conveyance which
has been released or terminated. Neither the Seller nor any Originator has
authorized the filing of, or is aware of any financing statements against either
the Seller or such Originator that include a description of Receivables
transferred or purported to be transferred under the Transaction Documents, the
Lock-Box Accounts or any subaccount thereof, other than any financing statement
(i) relating to the sale thereof by such Originator to the Seller under the Sale
Agreement, (ii) relating to the security interest granted to the Administrator
under this Agreement, or (iii) that has been released or terminated.
(ii) The Seller is not aware of any judgment, ERISA or tax lien filings against
either the Seller, the Servicer or any Originator, other than any judgment,
ERISA or tax lien filing that (A) has not been outstanding for greater than
30 days from the earlier of such Person’s knowledge or notice thereof, (B) is
less than $250,000 and (C) does not otherwise give rise to a Termination Event
under clause (k) of Exhibit V to this Agreement.
(iii) The Lock-Box Accounts are not in the name of any person other than the
Seller or the Administrator. Neither the Seller nor the Servicer has consented
to any bank maintaining such account to comply with instructions of any person
other than the Administrator and, prior to the occurrence and continuation of a
Termination Event and the delivery of a notice of control by the Administrator,
the Servicer.
(d) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section 3 shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.
(e) [Reserved]

 

III-7



--------------------------------------------------------------------------------



 



(f) Servicer to Cooperate with Administrator to Maintain Perfection and
Priority. In order to evidence the interests of the Administrator under this
Agreement, the Servicer shall from time to time take such action or execute and
deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrator or any Purchaser
Agent) to maintain and perfect, as a first-priority interest, the
Administrator’s security interest in the Receivables, Related Security and
Collections. The Servicer shall, from time to time and within the time limits
established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements,
amendments, continuations or initial financing statements in lieu of a
continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator or the Administrator where allowed by applicable law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Administrator, until such time as the latest of (i) the Facility
Termination Date, (ii) the date on which no Capital of or Discount in respect of
the Purchased Interest shall be outstanding and an amount equal to 100% of the
LC Participation Amount has been deposited in the LC Collateral Account or all
Letters of Credit have expired, and (iii) the date all amounts owed by the
Seller under this Agreement to any Purchaser, any Purchaser Agent, the
Administrator and any other Indemnified Party or Affected Person shall be paid
in full.
4. Ordinary Course of Business. Each of the Seller and the Purchasers represents
and warrants, as to itself, that each remittance of Collections by or on behalf
of the Seller to the Purchasers under this Agreement will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Purchasers and (ii) made in the ordinary
course of business or financial affairs of the Seller and the Purchasers.
5. Reaffirmation of Representations and Warranties. On the date of each Purchase
and/or reinvestment hereunder, and on the date each Information Package or other
report is delivered to the Administrator, any Purchaser Agent or any Purchaser
hereunder, the Seller and the Servicer, by accepting the proceeds of such
Purchase or reinvestment and/or the provision of such information or report,
shall each be deemed to have certified that (i) all representations and
warranties of the Seller and the Servicer, as applicable, described in this
Exhibit III, as from time to time amended in accordance with the terms hereof,
are correct in all material respects (unless such representation or warranty
contains a material qualification and, in such case, such representation or
warranty shall be true and correct as made) on and as of such day as though made
on and as of such day, except for representations and warranties which apply as
to an earlier date (in which case such representations and warranties shall be
true and correct as of such date), and (ii) no event has occurred or is
continuing, or would result from any such Purchase, which constitutes a
Termination Event or an Unmatured Termination Event.

 

III-8



--------------------------------------------------------------------------------



 



EXHIBIT IV
COVENANTS
1. Covenants of the Seller. At all times from the date hereof until the latest
of (i) the Facility Termination Date, (ii) the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding and an amount
equal to 100% of the LC Participation Amount has been deposited in the LC
Collateral Account or all Letters of Credit have expired or been cancelled, and
(iii) the date all amounts owed by the Seller under this Agreement to any
Purchaser, any Purchaser Agent, the Administrator and any other Indemnified
Party or Affected Person shall be paid in full (other than indemnities and
reimbursements that expressly survive the termination of this Agreement):
(a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:
(i) Annual Reporting. Promptly upon completion and in no event later than 90
days after the close of each Fiscal Year of the Seller, annual unaudited
financial statements of the Seller certified by a designated financial or other
officer of the Seller.
(ii) Information Packages, Weekly Reports and Daily Reports. As soon as
available and in any event not later than two (2) Business Days prior to the
Settlement Date, an Information Package as of the last day of the most recently
completed Fiscal Month. During a Reporting Trigger, as soon as available and in
any event not later than the third Business Day of each week, a Weekly Report of
the most recently completed week. Upon the occurrence and continuation of a
Termination Event and the election of the Administrator to cause the Settlement
Date to occur more frequently than weekly, on such Settlement Date, a Daily
Report.
(iii) Shareholders Statements and Reports and SEC Filings. Promptly upon the
furnishing thereof to the shareholders of the Seller copies of all financial
statements, reports and proxy statements so furnished.
(iv) Delivery of Financial Information. Promptly upon the filing thereof, copies
of all registration statements and annual, quarterly, monthly or other regular
reports which the Seller or any of its Affiliates files with the SEC.
(v) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrator or any Purchaser Agent, copies of the same.
(vi) Change in Credit and Collection Policy. (A) At least thirty (30) days prior
to the effectiveness of any change in or amendment to any Credit and Collection
Policy as described in the first sentence of Section 1(i) of Exhibit IV, notice
of such change or amendment.

 

 



--------------------------------------------------------------------------------



 



(vii) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request (other than (i) information restricted by a customary third
party confidentiality agreement and (ii) other information (x) in respect of
which disclosure to the Administrator, or any Purchaser (or their respective
representatives or contractors)) is prohibited by applicable law or (y) that is
subject to attorney client or similar privilege or constitutes attorney
work-product), within a reasonable time after such request is received.
(b) Notices. The Seller will notify the Administrator and each Purchaser Agent
in writing of any of the following events promptly upon (but in no event later
than three (3) Business Days after) a financial or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
(i) Notice of Termination Events or Unmatured Termination Events. A statement of
the chief financial officer or chief accounting officer of the Seller setting
forth details of any Termination Event or Unmatured Termination Event.
(ii) Judgments and Proceedings. (A)(1) The entry of any judgment or decree
against VWR or any other Originator if the aggregate amount of all judgments and
decrees then outstanding against such Person and its Subsidiaries, as the case
may be, exceeds $35,000,000 after deducting (I) the amount with respect to which
such Person or any such Subsidiary, as the case may be, is insured and with
respect to which the insurer has assumed responsibility in writing, and (II) the
amount for which such Person or any such Subsidiary, as the case may be, is
otherwise indemnified if the terms of such indemnification are reasonably
satisfactory to the Administrator and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against VWR or any other
Originator which is reasonably likely to be adversely determined and,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Seller.
(iii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables (taken as a whole) in all material respects (unless such
representation or warranty contains a material qualification and, in such case,
such representation or warranty shall be true and correct as made).
(iv) Notice of Purchase and Sale Termination Event. The occurrence of a Purchase
and Sale Termination Event or an Unmatured Purchase and Sale Termination Event.
(v) Defaults under Other Agreements. The occurrence of a default or an event of
default under any agreement governing material Indebtedness pursuant to which
any of the Servicer, the Seller or any Originator is a debtor or an obligor,
which could reasonably be expected to have a Material Adverse Effect.

 

IV-2



--------------------------------------------------------------------------------



 



(vi) Notices under Sale Agreement. Copies of all notices delivered under the
Sale Agreement.
(vii) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than a
Permitted Lien) upon the Pool Receivables or Collections with respect thereto,
(B) any Person other than the Seller, the Servicer or the Administrator shall
obtain any rights or direct any action with respect to any Lock-Box Account (or
related lock-box or post office box) or (C) any Obligor shall receive any change
in payment instructions with respect to Pool Receivable(s) from a Person other
than the Servicer or the Administrator.
(viii) [Reserved].
(ix) Name Changes. At least thirty (30) days before any change in the Seller’s
name or any other change requiring the amendment of UCC financing statements, a
notice setting forth such changes and the effective date thereof.
(x) Material Adverse Effect. Promptly after the occurrence thereof, notice of
any event having a Material Adverse Effect.
(c) Conduct of Business. The Seller will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as an entity in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, in each case,
other than could reasonably be expected to have a Material Adverse Effect.
(d) Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
(e) Furnishing of Information and Inspection of Receivables. The Seller will
furnish to the Administrator and each Purchaser Agent from time to time such
information with respect to the Pool Receivables as the Administrator or such
Purchaser Agent may reasonably request. The Seller will, at the Seller’s
expense, at any time during regular business hours with reasonable prior written
notice (i) permit the Administrator or any Purchaser Agent, or their respective
agents or representatives, (A) to examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Pool Assets and
(B) to visit the offices and properties of the Seller for the purpose of
examining such books and records, and to discuss matters relating to the Pool
Receivables, other Pool Assets or the Seller’s performance hereunder or under
the other Transaction Documents to which it is a party with any of the officers
or employees of the Seller (provided that representatives of the Seller are
present during such discussions) having knowledge of such matters (each such
visit, a “Seller Review”); provided, that so long as no Termination Event has
occurred and is continuing such examinations and visits shall not exceed one
(1) per year and (ii) without limiting the provisions of clause (i) above, from
time to time during regular business hours, at the Seller’s expense, upon
reasonable prior written notice from the Administrator and the Purchaser Agents,
permit certified public accountants or other auditors acceptable to the
Administrator to conduct a review of its books and records with respect to the
Pool Receivables; provided, that so long as no Termination Event has occurred
and is continuing, the Seller shall be required to reimburse the Administrator
and Purchaser Agents for only one (1) such audit per year. For the avoidance of
doubt, the Administrator may require examinations and audits in addition to the
examinations and audits specified in clause (i) and clause (ii) above, but the
expense of any such additional examination or audit shall be borne by the
Administrator and not the Seller.

 

IV-3



--------------------------------------------------------------------------------



 



(f) Payments on Receivables, Accounts. The Seller will, and will cause each
Originator to, at all times instruct all Obligors to deliver payments on the
Pool Receivables to a Lock-Box Account (subject to the proviso to Section 4.3 of
this Agreement with respect to Pool Receivables the Originator thereof is
AMRESCO, LLC or BioExpress, LLC). If any such payments or other Collections are
received by the Seller or an Originator, it shall hold such payments in trust
for the benefit of the Administrator and the Purchasers and promptly (but in any
event within two (2) Business Days after receipt) remit such funds into a
Lock-Box Account. The Seller will cause each Lock-Box Bank to comply with the
terms of each applicable Lock-Box Agreement (subject to the proviso to
Section 4.3 of this Agreement regarding the delivery of an executed Lock-Box
Agreement for the Lock-Box Accounts that receive Collections for Pool
Receivables the Originator of which is AMRESCO, LLC or BioExpress, LLC). The
Seller will not permit the funds other than Collections on Pool Receivables and
other Pool Assets to be deposited into any Lock-Box Account. If such funds are
nevertheless deposited into any Lock-Box Account, the Seller will promptly
identify such funds for segregation. The Seller will not, and will not permit
the Servicer, any Originator or other Person to, commingle Collections or other
funds to which the Administrator, any Purchaser Agent or any Purchaser is
entitled with any other funds. The Seller shall only add or replace, and shall
only permit an Originator to add or replace, a Lock-Box Bank (or the related
lock-box or post office box) or Lock-Box Account to those listed on Schedule II
to this Agreement if the Administrator has received notice of such addition or
replacement, a copy of any new Lock-Box Agreement and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank. The Seller shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related lock-box
or post office box), upon 30 days’ prior notice to and with the prior written
consent of the Administrator.
(g) Sales, Liens, etc. Except as otherwise provided herein, the Seller will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than Permitted Liens and
Adverse Claims constituting Ineligible Amounts) upon (including, without
limitation, the filing of any financing statement) or with respect to, any Pool
Receivable or other Pool Asset or its membership interests, or assign any right
to receive income in respect thereof other than the Liens created pursuant to
the Transaction Documents.
(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 4.2(a) of this Agreement, the Seller will not extend, amend or otherwise
modify the terms of any Pool Receivable in any material respect, or amend,
modify or waive, in any material respect, the provisions of any Contract related
thereto, other than in accordance with the applicable Credit and Collection
Policy. The Seller shall at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Receivable and the related Contract.

 

IV-4



--------------------------------------------------------------------------------



 



(i) Change in Business. The Seller will not (i) make any material change in the
character of its business, which change would materially and adversely impair
the collectability of the Pool Receivables taken as a whole or (ii) make any
change in any Credit and Collection Policy that could reasonably be expected to
materially adversely affect the collectability of the Pool Receivables taken as
a whole, the credit quality of the Pool Receivables, taken as a whole, the
enforceability of the Contracts, taken as a whole, or its ability to perform its
obligations under the Contracts, taken as a whole, or the Transaction Documents,
in the case of either clause (i) or (ii) above, without the prior written
consent of the Administrator.
(j) Fundamental Changes. The Seller shall not, without the prior written consent
of the Administrator and the Majority Purchaser Agents, permit itself (i) to
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person or (ii) to be owned by any Person other than VWR and thereby cause
VWR’s percentage of ownership or control of the Seller to be reduced. The Seller
shall provide the Administrator and each Purchaser Agent with at least 30 days’
prior written notice before making any change in the Seller’s name, location or
making any other change in the Seller’s identity or corporate structure that
could impair or otherwise render any UCC financing statement filed in connection
with this Agreement “seriously misleading” as such term (or similar term) is
used in the applicable UCC; each notice to the Administrator and the Purchaser
Agents pursuant to this sentence shall set forth the applicable change and the
proposed effective date thereof and at least ten (10) days prior to such change,
deliver to the Administrator all financing statements, instruments and other
documents requested by the Administrator in connection with such change or
relocation. The Seller will also maintain and implement (or cause the Servicer
to maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(k) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action reasonably necessary or desirable to establish
and maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and a first priority
perfected security interest in the Pool Assets, in each case free and clear of
any Adverse Claim (other than Permitted Liens and Adverse Claims constituting
Ineligible Amounts) upon, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser Agent may reasonably request.
(l) Certain Agreements. Without the prior written consent of the Administrator
and the Majority Purchaser Agents, the Seller will not amend, modify, waive,
revoke or terminate any Transaction Document to which it is a party or any
provision of the Seller’s organizational documents which requires the consent of
the “Independent Manager”.

 

IV-5



--------------------------------------------------------------------------------



 



(m) Restricted Payments. Following the occurrence and during the continuance of
a Termination Event, the Seller will not: (A) purchase or redeem any shares of
its membership interests, (B) declare or pay any dividend or set aside any funds
for any such purpose, (C) other than Company Notes and its obligations under
this Agreement, prepay, purchase or redeem any Debt, (D) lend or advance any
funds or (E) other than Company Notes, repay any loans or advances to, for or
from any of its Affiliates (the amounts described in clauses (A) through (E)
being referred to as “Restricted Payments”).
(n) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the Company Notes, or (iii) form any Subsidiary or make any
investments in any other Person; provided, that the Seller shall be permitted to
incur minimal obligations to the extent necessary for the day-to-day operations
of the Seller (such as expenses for stationery, audits, maintenance of legal
status, etc.).
(o) [Reserved].
(p) Tangible Net Worth. The Seller will not permit its Tangible Net Worth, at
any time, to be less than $5,000,000.
(q) Further Assurances. The Seller hereby authorizes Administrator and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or reasonably desirable, or that the
Administrator or the Purchaser Agents may reasonably request, to perfect,
protect or more fully evidence the purchases or issuances made under this
Agreement and/or security interest granted pursuant to this Agreement or any
other Transaction Document, or to enable the Administrator or the Purchaser
Agents to exercise and enforce their respective rights and remedies under this
Agreement or any other Transaction Document. Without limiting the foregoing, the
Seller hereby authorizes, and will, upon the request of the Administrator or the
Purchaser Agents, at its own expense, execute (if necessary) and file such
financing or continuation statements, or amendments thereto, and such other
instruments and documents, that may be necessary or desirable, or that the
Administrator or the Purchaser Agents may reasonably request, to perfect,
protect or evidence any of the foregoing. The Seller authorizes the
Administrator to file financing or continuation statements, and amendments
thereto and assignments thereof, relating to the Receivables and the Related
Security, the related Contracts and the Collections with respect thereto and the
other collateral subject to a lien under any Transaction Document without the
signature of the Seller. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

 

IV-6



--------------------------------------------------------------------------------



 



2. Covenants of the Servicer. At all times from the date hereof until the latest
of (i) the Facility Termination Date, (ii) the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding and an amount
equal to 100% of the LC Participation Amount has been deposited in the LC
Collateral Account or all Letters of Credit have expired or been cancelled, and
(iii) the date all amounts owed by the Seller under this Agreement to any
Purchaser, any Purchaser Agent, the Administrator and any other Indemnified
Party or Affected Person shall be paid in full (other than indemnities and
reimbursements that expressly survive the termination of this Agreement):
(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP as in effect in the
appropriate jurisdiction, and the Servicer shall furnish or cause to be
furnished to the Administrator and each Purchaser Agent or, in the case of any
of clauses (i) or (ii) below, make publicly available:
(i) Annual Reporting. Subject to clause (x) below, promptly upon completion and
in no event later than 90 days after the close of each Fiscal Year of the
Parent, annual audited financial statements of the Parent and its consolidated
subsidiaries certified by independent certified public accountants selected by
the Parent but reasonably acceptable to the Administrator and each such
Purchaser Agent, prepared in accordance with GAAP, including consolidated
balance sheets as of the end of such period, and the related consolidated
statements of income or operations, shareholders’ (or members’) equity and cash
flows for such Fiscal Year, setting forth, in each case, in comparative form,
the figures for the previous Fiscal Year.
(ii) Quarterly Reporting. Subject to clause (x) below, promptly upon completion
and in no event later than 45 days after the close of each Fiscal Quarter of the
Parent, unaudited financial statements of the Parent certified by a designated
financial officer of the Parent prepared in accordance with GAAP, including
consolidated balance sheets of the Parent as of the end of such period, and the
related consolidated statements of income or operations, shareholders’ (or
members’) equity and cash flows for such Fiscal Quarter, setting forth, in each
case, in comparative form, the figures for the previous Fiscal Quarter.
(iii) Compliance Certificates. Together with the annual report required above, a
compliance certificate in form and substance acceptable to the Administrator and
each Purchaser Agent signed by its chief financial officer, chief accounting
officer or treasurer solely in their capacities as officers of the Servicer
stating that no Termination Event or Unmatured Termination Event exists, or if
any Termination Event or Unmatured Termination Event exists, stating the nature
and status thereof.
(iv) Information Packages, Weekly Reports and Daily Reports. As soon as
available and in any event not later than two (2) Business Days prior to the
Settlement Date, an Information Package as of the last day of the most recently
completed Fiscal Month. During a Reporting Trigger, as soon as available and in
any event not later than the third Business Day of each week, a Weekly Report of
the most recently completed week. Upon the occurrence and continuation of a
Termination Event and the election of the Administrator to cause the Settlement
Date to occur more frequently than weekly, on such Settlement Date, a Daily
Report.

 

IV-7



--------------------------------------------------------------------------------



 



(v) Shareholders Statements and Reports and SEC Filings. Promptly upon the
furnishing thereof to the shareholders of the Parent copies of all financial
statements, reports and proxy statements so furnished.
(vi) Delivery of Financial Information. Promptly upon the filing thereof, copies
of all registration statements and annual, quarterly, monthly or other regular
reports which the Seller, VWR, the Parent or any of their respective Affiliates
files with the SEC.
(vii) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrator or any Purchaser Agent, copies of the same.
(viii) Change in Credit and Collection Policy. (A) At least thirty (30) days
prior to the effectiveness of any change in or amendment to any Credit and
Collection Policy as described in the first sentence of Section 2(h) of
Exhibit IV, notice of such change or amendment.
(ix) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request, within a reasonable time after such request is received
(other than (i) information restricted by a customary third party
confidentiality agreement and (ii) other information (x) in respect of which
disclosure to the Administrator, or any Purchaser (or their respective
representatives or contractors)) is prohibited by applicable law or (y) that is
subject to attorney client or similar privilege or constitutes attorney
work-product).
(x) Public Reports. Documents required to be delivered pursuant to this
Section 2(a) (to the extent such documents are included otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at vwrsp.com; or
(ii) on which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which the Administrator, any Purchaser Agents or
any Purchaser has access (whether a commercial, third party website or whether
sponsored by the Administrator); provided, that (i) the Parent shall deliver
paper copies of such documents to the Administrator, any Purchaser Agents or any
Purchaser that requests in writing that the Parent deliver such paper copies
until a written request to cease delivering such paper copies is given by the
Administrator, any Purchaser Agents or such Purchaser and (ii) the Parent shall
notify the Administrator (by telecopier or electronic mail) of the posting of
any of such documents. Notwithstanding anything contained herein to the
contrary, the Servicer shall be required to provide paper copies of Information
Packages and Officer’s Certificates required by Sections 2(a)(iii) and 2(a)(iv),
respectively.

 

IV-8



--------------------------------------------------------------------------------



 



(b) Notices. The Servicer will notify the Administrator and each Purchaser Agent
in writing of any of the following events promptly upon (but in no event later
than three (3) Business Days after) a financial or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:
(i) Notice of Termination Events or Unmatured Termination Events. A statement of
the chief financial officer or chief accounting officer of the Servicer setting
forth details of any Termination Event or Unmatured Termination Event.
(ii) Judgments and Proceedings. (A)(1) The entry of any judgment or decree
against VWR or any other Originator if the aggregate amount of all judgments and
decrees then outstanding against such Person and its Subsidiaries, as the case
may be, exceeds $35,000,000 after deducting (I) the amount with respect to which
such Person or any such Subsidiary, as the case may be, is insured and with
respect to which the insurer has assumed responsibility in writing, and (II) the
amount for which such Person or any such Subsidiary, as the case may be, is
otherwise indemnified if the terms of such indemnification are reasonably
satisfactory to the Administrator and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against VWR or any other
Originator which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against the Seller.
(iii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables (taken as a whole) in all material respects (unless such
representation or warranty contains a material qualification and, in such case,
such representation or warranty shall be true and correct as made).
(iv) Notice of Purchase and Sale Termination Event. The occurrence of a Purchase
and Sale Termination Event or an Unmatured Purchase and Sale Termination Event.
(v) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any agreement pursuant to which any of VWR, any Originator or
Seller is a debtor or an obligor, which could reasonably be expected to have a
Material Adverse Effect.
(vi) Notices under Sale Agreement. Copies of all notices delivered under the
Sale Agreement.
(vii) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than
Permitted Liens) upon the Pool Receivables or Collections with respect thereto,
(B) any Person other than the Seller, the Servicer or the Administrator shall
obtain any rights or direct any action with respect to any Lock-Box Account (or
related lock-box or post office box) or (C) any Obligor shall receive any change
in payment instructions with respect to Pool Receivable(s) from a Person other
than the Servicer or the Administrator.
(viii) [Reserved].

 

IV-9



--------------------------------------------------------------------------------



 



(ix) Name Changes. At least thirty (30) days before any change in VWR’s name or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof.
(x) Material Adverse Effect. Promptly after the occurrence thereof, notice of
any event having a Material Adverse Effect.
(c) Conduct of Business. The Servicer will do all things necessary to remain
duly organized, validly existing and in good standing as an entity in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted if the failure
to have such authority could reasonably be expected to have a Material Adverse
Effect.
(d) Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply could reasonably be expected to have
a Material Adverse Effect.
(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish to the Administrator and each Purchaser Agent from time to time such
information with respect to the Pool Receivables as the Administrator or such
Purchaser Agent may reasonably request. The Servicer will, at the Servicer’s
expense, at any time during regular business hours with reasonable prior written
notice (i) permit the Administrator or any Purchaser Agent, or their respective
agents or representatives, (A) to examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Pool Assets and
(B) to visit the offices and properties of the Servicer for the purpose of
examining such books and records, and to discuss matters relating to the Pool
Receivables, other Pool Assets or the Servicer’s performance hereunder or under
the other Transaction Documents to which it is a party with any of the officers
or employees of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters (each such
visit, a “Servicer Review”); provided, that so long as no Termination Event has
occurred and is continuing such examinations and visits shall not exceed one
(1) per year and (ii) without limiting the provisions of clause (i) above,
during regular business hours, at the Servicer’s expense, upon reasonable prior
written notice from the Administrator, permit certified public accountants or
other auditors acceptable to the Administrator and the Purchaser Agents to
conduct, a review of its books and records with respect to the Pool Receivables;
provided, that so long as no Termination Event has occurred and is continuing,
the Servicer shall be required to reimburse the Administrator and Purchaser
Agents for only one (1) such audit per year. For the avoidance of doubt, the
Administrator may require examinations and audits in addition to the
examinations and audits specified in clause (i) and clause (ii) above, but the
expense of any such additional examination or audit shall be borne by the
Administrator and not the Servicer.

 

IV-10



--------------------------------------------------------------------------------



 



(f) Payments on Receivables, Accounts. The Servicer will at all times instruct
all Obligors to deliver payments on the Pool Receivables to a Lock-Box Account
(subject to the proviso to Section 4.3 of this Agreement with respect to Pool
Receivables the Originator thereof is AMRESCO, LLC or BioExpress, LLC). If any
such payments or other Collections are received by the Servicer, it shall hold
such payments in trust for the benefit of the Administrator and the Purchasers
and promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Lock-Box Account. The Servicer will cause each Lock-Box Bank
to comply with the terms of each applicable Lock-Box Agreement (subject to the
proviso to Section 4.3 of this Agreement regarding the delivery of an executed
Lock-Box Agreement for the Lock-Box Accounts that receive Collections for Pool
Receivables the Originator of which is AMRESCO, LLC or BioExpress, LLC). The
Servicer will not permit the funds other than Collections on Pool Receivables
and other Pool Assets to be deposited into any Lock-Box Account. If such funds
are nevertheless deposited into any Lock-Box Account, the Servicer will promptly
identify such funds for segregation. The Servicer will not commingle Collections
or other funds to which the Administrator, any Purchaser Agent or any Purchaser
is entitled with any other funds. The Servicer shall only add or replace, a
Lock-Box Bank (or the related lock-box or post office box) or Lock-Box Account
to those listed on Schedule II to this Agreement if the Administrator has
received notice of such addition or replacement, a copy of any new Lock-Box
Agreement and an executed and acknowledged copy of a Lock-Box Agreement in form
and substance acceptable to the Administrator from any such new Lock-Box Bank.
The Servicer shall only terminate a Lock-Box Bank or close a Lock-Box Account
(or the related lock-box or post office box), upon 30 days’ prior notice to and
with the prior written consent of the Administrator.
(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 4.2(a) of this Agreement, the Servicer will not extend, amend or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, the provisions of any Contract
related thereto, other than in accordance with the Credit and Collection Policy.
The Servicer will timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.
(h) Change in Business. The Servicer will not (i) make any material change in
the character of its business, which change would materially and adversely
impair the collectability of the Pool Receivables taken as a whole or (ii) make
any change in any Credit and Collection Policy that could reasonably be expected
to materially adversely affect the collectability of the Pool Receivables taken
as a whole, the credit quality of the Pool Receivables, taken as a whole, the
enforceability of the Contracts, taken as a whole, or its ability to perform its
obligations under the Contracts, taken as a whole, or the Transaction Documents,
in the case of either clause (i) or (ii) above, without the prior written
consent of the Administrator.
(i) Records. The Servicer will maintain, implement and keep (i) administrative
and operating procedures (including an ability to recreate records evidencing
Pool Receivables and related Contracts if originals are destroyed),
(ii) adequate facilities, personnel and equipment and (iii) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each new Pool Receivable
and all Collections of, and adjustments to, each existing Pool Receivable). The
Servicer will give the Administrator prior notice of any change in such
administrative and operating procedures that causes them to be materially
different from the procedures described to Administrator on or before the date
hereof as the Servicer’s then existing or planned administrative and operating
procedures for collecting Receivables.

 

IV-11



--------------------------------------------------------------------------------



 



(j) Ownership Interest, Etc. The Servicer shall, at its expense, take all action
reasonably necessary or desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
(other than Permitted Liens and Adverse Claims constituting Ineligible Amounts)
in favor of the Administrator (on behalf of the Purchasers), including taking
such action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser Agent may reasonably request.
3. Separate Existence. Each of the Seller and the Servicer hereby acknowledges
that the Purchasers and the Administrator are entering into the transactions
contemplated by this Agreement and the other Transaction Documents in reliance
upon the Seller’s identity as a legal entity separate from VWR, the Originators
and their respective Affiliates. Therefore, from and after the date hereof, each
of the Seller and the Servicer shall take all steps specifically required by
this Agreement to continue the Seller’s identity as a separate legal entity and
to make it apparent to third Persons that the Seller is an entity with assets
and liabilities distinct from those of VWR, any Originator and any other Person,
and is not a division of VWR, any Originator or any other Person. Without
limiting the generality of the foregoing and in addition to and consistent with
the other covenants set forth herein, each of the Seller and the Servicer shall
take such actions as shall be required in order that:
(a) The Seller will be a limited liability company whose primary activities are
restricted in its operating agreement to: (i) purchasing or otherwise acquiring
from the Originators, owning, holding, granting security interests or selling
interests in Pool Assets, (ii) entering into agreements for the selling and
servicing of the Receivables Pool, and (iii) conducting such other activities as
it deems necessary or appropriate to carry out its primary activities;
(b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability (including, without limitation, any assumption or
guaranty of any obligation of VWR, any Originator or any Affiliate thereof),
other than as expressly permitted by the Transaction Documents;
(c) At all times have a Board of Managers and not less than one member of
Seller’s Board of Managers shall be an individual who (A) has (1) prior
experience as an Independent Director or Independent Manager for a corporation
or limited liability company whose charter documents required the unanimous
consent of all Independent Directors or Independent Managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy, and
(2) at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities, a material portion of such
entity’s revenue is generated through providing such independent director or
independent manager services, (B) is not, and has not been for a period of five
years prior to his or her appointment as an Independent Manager of the Seller:
(1) a member (whether direct,

 

IV-12



--------------------------------------------------------------------------------



 



indirect or beneficial), customer, advisor or supplier of VWR or any of its
respective Affiliates, (2) a director, officer, employee, partner, attorney or
consultant of VWR or any of its Affiliates (VWR and its Affiliates other than
the Seller being hereinafter referred to as the “Parent Group”), (3) a person
related to any person referred to in clauses (1) or (2) above, (4) a person or
other entity controlling or under common control with any such stockholder,
partner, customer, supplier, employee, officer or director or (5) a trustee,
conservator or receiver for any member of the Parent Group and (C) shall not at
any time serve as a trustee in bankruptcy for the Seller, VWR or any Affiliate
thereof (such an individual meeting the requirements set forth above, the
“Independent Manager”) and causing its limited liability company agreement to
provide that (w) at least one member of the Seller’s Board of Managers shall be
an Independent Manager, (x) the Seller’s Board of Managers shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless a unanimous vote of the Seller’s Board of
Managers (which vote shall include the affirmative vote of all Independent
Managers) shall approve the taking of such action in writing prior to the taking
of such action, (y) the Seller’s Board of Managers shall not vote on any matter
requiring the vote of its Independent Managers under its certificate of
formation unless and until at least one Independent Manager is then serving on
the Seller’s Board of Managers and (z) the provisions requiring an Independent
Manager and the provision described in clauses (x) and (y) of this paragraph (c)
cannot be amended without the prior written consent of each Independent Manager
(it being understood that, as used in this paragraph (c), “control” means the
possession directly or indirectly of the power to direct or cause the direction
of management policies or activities of a person or entity whether through
ownership of voting securities, by contract or otherwise);
(d) The Independent Manager shall not at any time serve as a trustee in
bankruptcy for the Seller, VWR, any Originator or any of their respective
Affiliates;
(e) The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary and customary company
formalities;
(f) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller, and to the extent that
Seller shares the same officers or other employees as VWR or any Originator (or
any other Affiliate thereof), the salaries and expenses relating to providing
benefits to such officers and other employees shall be fairly allocated among
such entities;
(g) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto.
(h) The Seller’s operating expenses will not be paid by VWR or any Originator or
any Affiliate thereof;
(i) The Seller’s books and records will be maintained separately from those of
VWR, each Originator and any other Affiliate thereof and in a manner such that
it will not be difficult or costly to segregate, ascertain or otherwise identify
the assets and liabilities of Seller;

 

IV-13



--------------------------------------------------------------------------------



 



(j) All financial statements of VWR or any Originator or any Affiliate thereof
that are consolidated to include Seller will disclose that (i) the Seller is a
separate legal entity with its own separate creditors who will be entitled, upon
its liquidation, to be satisfied out of the Seller’s assets prior to any assets
or value in the Seller becoming available to the Seller’s equity holders and
(ii) the assets of the Seller are not available to pay creditors of VWR or the
Originators or any other Affiliates of VWR or the Originators;
(k) The Seller’s assets will be maintained in a manner that permits their ready
identification and segregation from those of VWR, the Originators or any
Affiliates thereof;
(l) The funds or other assets of the Seller will not be commingled with those of
VWR, the Originators or any Affiliates thereof except as permitted by this
Agreement in connection with servicing the Pool Receivables. The Seller shall
not maintain joint bank accounts or other depository accounts to which VWR or
any Affiliate thereof (other than VWR in its capacity as the Servicer) has
independent access. The Seller shall not be named, and shall not enter into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of VWR, the Originators or any Subsidiaries or other
Affiliates thereof.
(m) The Seller will maintain arm’s-length relationships with VWR, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Seller will be compensated by the Seller at
arms’-length rates for such services it renders or otherwise furnishes to the
Seller. Neither the Seller on the one hand, nor VWR or any Originator, on the
other hand, will be or will hold itself out to be responsible for the debts of
the other or the decisions or actions respecting the daily business and affairs
of the other. The Seller, VWR and the Originators will promptly correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity; and
(n) The Seller, VWR and each Originator shall fairly allocate overhead costs
among them, and each shall bear its fair share of such expenses.

 

IV-14



--------------------------------------------------------------------------------



 



EXHIBIT V
TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a) (i) the Seller, VWR, any Originator or the Servicer shall fail to perform or
observe any term, covenant or agreement under this Agreement or any other
Transaction Document to which it is a party in any material respect (unless such
term, covenant or agreement contains a material qualification, and, in such
case, the failure to perform or observe such term, covenant or agreement shall
be subject to the standard set forth in such term, covenant or agreement),
except as otherwise provided herein, such failure shall, solely to the extent
capable of cure, continue for ten (10) days after the earlier of any such
Person’s actual knowledge or notice thereof or (ii) the Seller or the Servicer
shall fail to make when due any payment or deposit to be made by it under this
Agreement or any other Transaction Document and such failure shall remain
unremedied for two (2) Business Days after the earlier of any such Person’s
actual knowledge or notice thereof;
(b) any representation or warranty made or deemed made by the Seller, the
Servicer or any Originator (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document to which it is
a party, or any information or report delivered by the Seller, the Servicer or
any Originator pursuant to this Agreement or any other Transaction Document to
which it is a party, shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered and, except as otherwise
provided herein, such inaccuracy shall, solely to the extent capable of cure,
continue for ten (10) days after the earlier of any such Person’s actual
knowledge or notice thereof;
(c) the Seller or the Servicer shall fail to deliver any (i) Information Package
when due pursuant to this Agreement, and such failure shall remain unremedied
for two (2) Business Days or (ii) if applicable, Weekly Report when due pursuant
to this Agreement, and such failure shall remain unremedied for two (2) Business
Days;
(d) subject to the proviso to Section 4.3 of this Agreement regarding the
delivery of an executed Lock-Box Agreement for the Lock-Box Accounts that
receive Collections for Pool Receivables the Originator of which is AMRESCO, LLC
or BioExpress, LLC, this Agreement (and each Lock-Box Agreement, as applicable)
or any Purchase pursuant to this Agreement shall for any reason: (i) cease to
create, or the Purchased Interest shall for any reason cease to be, a valid and
enforceable first priority perfected undivided percentage ownership or security
interest to the extent of the Purchased Interest in each Pool Receivable, the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim (other than Permitted Liens and Adverse Claims constituting
Ineligible Amounts), or (ii) cease to create with respect to the Pool Assets, or
the interest of the Administrator (for the benefit of the Purchasers) with
respect to such Pool Assets shall cease to be, a valid and enforceable first
priority perfected security interest, free and clear of any Adverse Claim (other
than Permitted Liens and Adverse Claims constituting Ineligible Amounts);

 

 



--------------------------------------------------------------------------------



 



(e) the Seller, VWR, the Servicer or any Originator shall generally not pay its
debts as such debts become due, shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller, VWR,
the Servicer or any Originator seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller, VWR, the Servicer
or any Originator shall take any corporate action to authorize any of the
actions set forth above in this paragraph;
(f) (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 3.0%, (B) the Delinquency Ratio shall exceed 12.75%, or
(C) the Dilution Ratio shall exceed 5.0% or (ii) the Days’ Sales Outstanding
exceeds 55 days;
(g) a Change in Control shall occur with respect to the Seller or any Originator
(other than VWR);
(h) a Change in Control shall occur with respect to VWR or the Parent and VWR
shall fail to (i) provide notice thereof to the Administrator and each Purchaser
Agent three (3) Business Days prior to such Change in Control, (ii) certify
that, with respect to the Receivables Pool, that all Credit and Collection
Policies will remain materially similar to those in effect prior to such Change
in Control and (iii) submit to a field exam within 30 days of such Change in
Control;
(i) the Purchased Interest shall exceed 100% for two (2) Business Days;
(j) (i) the Seller, VWR, the Servicer or any Originator shall fail to pay any
principal or interest, regardless of amount, due in respect of any Debt (other
than Debt described in clause (a) above) in excess of $35,000,000, when and as
the same shall become due and payable (after giving effect to the applicable
grace period of such Debt), which failure enables or permits (with or without
the giving of notice, but after giving effect to the applicable grace period of
such Debt) the holder or holders of such Debt or any trustee or agent on its or
their behalf to cause any such Debt to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
that is a failure to pay such Debt at its maturity or (ii) any other event or
condition occurs that results in such Debt becoming due (after giving effect to
the applicable grace period of such Debt) prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, but after giving
effect to the applicable grace period of such Debt) the holder or holders of
such Debt or any trustee or agent on its or their behalf to cause such Debt to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that clause (ii) shall not
apply to secured Debt (other than Debt described in clause (a) above) in excess
of $35,000,000 that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Debt if such sale or transfer is otherwise
permitted hereunder;

 

V-2



--------------------------------------------------------------------------------



 



(k) either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation shall have filed one or more notices of lien asserting a claim or
claims in excess of $5,000,000 pursuant to the Internal Revenue Code, or ERISA,
as applicable, against the assets of Seller, any Originator, VWR or any ERISA
Affiliate;
(l) (i) the Available Liquidity is less than $125,000,000 and (ii) the ratio
(expressed as a percentage) as computed at the end of each Fiscal Quarter by
dividing (a) the difference between (1) the aggregate EBITDA (as such term is
defined in the Credit Agreement on the Closing Date without giving effect to any
amendment, supplement, modification or waiver of such definition made or given
after the date that PNC is no longer a lender thereunder) for the twelve most
recent Fiscal Months and (2) the aggregate Consolidated Depreciation and
Amortization Expense (as such term is defined in the Credit Agreement on the
Closing Date without giving effect to any amendment, supplement, modification or
waiver of such definition made or given after the date that PNC is no longer a
lender thereunder) for the twelve most recent Fiscal Months by (b) aggregate
Consolidated Interest Expense (as such term is defined in the Credit Agreement
on the Closing Date without giving effect to any amendment, supplement,
modification or waiver of such definition made or given after the date that PNC
is no longer a lender thereunder) for the twelve most recent Fiscal Months shall
be less than or equal to 1.20:1.00;
(m) (i) one or more final judgments for the payment of money shall be entered
against the Seller or (ii) there is entered against VWR, Servicer or any of
their Subsidiaries (other than the Seller) one or more final judgments or orders
for the payment of money in an aggregate amount exceeding $35,000,000 after
deducting (I) the amount with respect to which such Person or any such
Subsidiary, as the case may be, is insured and with respect to which the insurer
has assumed responsibility in writing, and (II) the amount for which such Person
or any such Subsidiary, as the case may be, is otherwise reasonably expected to
be indemnified and, there is a period of forty-five (45) days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; and
(n) the “Purchase and Sale Termination Date” under and as defined in the Sale
Agreement shall occur under the Sale Agreement (other than a Purchase and Sale
Termination Date occurring solely as a result of an event described in clause
(a), (c), (d) or (e) of the definition of Facility Termination Date) or the
Originators shall for any reason cease to transfer, or cease to have the legal
capacity to transfer, or otherwise be incapable of transferring Receivables to
the Seller under the Sale Agreement.

 

V-3



--------------------------------------------------------------------------------



 



SCHEDULE I
CREDIT AND COLLECTION POLICY
Delivered Under Separate Cover

 

 



--------------------------------------------------------------------------------



 



SCHEDULE II
LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS
On File with Administrator

 

 



--------------------------------------------------------------------------------



 



SCHEDULE III
ACTIONS AND PROCEEDINGS
NONE

 

 



--------------------------------------------------------------------------------



 



ANNEX A-1
FORM OF INFORMATION PACKAGE

 

 



--------------------------------------------------------------------------------



 



(ANNEX 1) [c21877p2187710.gif]

 

 



--------------------------------------------------------------------------------



 



(ANNEX 1B) [c21877p2187711.gif]

 

 



--------------------------------------------------------------------------------



 



ANNEX A-2
FORM OF WEEKLY REPORT

 

 



--------------------------------------------------------------------------------



 



(ANNEX 2) [c21877p2187712.gif]

 





--------------------------------------------------------------------------------



 



ANNEX A-3
FORM OF DAILY REPORT

 

 



--------------------------------------------------------------------------------



 



(ANNEX 3) [c21877p2187713.gif]

 





--------------------------------------------------------------------------------



 



ANNEX B
FORM OF PURCHASE NOTICE
Dated as of [________ __, 20__]
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: [_____]
[Each Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
November 4, 2011 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among VWR
Receivables Funding, LLC, as Seller, VWR International, LLC, as Servicer, the
various Conduit Purchasers, Related Committed Purchasers, Purchaser Agents and
LC Participants from time to time party thereto and PNC Bank, National
Association, as Administrator and as LC Bank. Capitalized terms used in this
Purchase Notice and not otherwise defined herein shall have the meanings
assigned thereto in the Receivables Purchase Agreement.
[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided percentage
ownership interest in a pool of Receivables on _____, [20 _____], for a purchase
price of $_____.1 Subsequent to this Purchase, the Aggregate Capital will be
$_____.]2[This letter constitutes a notice pursuant to Section 1.13(a) of the
Receivables Purchase Agreement. Seller desires that the LC Bank issue Letters of
Credit [currently issued under the [_____]] on _____, [20 _____], with a face
amount of $_____. Subsequent to this Purchase, the LC Participation Amount will
be $_____ and the Aggregate Capital will be $_____.]3
Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:
(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects
(unless such representation or warranty contains a material qualification and,
in such case, such representation and warranty shall be true and correct as
made) on and as of the date of such purchase as though made on and as of such
date (except for representations and warranties which apply as to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date);
 

      1  
Such amount shall not be less than $300,000 (or such lesser amount as agreed to
by the Administrator and the Majority Purchaser Agents) and shall be in integral
multiples of $100,000 with respect to each Purchaser Group.
  2  
In the case of a Borrowing Request.
  3  
In the case of a request for an issuance of a Letter of Credit.

 

 



--------------------------------------------------------------------------------



 



(ii) no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or Unmatured Termination Event;
(iii) the sum of the Aggregate Capital plus the LC Participation Amount, after
giving effect to any such Purchase shall not be greater than the Purchase Limit,
and the Purchased Interest will not exceed 100%; and
(iv) the Facility Termination Date has not occurred.

 

Annex B-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

                      VWR RECEIVABLES FUNDING, LLC    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

Annex B-3



--------------------------------------------------------------------------------



 



ANNEX C
FORM OF ASSUMPTION AGREEMENT

Dated as of [__________ __, 20__]
THIS ASSUMPTION AGREEMENT (this “AGREEMENT”), dated as of [_____ _____], is
among VWR RECEIVABLES FUNDING, LLC (the “Seller”), [[_____], as purchaser (the
“[_____] Conduit Purchaser”)], [_____], as the related committed purchaser (the
“[_____] Related Committed Purchaser”), [_____], as related LC participant (the
“[_____] LC Participant” and together with the Conduit Purchaser and the Related
Committed Purchaser, the "[_____] Purchasers”), and [_____], as agent for the
[_____] Purchasers (the “[_____] Purchaser Agent” and together with the [_____]
Purchasers, the “[_____] Purchaser Group”).
BACKGROUND
The Seller and various others are parties to that certain Receivables Purchase
Agreement dated as of November 4, 2011 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”). Capitalized terms used and not otherwise defined herein have the
respective meaning assigned to such terms in the Receivables Purchase Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 1.2(f) of the Receivables Purchase Agreement. The Seller desires [the
[_____] Purchasers] [the [_____] Related Committed Purchaser][_____] related LC
Participant] to [become Purchasers under] [increase its existing Commitment
under] the Receivables Purchase Agreement and upon the terms and subject to the
conditions set forth in the Receivables Purchase Agreement, the [_____]
Purchasers agree to [become Purchasers thereunder] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [_____] Related Committed Purchaser hereto] [increase its Commitment in
an amount equal to the amount set forth as the “Commitment” under the signature
of such [_____] related LC Participant hereto].
Seller hereby represents and warrants to the [_____] Purchasers as of the date
hereof, as follows:
(i) the representations and warranties of the Seller contained in Exhibit III of
the Receivables Purchase Agreement are true and correct in all material respects
on and as the date of such purchase or reinvestment as though made on and as of
such date (except for representations and warranties which apply as to an
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date);

 

 



--------------------------------------------------------------------------------



 



(ii) no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or an Unmatured Termination
Event; and
(iii) the Facility Termination Date has not occurred.
SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [_____] Purchaser Group, satisfaction of the other conditions to
assignment specified in Section 1.2(f) of the Receivables Purchase Agreement
(including the written consent of the Administrator and each Purchaser Agent)
and receipt by the Administrator and Seller of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, [the
[_____] Purchasers shall become a party to, and have the rights and obligations
of Purchasers under, the Receivables Purchase Agreement][the [_____] Related
Committed Purchaser shall increase its Commitment in the amount set forth as the
“Commitment” under the signature of the [_____] Related Committed Purchaser
hereto][the [_____] related LC Participant shall increase its Commitment in the
amount set forth as the “Commitment” under the signature of the [_____] related
LC Participant hereto].
SECTION 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Conduit Purchaser is paid in full. The covenant contained in
this paragraph shall survive any termination of the Receivables Purchase
Agreement.
SECTION 4. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
SECTION 5. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement.
(signatures commence on following page)

 

Annex C-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

                      [                    ], as a Conduit Purchaser    
 
               
 
  By:                          
 
      Name:  
 
   
 
      Title:  
 
   
 
                    [Address]    
 
                    [                    ], as a Related Committed Purchaser    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [Address]
[Commitment]    
 
                    [                    ], as a related LC Participant    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [Address]
[Commitment]    
 
                    [                    ], as Purchaser Agent for
[                    ]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [Address]    

 

Annex C-3



--------------------------------------------------------------------------------



 



              VWR RECEIVABLES FUNDING, LLC, as Seller    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            Consented and Agreed:    
 
            PNC BANK, NATIONAL ASSOCIATION, as Administrator    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            Address:   PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707    
 
            PNC BANK, NATIONAL ASSOCIATION, as LC Bank    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            Address:   PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707    
 
            [THE PURCHASER AGENTS]    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            [Address]    

 

Annex C-4



--------------------------------------------------------------------------------



 



ANNEX D
FORM OF TRANSFER SUPPLEMENT
Dated as of [_______ __, 20__]
Section 1.

         
Commitment assigned:
  $                       
Assignor’s remaining Commitment:
  $                       
Capital allocable to Commitment assigned:
  $                       
Assignor’s remaining Capital:
  $                       
Discount (if any) allocable to Capital assigned:
  $                       
Discount(if any) allocable to Assignor’s remaining Capital:
  $                       

Section 2.
Effective Date of this Transfer Supplement: [                    ]
Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 6.3(c) of the Receivables Purchase Agreement (as defined below), from
and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Related Committed Purchaser
under, the Receivables Purchase Agreement, dated as of November 4, 2011 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”), among VWR RECEIVABLES FUNDING, LLC, as
Seller, VWR INTERNATIONAL, LLC, as initial Servicer, the various Purchasers,
Purchaser Agents and LC Participants from time to time party thereto, and PNC
Bank, National Association, as Administrator and as LC Bank.

 

 



--------------------------------------------------------------------------------



 



ASSIGNOR: [_____], as a Related Committed Purchaser

                 
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

ASSIGNEE: [_____], as a Purchasing Related Committed Purchaser

                 
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    [Address]    

Accepted as of date first above written:
[                    ], as Purchaser Agent for
the [_____] Purchaser Group

             
By
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            VWR Receivables Funding, LLC, as Seller    
 
           
By
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

Annex D-2



--------------------------------------------------------------------------------



 



ANNEX E
FORM OF PAYDOWN NOTICE

Dated as of [_____________ __, 20__]
PNC Bank, National Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707
Attention: [                    ]
[Each Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
November 4, 2011 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”), among VWR
Receivables Funding, LLC, as Seller, VWR International, LLC, as Servicer, the
various Purchasers, Purchaser Agents and LC Participants from time to time party
thereto and PNC Bank, National Association, as Administrator and as LC Bank.
Capitalized terms used in this paydown notice and not otherwise defined herein
shall have the meanings assigned thereto in the Receivables Purchase Agreement.
This letter constitutes a paydown notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on  _____,  _____4 by the application of $_____ in cash to pay Aggregate
Capital and Discount to accrue (until such cash can be used to pay commercial
paper notes) with respect to such Aggregate Capital, together with all costs
related to such reduction of Aggregate Capital. Subsequent to this paydown, the
aggregate outstanding Capital will be $_____.
 

      4  
Notice must be given at least two Business Days prior to the date of such
reduction for any reduction of the Aggregate Capital less than or equal to
$25,000,000 (or such greater amount as agreed to by the Administrator and the
Majority Purchaser Agents) and at least five Business Days prior to the date of
such reduction for any reduction of the Aggregate Capital greater than
$25,000,000.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.

                VWR RECEIVABLES FUNDING, LLC    
 
           
By:
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
 

 

Annex E-4



--------------------------------------------------------------------------------



 



ANNEX F
FORM OF LETTER OF CREDIT APPLICATION

On File with Administrator

 

